Execution Version

 

 

 

 

CREDIT AGREEMENT

Dated as of January 28, 2020

by and among

U.S. XPRESS ENTERPRISES, INC.,

U.S. XPRESS, INC.,

XPRESS SHELL, INC.,

U.S. XPRESS LEASING, INC.,

TOTAL LOGISTICS INC.,

ASSOCIATED DEVELOPMENTS, LLC,

and

TOTAL TRANSPORTATION OF MISSISSIPPI LLC,

as the Borrowers,

CERTAIN SUBSIDIARIES OF THE BORROWERS PARTY HERETO,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender, and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



124257389_24



 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

Article I DEFINITIONS AND ACCOUNTING TERMS


1

1.01

Defined Terms.


1

1.02

Other Interpretive Provisions.


51

1.03

Accounting Terms.


52

1.04

Rounding.


53

1.05

Times of Day.


53

1.06

Letter of Credit Amounts.


53

1.07

UCC Terms.


54

1.08

Rates.


54

Article II COMMITMENTS AND CREDIT EXTENSIONS; LOAN ADMINISTRATION


54

2.01

Loans.


54

2.02

Borrowings, Conversions and Continuations of Loans.


54

2.03

Letters of Credit.


58

2.04

Swingline Loans.


65

2.05

Prepayments.


68

2.06

Termination or Reduction of Commitments.


70

2.07

Repayment of Loans.


70

2.08

Interest and Default Rate.


71

2.09

Fees.


71

2.10

Computation of Interest and Fees.


72

2.11

Evidence of Debt.


72

2.12

Payments Generally; Administrative Agent’s Clawback.


73

2.13

Sharing of Payments by Lenders.


75

2.14

Cash Collateral.


75

2.15

Defaulting Lenders.


76

2.16

One Obligation.


79

2.17

Nature and Extent of Each Borrower’s Liability.


79

2.18

Effect of Termination.


81

Article III TAXES, YIELD PROTECTION AND ILLEGALITY


82

3.01

Taxes.


82

3.02

Illegality.


86

3.03

Inability to Determine Rates.


87

3.04

Increased Costs; Reserves on Eurodollar Rate Loans.


88

3.05

Compensation for Losses.


89

3.06

Mitigation Obligations; Replacement of Lenders.


90

3.07

LIBOR Successor Rate.


90

3.08

Survival.


91

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


91

4.01

Conditions to Effectiveness and Obligation to Make Initial Credit Extension.


91

4.02

Conditions to all Credit Extensions.


94

Article V REPRESENTATIONS AND WARRANTIES


95

5.01

Existence, Qualification and Power.


95

5.02

Authorization; No Contravention.


95

5.03

Governmental Authorization; Other Consents.


96

5.04

Binding Effect.


96

 

i

 



 

5.05

Financial Statements; No Material Adverse Effect.


96

5.06

Litigation.


97

5.07

No Default.


97

5.08

Ownership of Property.


97

5.09

Environmental Compliance.


97

5.10

Insurance.


98

5.11

Taxes.


98

5.12

ERISA Compliance.


98

5.13

Margin Regulations; Investment Company Act.


99

5.14

Disclosure.


99

5.15

Compliance with Laws.


100

5.16

Solvency.


100

5.17

Casualty, Etc.


100

5.18

Sanctions Concerns and Anti-Corruption Laws.


100

5.19

Subsidiaries; Equity Interests; Loan Parties.


101

5.20

Collateral Representations.


101

5.21

Regulation H.


103

5.22

EEA Financial Institutions.


103

5.23

Labor Matters.


103

5.24

Surety Obligations.


104

Article VI AFFIRMATIVE COVENANTS


104

6.01

Financial Statements.


104

6.02

Certificates; Other Information.


105

6.03

Notices.


107

6.04

Payment of Obligations.


108

6.05

Preservation of Existence, Etc.


108

6.06

Maintenance of Properties.


108

6.07

Insurance.


109

6.08

Compliance with Laws.


110

6.09

Books and Records.


110

6.10

Inspection Rights and Appraisals; Annual Lender Call.


110

6.11

Use of Proceeds.


111

6.12

Covenant to Guarantee Obligations.


111

6.13

Covenant to Give Security.


112

6.14

Further Assurances.


113

6.15

Cash Management Relationship; Dominion Accounts.


113

6.16

Compliance with Terms of Leaseholds.


114

6.17

Compliance with Contractual Obligations.


114

6.18

Compliance with Environmental Laws.


114

6.19

Anti-Corruption Laws.


114

6.20

Revenue Equipment Collateral.


115

6.21

Additional Collateral Covenants.


116

6.22

Post-Closing Obligations.


118

Article VII NEGATIVE COVENANTS


118

7.01

Liens.


118

7.02

Indebtedness.


119

7.03

Investments.


119

7.04

Fundamental Changes.


119

7.05

Dispositions.


119

7.06

Restricted Payments.


119

7.07

Change in Nature of Business.


120

 

ii

 



 

7.08

Transactions with Affiliates.


120

7.09

Burdensome Agreements.


121

7.10

Use of Proceeds.


121

7.11

Financial Covenant.


121

7.12

Amendments of Organization Documents; Changes to Fiscal Year; Changes to Legal
Name, State of Organization, Form of Organization or Principal Place of
Business; Accounting Changes


122

7.13

Prepayments of Junior Debt.


122

7.14

Amendment of Junior Debt.


122

7.15

Sanctions.


122

7.16

Anti-Corruption Laws.


123

7.17

Loans.


123

7.18

Subsidiaries.


123

7.19

Tax Consolidation.


123

7.20

Plans.


123

7.21

Swaps.


123

Article VIII EVENTS OF DEFAULT AND REMEDIES


123

8.01

Events of Default.


123

8.02

Remedies upon Event of Default.


126

8.03

Application of Funds.


126

8.04

Grant of License


128

Article IX ADMINISTRATIVE AGENT


128

9.01

Appointment and Authority.


128

9.02

Rights as a Lender.


128

9.03

Exculpatory Provisions.


129

9.04

Reliance by Administrative Agent.


130

9.05

Delegation of Duties.


130

9.06

Resignation of Administrative Agent.


130

9.07

Non-Reliance on Administrative Agent and Other Lenders.


132

9.08

No Other Duties, Etc.


132

9.09

Administrative Agent May File Proofs of Claim; Credit Bidding.


132

9.10

Collateral and Guaranty Matters.


134

9.11

Secured Cash Management Agreements and Secured Hedge Agreements.


134

9.12

ERISA Matters.


135

Article X CONTINUING GUARANTY


136

10.01

Guaranty.


136

10.02

Rights of Lenders.


137

10.03

Certain Waivers.


137

10.04

Obligations Independent.


137

10.05

Subrogation.


138

10.06

Termination; Reinstatement.


138

10.07

Stay of Acceleration.


138

10.08

Condition of Borrowers.


138

10.09

Appointment of Borrower Agent.


138

10.10

Right of Contribution.


139

10.11

Keepwell.


139

10.12

Additional Guarantor Waivers and Agreements.


139

Article XI MISCELLANEOUS


140

11.01

Amendments, Etc.


140

11.02

Notices; Effectiveness; Electronic Communications.


142

11.03

No Waiver; Cumulative Remedies; Enforcement.


144

 

iii

 



 

11.04

Expenses; Indemnity; Damage Waiver.


145

11.05

Payments Set Aside.


147

11.06

Successors and Assigns.


147

11.07

Treatment of Certain Information; Confidentiality.


152

11.08

Right of Setoff.


153

11.09

Interest Rate Limitation.


153

11.10

Counterparts; Integration; Effectiveness.


153

11.11

Survival of Representations and Warranties.


154

11.12

Severability.


154

11.13

Replacement of Lenders.


154

11.14

Governing Law; Jurisdiction; Etc.


155

11.15

Waiver of Jury Trial.


156

11.16

[Reserved].


156

11.17

No Advisory or Fiduciary Responsibility.


156

11.18

Electronic Execution.


157

11.19

USA PATRIOT Act Notice.


157

11.20

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


157

11.21

ENTIRE AGREEMENT.


158

11.22

Acknowledgement Regarding Any Supported QFC.


158





 

iv

 



 

SCHEDULES

Schedule 1.01(a)Administrative Agent’s Office; Certain Addresses for Notices

Schedule 1.01(b)Commitments, Applicable Percentages and Letter of Credit
Sublimits

Schedule 1.01(c)Excluded Property

Schedule 1.01(d)Existing Letters of Credit

Schedule 1.01(e)Eligible Mortgaged Property

Schedule 5.09(c)Environmental Matters

Schedule 5.10Insurance

Schedule 5.19(a)Subsidiaries, Joint Ventures, Partnerships and Other Equity
Investments

Schedule 5.19(b)Loan Parties

Schedule 5.20(b)Intellectual Property

Schedule 5.20(c)Deposit Accounts and Securities Accounts

Schedule 5.20(d)Real Properties

Schedule 7.01Existing Liens

Schedule 7.02Existing Indebtedness

Schedule 7.03Existing Investments

Schedule 7.08Transactions with Affiliates

EXHIBITS

Exhibit AForm of Assignment and Assumption

Exhibit BForm of Compliance Certificate

Exhibit CForm of Joinder Agreement

Exhibit DForm of Loan Notice

Exhibit EForm of Note

Exhibit FForm of Notice of Loan Prepayment

Exhibit GForm of Secured Party Designation Notice

Exhibit HForm of Solvency Certificate

Exhibit IForm of Swingline Loan Notice

Exhibit JForm of U.S. Tax Compliance Certificates

 

 



 

v

 



 

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of January 28, 2020, by and among U.S.
XPRESS ENTERPRISES, INC., a Nevada corporation (the “Company”), U.S. XPRESS,
INC., a Nevada corporation (“Xpress”), XPRESS SHELL, INC., a Nevada corporation
(“Xpress Shell”), U.S. XPRESS LEASING, INC., a Tennessee corporation (“Xpress
Leasing”), ASSOCIATED DEVELOPMENTS, LLC, a Tennessee limited liability company
(“Associated Developments”), TOTAL LOGISTICS INC., a Mississippi corporation
(“Total Logistics”), TOTAL TRANSPORTATION OF MISSISSIPPI LLC, a Mississippi
limited liability company  (“Total Mississippi”, and together with the Company,
Xpress, Xpress Shell, Xpress Leasing, Associated Developments, and Total
Logistics, collectively, the “Borrowers” and each individually a “Borrower”),
the Guarantors party hereto, the Lenders party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swingline Lender, and L/C Issuer.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrowers have requested that the Lenders, the Swingline Lender,
and the L/C Issuer make loans and other financial accommodations to the
Borrowers and their Restricted Subsidiaries as set forth herein; and

WHEREAS, the Lenders, the Swingline Lender, and the L/C Issuer have agreed to
make such loans and other financial accommodations to the Borrowers and their
Restricted Subsidiaries on the terms and subject to the conditions set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

Article I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Account Debtor” has the meaning specified in the UCC.

“Acquired Revenue Equipment” means (a) Revenue Equipment acquired in a Permitted
Acquisition and (b) Ordinary Course Acquired Revenue Equipment.

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition made by any Loan Party or any Restricted Subsidiary in exchange for,
or as part of, or in connection with, any Permitted Acquisition, whether paid in
cash or by exchange of Equity Interests or of properties or otherwise

 



 

and whether payable at or prior to the consummation of such Permitted
Acquisition or deferred for payment at any future time, whether or not any such
future payment is subject to the occurrence of any contingency, and includes any
and all payments representing the purchase price and any assumptions of
Indebtedness, deferred purchase price, Earn Out Obligations and other agreements
to make any payment the amount of which is, or the terms of payment of which
are, in any respect subject to or contingent upon the revenues, income, cash
flow or profits (or the like) of any Person, but excludes to the extent not
capitalized, costs and expenses incurred in connection with the applicable
Permitted Acquisition or accelerated with the applicable Permitted
Acquisition.  For purposes of determining the aggregate consideration paid for
any Permitted Acquisition at the time of such Permitted Acquisition, the amount
of any Earn Out Obligations shall be deemed to be the aggregate liability in
respect thereof, as determined in accordance with GAAP.

“Additional Secured Obligations” means (a) all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, expenses and fees are allowed claims in
such proceeding; provided, that Additional Secured Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.01(a), or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Anti-Corruption Laws” has the meaning provided in Section 5.18.

“Applicable Percentage” means, in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15.  If the Revolving Commitments of all of the Revolving Lenders to
make Revolving Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Facility has expired, then the Applicable Percentage of each Revolving Lender in
respect of the Revolving Facility shall be determined based on the Applicable
Percentage of such Revolving Lender in respect of the Revolving Facility most
recently in effect, giving effect to any subsequent assignments.  The Applicable
Percentage of each Lender in respect of the Facility

 

2



 

is set forth opposite the name of such Lender on Schedule 1.01(b) or in the
Assignment and Assumption or other documentation pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, with respect to Revolving Loans, Swingline Loans, and
the Letter of Credit Fee, the following percentages per annum, based upon the
ratio of the Average Daily Availability to the Average Line Cap (the “Applicable
Rate Ratio”) for the last fiscal quarter:

Pricing Tier

Applicable Rate Ratio

Letter of Credit Fee

Eurodollar Rate Loans

Base Rate Loans

I

> 66%

1.25%

1.25%

0.25%

II

<  66% but > 33%

1.50%

1.50%

0.50%

III

<  33%

1.75%

1.75%

0.75%

Until June 30, 2020, the Applicable Rate shall be determined if Pricing Tier II
were applicable.  Thereafter, margins shall be subject to increase or decrease
by the Administrative Agent on the first day of the calendar month after the
Company delivers to the Administrative Agent a Borrowing Base Report following
the end of the Company’s fiscal quarter.  If the Administrative Agent is unable
to calculate the Applicable Rate Ratio for a fiscal quarter due to the Company’s
failure to deliver a Borrowing Base Report when required hereunder, then, at the
option of the Administrative Agent or Required Lenders, the Applicable Rate
shall be determined as if Pricing Tier III were applicable until the first day
of the calendar month following its receipt.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Facility, a
Lender that has a Commitment with respect to the Facility or holds a Loan under
the Facility at such time, (b)  with respect to the Letter of Credit Sublimit,
(i)  the L/C Issuer, and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03,  each Revolving Lender, and (c) with respect to the Swingline
Sublimit, (i)  the Swingline Lender, and (ii)  if any Swingline Loans are
outstanding pursuant to Section 2.04(a), each Revolving Lender.

“Approved Collateral Agent” means a sub-agent designated by the Administrative
Agent from time to time, engaged for the purposes of receiving, storing,
handling and otherwise dealing with Certificates of Title as may be directed by
the Administrative Agent pursuant to documentation acceptable to the
Administrative Agent.

“Approved Fund” means any entity owned or Controlled by a Lender or Affiliate of
a Lender, if such entity is engaged in making or investing in commercial loans
in its ordinary course of activities.

“Arrangers” means (a) Bank of America, (b) JPMorgan Chase Bank, N.A. and (c)
Wells Fargo Bank, National Association, in their respective capacities as joint
lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit  A or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.



 

3



 

“Assignment of Claims Act” means, collectively, 31 U.S.C. § 3727 (Assignment of
Claims) and 41 U.S.C. § 15 (Transfers of Contracts/Assignment of Claims;
Assignment Not Subject to Reduction or Setoff).

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation of any Person,
the capitalized amount of the remaining lease or similar payments under the
relevant lease or other applicable agreement or instrument that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP
if such lease or other agreement or instrument were accounted for as a
Capitalized Lease.

“Average Daily Availability” means for any period of determination, (a) the sum
of Availability for each day of such period divided by (b) the number of days in
such period.

“Average Line Cap” means for any period of determination, the (a) the sum of the
Line Cap for each day of such period divided by (b) the number of days in such
period.

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

“Availability” means the Borrowing Base minus the Total Revolving Outstandings.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Revolving Facility pursuant to Section 2.06, and (c) the date of termination of
the Revolving Commitment of each Revolving Lender to make Revolving Loans and of
the obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Availability Reserve” means the sum (without duplication) of (a) the Dilution
Reserve; (b) the Rent and Charges Reserve, (c) the Bank Product Reserve; (d)
reserves relating to liabilities secured by Liens upon Collateral that are or
may be senior to the Administrative Agent’s Liens or that may be required to be
paid to permit or facilitate exercise of rights with respect to Collateral (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (e) such additional reserves, in such amounts and with respect
to such matters, as the Administrative Agent in its Permitted Discretion may
elect to impose from time to time.

 “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.



 

4



 

“Bank Product Reserve” means the aggregate amount of reserves established by the
Administrative Agent from time to time in its Permitted Discretion with respect
to that portion of the Secured Obligations then owing under Secured Hedge
Agreements and Secured Cash Management Agreements.

“Bankruptcy Code” means Title 11 of the United States Code.

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus 0.50%, (b)  the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; provided,
 that,  if the Base Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

“Beneficial Ownership Certification” means a certification requested by any
Lender regarding beneficial ownership required by the Beneficial Ownership
Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code, or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

“Borrower Agent” has the meaning specified in Section 10.09.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Revolving Borrowing or a Swingline Borrowing, as the context
may require.

“Borrowing Base” means, on any date of determination, an amount equal to (a) the
lesser of (i) the aggregate Revolving Commitments or (ii) the sum of the
Eligible Accounts Formula Amount, plus the Eligible Revenue Equipment Formula
Amount, plus (iii) the Eligible Mortgaged Property Formula Amount, minus (b) the
Availability Reserve; provided, however, that no Accounts, Equipment, Real
Property or other assets acquired in an Acquisition or otherwise outside the
ordinary course of business shall be included in the calculation of the
Borrowing Base until completion of all field examination, appraisals, audits and
other evaluation of the Collateral (which shall not be included in the limits on
the number of field examinations or appraisals provided in Section 6.10(b))
satisfactory to the Administrative Agent; provided

 

5



 

further, that Accounts and Revenue Equipment acquired in an Acquisition or
otherwise outside the ordinary course of business may be included in the
calculation of the Borrowing Base in an amount not to exceed, in the aggregate,
ten percent (10%) of the Borrowing Base (calculated prior to the inclusion of
such Accounts and Revenue Equipment) prior to such completion of field
examination, appraisals, audits and other evaluation of the Collateral.    The
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Report theretofore delivered to the Administrative Agent with
such adjustments as the Administrative Agent deems appropriate in its Permitted
Discretion to assure that the Borrowing Base is calculated in accordance with
the terms of this Agreement.

“Borrowing Base Report” means a report of the Borrowing Base, in form and
substance satisfactory to the Administrative Agent.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, without duplication, the additions to property,
plant, and equipment and other capital assets which would be classified as a
fixed or capital asset on a consolidated statement of cash flows of the Borrower
and its Subsidiaries prepared in accordance with GAAP, or have a useful life of
more than one year but, in each case, excluding (i) expenditures made in
connection with the reinvestment of Net Cash Proceeds of any Permitted
Disposition or Involuntary Disposition, (ii) any portion of such expenditures
attributable to acquisitions of capital assets in connection with a Permitted
Acquisition, (iii) interest capitalized during such period, (iv) any equipment
that is purchased simultaneously with the trade-in of existing equipment, the
gross amount of the credit granted by the seller of such equipment for the
equipment being traded in at such time and (v) expenditures, including wages,
attributable to the development of software or technology in an aggregate amount
not to exceed $5,000,000 in any fiscal year.    

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company and was created solely for the purpose of
purchasing or providing, or facilitating the provision of, insurance, in each
case, to the extent that such insurance may be so purchased, provided, or
facilitated in accordance with applicable requirements of Law.

“Cash Collateralize” means the delivery of cash to the Administrative Agent, as
security for the payment of Secured Obligations, in an amount equal to (a) with
respect to L/C Obligations, one hundred and two percent (102%) of the aggregate
L/C Obligations, and (b) with respect to any inchoate, contingent or other
Secured Obligations, the Administrative Agent’s good faith estimate of the
amount due or to become due, including fees, expenses and indemnification
hereunder. “Cash Collateral” has a correlative meaning.

“Cash Equivalents” means (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within twelve (12) months of the date of acquisition; (b) certificates
of deposit, time deposits and bankers’ acceptances maturing within twelve (12)
months of the date of acquisition, and overnight bank deposits, in each case
which are issued by Bank of America or a commercial bank organized under the
laws of the United States or any state or district thereof, rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than thirty (30) days for underlying
investments of the types described in clauses (a) and (b) entered into with

 

6



 

any bank described in clause (b); (d) commercial paper issued by Bank of America
or rated A-1 (or better) by S&P or P-1 (or better) by Moody’s, and maturing
within nine (9) months of the date of acquisition; and (e) shares of any money
market fund that has substantially all of its assets invested continuously in
the types of investments referred to above, has net assets of at least
$500,000,000 and has the highest rating obtainable from either Moody’s or S&P.

 “Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, commercial credit and
merchant card services (including purchasing cards and  e-payables), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that (a) at the time it enters into a Cash Management
Agreement with any Loan Party or any Restricted Subsidiary, is a Lender or an
Affiliate of a Lender, or (b) in the case of any Cash Management Agreement in
effect on the Closing Date, is, as of the Closing Date or within thirty (30)
days thereafter, a Lender or an Affiliate of a Lender and a party to a Cash
Management Agreement with any Loan Party or any Restricted Subsidiary.

“Certificate of Title” means a certificate of title, certificate of ownership or
other registration certificate issued or required to be issued by a Governmental
Authority for any asset under the certificate of title, registration or similar
laws of any jurisdiction.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“CFC Holdco” means any Domestic Subsidiary all or substantially all of the
assets of which consist of Equity Interests of one or more CFCs.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a)  the adoption or taking effect of any law, rule, regulation or
treaty, (b)  any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority,  or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) (other than the
Permitted Holders) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a person or group shall be deemed to
have “beneficial ownership” of all securities that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
Equity Interests of the Company entitling such “person” or

 

7



 

“group” to cast twenty-five percent (25%) or more of the aggregate votes
entitled to be cast for members of the Board of Directors governing body of
such Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right);

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the Board of Directors of the Company cease to be composed of
individuals (i)  who were members of the Board of Directors of the Company on
the first day of such period, (ii) whose election or nomination to the Board of
Directors of the Company was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of the Board of Directors of the Company, or (iii) whose election or
nomination to the Board of Directors of the Company was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of the Board of Directors of the
Company; or

(c) except for the sale or issuance to, or contemplated exchange with, one or
more non-Loan Parties of up to twenty-five percent (25%) of the Equity Interests
of Xpress Shell, and except as permitted by Section 7.04 or Section 7.05, the
Company fails to own and control, directly or indirectly, one-hundred percent
(100%) of each other Loan Party.

“Closing Date” means the date of this Agreement.

“Closing Date Transactions” means, collectively, (a) the entering into of this
Agreement and the other Loan Documents on the Closing Date, (b) the borrowing of
the initial Credit Extensions under this Agreement on the Closing Date, (c) the
repayment of Indebtedness outstanding on the Closing Date (i) under the Existing
Loan Agreement and (ii) that is not Permitted Indebtedness,  and (c) the payment
of the fees, costs and expenses incurred in connection with the foregoing.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means a collective reference to all personal property with respect
to which Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, are purported to be granted pursuant to and in accordance with
the terms of the Collateral Documents; provided,  that,  “Collateral” shall not
include any Excluded Property.

“Collateral Documents” means, collectively, the Security Agreement, each
Mortgage, each Mortgage Property Support Document, each Joinder Agreement, each
Qualifying Control Agreement, each mortgage, collateral assignment, security
agreement, pledge agreement or other similar agreement delivered to the
Administrative Agent pursuant to Section 6.13, and each other agreement,
instrument or document that creates or purports to create a Lien in favor of the
Administrative Agent, for the benefit of the Secured Parties.

“Collateral Monitoring Trigger Period” means the period (a) commencing on any
date that Availability at any time is less than the greater of (i) 15% of the
Line Cap or (ii) $30,000,000 and (b) continuing until the date that, during each
of the preceding 30 days consecutive days, (i) Availability has been greater
than the greater of (A) 15% of the Line Cap and (B) $30,000,000 and (ii) no
Event of Default has occurred.

“Commitment” means a Revolving Commitment.

“Commitment Fee” has the meaning specified in Section 2.09(a).



 

8



 

“Commitment Fee Rate” means a per annum rate of 0.25%

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit  B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” means, for any period, for the Company and its Restricted
Subsidiaries on a Consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following, without duplication, to the extent
deducted in calculating such Consolidated Net Income (except with respect to
clause (a)(vii) below), all as determined in accordance with GAAP: (i)
Consolidated Interest Charges for such period; (ii) tax expense for such period
based on income, profits or capital, including federal, foreign, state,
franchise and similar taxes (and for the avoidance of doubt, specifically
excluding any sales taxes or any other taxes held in trust for a Governmental
Authority); (iii) depreciation and amortization for such period (including any
amortization of an asset recorded as a Capitalized Lease); (iv) non-cash
expenses, losses or charges (other than any non-cash expense, loss or charge
relating to write-offs, write-downs or reserves with respect to accounts or
inventory) for such period (including any non-cash stock-based compensation
expense for such period) which do not represent a cash item in such period or in
any future period; (v) expenses, losses or charges associated with investments
in or advances to a minority investment or unconsolidated Person existing as of
the Closing Date; (vi) fees and expenses for such period incurred in connection
with the negotiation, execution and delivery of the Loan Documents and any
amendments or modifications thereto; (vii) amount of net cost savings relating
to a Permitted Acquisition which are projected by the Borrowers in good faith to
be realized within twelve (12) months after the date of such Permitted
Acquisition as a result of actions taken during such period and synergies
related to a Permitted Acquisition which are projected by the Borrowers in good
faith to be realized within twelve (12) months after the date of such Permitted
Acquisition as a result of actions taken in such period, in each case, net of
the amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions; provided,
 that, (A) a duly completed certificate signed by a Responsible Officer of the
Borrower Agent shall be delivered to the Administrative Agent certifying that
such net cost savings and synergies are reasonably identifiable and/or
reasonably anticipated to be realized within twelve (12) months of such
Permitted Acquisition and are factually supportable, and (B) the aggregate
amount added back pursuant to this clause (a)(vii) for any period shall not
exceed ten percent (10%) of Consolidated EBITDA (calculated without giving
effect to the amounts permitted to be added back pursuant to this clause
(a)(vii)); (viii) fees and expenses for such period incurred in connection with
the payoff under the Existing Loan Agreement, (ix) fees and expenses of the
Borrowers’ industry consultant or similar financial consultant paid in such
period, and costs relating to the implementation of the recommendations of such
consultant or advisor in such period; provided,  that, such fees, expenses and
costs are paid or incurred, as applicable, prior to June 18, 2019;  (x) non-cash
deferred debt amortization expense, early extinguishment of debt expense,
original issue discount amortization or similar non-cash amounts attributable to
financing, in each case for such period; and (xi) fees and expenses for such
period incurred prior to June 18, 2019 in connection with (A) compliance with
the requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith, (B) compliance with the provisions of the
Securities Act and the Exchange Act, (C) compliance with the rules of the
national securities exchange on which the Company’s Equity Interests are listed
and listing fees, (D) investor relations, shareholder meetings, and reports to
shareholders, and (E) legal and professional fees in  

 

9



 

connection with the foregoing, minus (b) the sum of, to the extent included in
calculating such Consolidated Net Income, all determined in accordance with
GAAP: (i) all non-cash income or gains for such period and (ii) federal, state,
local and foreign income or franchise tax credits for such period.

“Consolidated Fixed Charge Coverage Ratio” means,  for any period of
determination, the ratio of (a) Consolidated EBITDA minus Unfinanced Capex made
during such period to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” means, with respect to any fiscal period, the total
(without duplication), in Dollars, for the Company and its Restricted
Subsidiaries on a consolidated basis and as determined in accordance with GAAP
consistently applied, of: (a) the principal amount of payments with respect to
Funded Indebtedness scheduled to be paid in cash during such period (including,
without limitation, the amortization component during such period of the
Eligible Mortgaged Property Formula Amount), other than any “balloon” payments
due on the maturity date of such Funded Indebtedness and paid or prepaid with
proceeds of (i) Indebtedness from any Permitted Refinancing or (ii) Indebtedness
from a Borrowing hereunder but only if such Borrowing is to pay a “balloon”
payment owing with respect to any Revenue Equipment or Real Property that, upon
such payment, would be Revenue Equipment Collateral or Eligible Mortgaged
Property, (b) scheduled Capitalized Lease payments paid or which were scheduled
to be paid during such period, excluding any amounts deemed to constitute
interest, (c) aggregate Consolidated Interest Charges paid in cash during such
period, including interest paid on the Obligations, (d) taxes paid in cash
during such period, and (e) Restricted Payments made during such period.
Notwithstanding the foregoing, when calculating the Consolidated Fixed Charge
Coverage Ratio for purposes of determining whether the Payment Conditions for
Restricted Payments are satisfied, clause (e) of the foregoing definition shall
also include the amount of the proposed payment.

“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a Consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case with respect to such
period to the extent treated as interest in accordance with GAAP (excluding,
unless paid in cash, any such amounts that are capitalized),  plus (b) all
interest paid or payable with respect to discontinued operations for such
period, plus (c) without duplication, the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP for such
period,  plus (d) the net amount payable (or minus the net amount receivable)
with respect to Swap Contracts during such period (whether or not actually paid
or received during such period).

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Restricted Subsidiaries on a Consolidated basis for such period,
as determined in accordance with GAAP;  provided,  that, Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such period,
(b) the net income of any Restricted Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not permitted by operation of the terms
of its Organization Documents or any agreement, instrument or Law applicable to
such Restricted Subsidiary during such period, except that a Borrower’s equity
in any net loss of any such Restricted Subsidiary for such period shall be
included in determining Consolidated Net Income, and (c) any income (or loss)
for such period of any Person if such Person is not a Restricted Subsidiary,
except that a Borrower’s equity in the net income of any such Person for such
period shall be included in Consolidated Net Income up to the aggregate amount
of cash actually distributed by such Person during such period to a Borrower or
a Restricted Subsidiary as a dividend or other distribution (and in the case of
a dividend or other distribution to a Restricted Subsidiary, such Restricted
Subsidiary is not precluded from further distributing such amount to
such Borrower as described in clause (b) of this proviso).



 

10



 

 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing, and (b)  an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Borrower or any Restricted Subsidiary
of any Indebtedness other than Indebtedness permitted under Section 7.02.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto, and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans plus two percent (2%), in each case, to
the fullest extent permitted by applicable Law.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i)  fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent, the L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder
(provided,  that,  such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrowers), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
 (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-In
Action;  provided,  that,  a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct

 

11



 

or indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowers, the L/C
Issuer, the Swingline Lender and each other Lender promptly following such
determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

“Dilution Percent” means the percent, determined by the Administrative Agent in
its Permitted Discretion, equal to (a) bad debt write-downs or write-offs,
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Accounts, divided by (b) gross sales with respect to the
Accounts.

“Dilution Reserve” means, at any date of determination, an amount equal to the
Value of Eligible Accounts multiplied by 1.0% for each percentage point (or
portion thereof) that the Dilution Percent exceeds (a) five percent (5.0%) for
unbilled Accounts and (b) two and one-half percent (2.5%) for all other
Accounts.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property
(including the Equity Interests in any Subsidiary) by any Loan Party or any
Restricted Subsidiary, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or Accounts or any rights and
claims associated therewith, but excluding any Involuntary Disposition.

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) require the payment
of any cash dividends prior to the date that is one hundred eighty  (180) days
after the Maturity Date, (b) mature (excluding any maturity as the result of an
optional redemption by the issuer thereof) or are mandatorily redeemable or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof, in whole or in part and whether upon the occurrence of any
event pursuant to a sinking fund obligation, on a fixed date or otherwise, prior
to the date that is one hundred eighty  (180) days after the Maturity Date, or
(c) are convertible or exchangeable, automatically or at the option of any
holder thereof, into Indebtedness or any Equity Interests of the type described
in clause (a) or (b) hereof, in each case, at any time prior to the date that is
one hundred eighty (180) days after the Maturity Date; provided,  that, any
Equity Interests that would not constitute Disqualified Equity Interests but for
provisions thereof giving holders thereof (or the holders of any security into
or for which such Equity Interests are convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem or repurchase such Equity
Interests upon the occurrence of a change in control or an asset sale, in each
case, occurring prior to the one hundred eightieth (180th) day after the
Maturity Date, shall not constitute Disqualified Equity Interests if such Equity
Interests provide that the issuer thereof will not redeem or repurchase any such
Equity Interests pursuant to such provisions prior to the Facility Termination
Date.

“Division” means the creation of one or more new limited liability companies by
means of any statutory division of a limited liability company pursuant to any
applicable limited liability company act or similar statute of any jurisdiction.
“Divide” shall have a meaning correlative to the foregoing.



 

12



 

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dominion Account” means a special account established by each Borrower at Bank
of America or a bank acceptable to the Administrative Agent, over which the
Administrative Agent has exclusive control for withdrawal purposes. 

“Dominion Trigger Period” means the period (a) commencing on any date that
Availability at any time is less than the greater of (i) 10% of the Line Cap or
(ii) $20,000,000 and (b) continuing until the date that, during each of the
preceding 30 days consecutive days, (i) Availability has been greater than the
greater of (A) 10% of the Line Cap and (B) $20,000,000 and (ii) no Event of
Default has occurred; provided, that, Dominion Trigger Periods shall not end
more than two times in any calendar year.

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
any Borrower or any Restricted Subsidiary to make earn out or other contingency
payments (including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” mean an Account owing to a Borrower that arises in the
ordinary course of business from the sale of goods or providing of services, is
payable in Dollars and is deemed by the Administrative Agent, in its Permitted
Discretion, to be an Eligible Account.  Without limiting the foregoing, no
Account shall be an Eligible Account if any of the following exclusionary
criteria exist:

(a) it is unpaid for (i) more than sixty (60) days after the original due date
or (ii) more than one hundred twenty (120) days after the original invoice date;

(b) fifty percent (50)% or more of the aggregate dollar amount of the Accounts
owing by the Account Debtor are not Eligible Accounts under the foregoing
clause;

(c) when aggregated with other Accounts owing by the Account Debtor, it exceeds
twenty percent (20%) of the aggregate Eligible Accounts (or such higher
percentage as the Administrative Agent may establish (subject to Section
11.01(j)(ii))  for the Account Debtor from time to time), to the extent of the
obligations owing by such Account Debtor in excess of such percentage;



 

13



 

(d) it does not conform with a covenant, representation or warranty with respect
to Accounts made herein;

(e) it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility shall be
limited to the amount thereof);

(f) the Account Debtor is organized or has its principal offices or assets
outside the United States, Canada, or, in the Administrative Agent’s Permitted
Discretion, Mexico, unless the Account is supported by a letter of credit
(delivered to and directly drawable by the Administrative Agent) or credit
insurance satisfactory in all respects to the Administrative Agent;  provided,
 that,  Accounts owing by Account Debtors that are organized or have their
principal offices or assets in Mexico shall not contribute more than $5,000,000
in the aggregate to the Borrowing Base; 

(g) it is owing by a Governmental Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to the Administrative Agent in compliance with the
Assignment of Claims Act;

(h) a proceeding under any Debtor Relief Law has been commenced by or against
the Account Debtor; or the Account Debtor has failed, has suspended or ceased
doing business, is liquidating, dissolving or winding up its affairs, is not
solvent, or is subject to any Sanction or on any specially designated nationals
list maintained by OFAC; or the Borrowers are not able to bring suit or enforce
remedies against the Account Debtor through judicial process;

(i) it is not subject to a duly perfected, first priority Lien in favor of the
Administrative Agent or is subject to any other Lien;

(j) the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale or completed providing of services;

(k) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(l) its payment has been extended or the Account Debtor has made a partial
payment (but ineligibility shall be limited to the extent of such unpaid
amount);

(m) it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale‑or‑return, sale‑on‑approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes;

(n) it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued; or

(o) it has not been billed to the applicable Account Debtor;

(p) it is owing by an Account Debtor that sponsors a Receivables Purchase
Program for which the applicable Borrower has entered into a contract or other
agreement regarding the sale or financing of any Accounts owing by such Account
Debtor;  or



 

14



 

(q) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.

In calculating delinquent portions of Accounts under clauses (a) and (b) above,
credit balances more than one hundred twenty (120) days old will be excluded.

“Eligible Accounts Formula Amount” means the sum of (a) eighty seven and
one-half percent (87.5%) of the Value of Eligible Accounts plus (b) eighty five
percent (85%) of the Value of Eligible Unbilled Accounts; provided the amount in
clause (b) of this definition shall not exceed twenty-five percent (25%) of the
sum of clause (a) of this definition plus clause (b) of this definition.

“Eligible Assets” means property (other than current assets) that is used or
useful in the same or a related line of business as the Borrowers and their
Restricted Subsidiaries were engaged in on the Closing Date (or any business
reasonably related, incidental or ancillary thereto or reasonable extensions
thereof).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

“Eligible Mortgaged Property” means all Real Property owned by a Borrower that
is deemed by the Administrative Agent, in its Permitted Discretion, to be
Eligible Mortgaged Property.  Without limiting the foregoing,  no Real Property
shall be Eligible Mortgaged Property unless each of the following is satisfied:

(a) such Real Property is identified on Schedule 1.01(e) hereto or is acceptable
in the Permitted Discretion of the Administrative Agent for inclusion in the
Borrowing Base;

(b) such Real Property is owned by a Borrower in fee simple;

(c) on or before the date that is one hundred twenty (120) days after the
Closing Date, or such later date as the Administrative Agent may designate in
its Permitted Discretion, the Administrative Agent shall have received all of
the Mortgaged Property Support Documents;

(d) such Real Property is encumbered by a recorded Mortgage in favor of the
Administrative Agent;

(e) such Real Property is not subject to any Liens other than Liens permitted
under clauses (b),  (d),  (g) and (k) of the definition of “Permitted Liens”;
and

(f) all of the representations, warranties and covenants contained in the
Mortgage applicable thereto and the other Loan Documents in respect of such Real
Property are (or, if made as of a particular date, were on such date) true,
correct or satisfied in all material respects.

In addition, and without limiting the foregoing, no  Real Property shall be
Eligible Mortgaged Property or otherwise be taken as Collateral unless Lenders
receive forty-five (45) days advance notice and each Lender confirms to the
Administrative Agent,  that it has (x) completed all flood due diligence,
received copies of all flood insurance documentation and confirmed flood
insurance compliance as required by the Flood Laws and is otherwise satisfactory
to such Lender, (y) found the appraisal of such Real Property satisfactory, and
(z) completed all environmental diligence with respect to such Real Property and
found the results thereof satisfactory. 



 

15



 

“Eligible Mortgaged Property Amortization” means for each Eligible Mortgaged
Property, the product of (a) the number of months that such Eligible Mortgaged
Property has been included in the Borrowing Base multiplied by  (b) the Eligible
Mortgaged Property Amortization Amount for such Eligible Mortgaged Property.

“Eligible Mortgaged Property Amortization Amount” means for each Real Property
that is Eligible Mortgaged Property, an amount equal to (a) 0.6667%  multiplied
by (b) eighty percent (80%) of the Value of such Eligible Mortgaged Property;
provided,  that, the Eligible Mortgaged Property Amortization Amount shall not
exceed $166,666.67.

“Eligible Mortgaged Property Formula Amount” means an amount equal to (a) eighty
percent (80%) of the Value of Eligible Mortgaged Property minus (b) the sum of
the Eligible Mortgaged Property Amortization for each Eligible Mortgaged
Property; provided,  that, the amount in clause (a) shall not exceed
$25,000,000.

 

“Eligible Revenue Equipment” means Revenue Equipment owned by a  Borrower that
is deemed by the Administrative Agent, in its Permitted Discretion, to be
Eligible Revenue Equipment. Without limiting the foregoing, no item of Revenue
Equipment shall be Eligible Revenue Equipment if any of the following
exclusionary criteria exist:

(a) such Borrower does not have good, valid, and marketable title thereto;

(b) it is not subject to a valid Certificate of Title (except to the extent such
untitled Revenue Equipment has been fully assembled and delivered to such
Borrower and is subject to a manufacturer’s statement of origin that can and
will be delivered to the applicable titling authority to promptly cause such
Revenue Equipment to become titled);

(c) it does not conform with any covenant, representation or warranty made
herein;

(d) when not in use by a customer or agent of Borrower,  such Borrower does not
have actual and exclusive possession thereof (either directly or through a
bailee or agent of such Borrower);

(e) with respect to such item of Revenue Equipment,  (i) the Revenue Equipment
Perfection Actions shall not have been completed or (ii) the Administrative
Agent does not have a duly perfected, first-priority Lien in such Revenue
Equipment;

(f) such Revenue Equipment has not been appraised pursuant to an appraisal
approved by the Administrative Agent pursuant to Section 6.10, unless (i) it is
Acquired Revenue Equipment or Unencumbered Revenue Equipment and the
Administrative Agent has not yet received an appraisal of any Revenue Equipment
(pursuant to Section 6.10)  after the acquisition date of such Acquired Revenue
Equipment or (ii) the Administrative Agent otherwise agrees in its sole
discretion;

(g) (i) it is damaged, defective or otherwise unfit for use in its intended
purpose or (ii) is obsolete, unmerchantable or is not in good working condition
or not serviced or maintained in accordance in all material respects with
industry standards; provided,  however, that such Revenue Equipment shall not be
deemed ineligible solely due to the fact that it is being repaired or serviced
in the ordinary course of business;



 

16



 

(h) it fails to meet in any material respect all applicable standards set by any
applicable Governmental Authority to the extent such failure would require the
removal from service of such Revenue Equipment;  provided,  however, that such
Revenue Equipment shall not be deemed ineligible solely due to the fact that it
is being repaired or serviced in the ordinary course of business;

(i) it is not used in the ordinary course of business; or

(j) it is located outside the United States or Canada or, with respect to
limited use in the ordinary course of business, Mexico.  

“Eligible Revenue Equipment Formula Amount” means the product of (i) the Net
Book Value of such Eligible Revenue Equipment multiplied by  (ii) the NOLV
Percentage of such Eligible Revenue Equipment.

“Eligible Unbilled Accounts” means those Unbilled Accounts created by the
Borrowers in the ordinary course of business, that arise out of the Borrowers’
sale of goods or providing of services, that comply with each of the covenants,
representations and warranties with respect to Accounts made herein, that both
(a) would be Eligible Accounts but for their being unbilled to the applicable
Account Debtor and (b) do not remain unbilled for a period of more than thirty
(30) days after the date on which the goods giving rise to such Unbilled Account
were delivered to the Account Debtor or the services giving rise to such
Unbilled Account were performed for the Account Debtor.

“Environmental Agreement” means each agreement of the Loan Parties with respect
to any Eligible Mortgaged Property, pursuant to which the Loan Agreement agree
to indemnify and hold harmless the Administrative Agent and other Secured
Parties from liability under any Environmental Laws.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Loan Party or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b)  the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and

 

17



 

whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

“Equity Issuance” means any issuance by any Loan Party or any Restricted
Subsidiary to any Person of its Equity Interests, other than (a) any issuance of
its Equity Interests pursuant to the exercise of options or warrants, (b) any
issuance of its Equity Interests pursuant to the conversion of any debt
securities to equity or the conversion of any class of equity securities to any
other class of equity securities, (c) any issuance of options or warrants
relating to its Equity Interests, (d) any issuance by any Borrower of its Equity
Interests as consideration for a Permitted Acquisition or (e) any issuance by
the Company or Xpress Shell of its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
 the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA;  (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate; or (i) a failure by any Loan Party or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by any
Loan Party or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means: 

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the per
annum rate of interest determined by the Administrative Agent at or about 11:00
a.m. (London time) two (2) Business Days prior to an interest period, for a term
equivalent to such period, equal to the London interbank offered rate (“LIBOR”),
or comparable or successor rate approved by Administrative Agent, as published
on the applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided,  that, any
comparable or successor rate shall be applied by the Administrative Agent, if
administratively feasible, in a manner consistent with market practice; and
provided further,  that, in no event shall the Eurodollar Rate be less than
zero; and



 

18



 

(b) for an Interest Period with respect to a Base Rate Loan on any date, a per
annum rate equal to the greater of (a) the rate of interest in effect for such
day as publicly announced from time to time by Bank of America as its “prime
rate”; (b) the Federal Funds Rate for such day, plus one-half percent (0.50%);
or (c) LIBOR for a thirty (30) day interest period as of such day, plus one
percent (1.0%);  provided,  that, in no event shall the Base Rate be less than
zero.

“Eurodollar Rate Loan” means a Revolving Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.  

“Exchange Act” means the Securities Exchange Act of 1934, including all
amendments thereto and regulations promulgated thereunder.

“Excluded Accounts” means (a) each zero balance account, (b) each withholding
tax, trust, escrow, payroll and other fiduciary account used exclusively for
such purposes, and (c) other than accounts into which the proceeds of Collateral
are deposited, accounts in which amounts on deposit therein do not exceed
$1,000,000 in the aggregate for all such accounts at any one time.

“Excluded Property” means, with respect to any Loan Party: (a) any owned Real
Property of such Loan Party that is not subject to a Mortgage in favor of the
Administrative Agent,  (b) any leased Real Property of such Loan Party; (c) any
personal property (other than Revenue Equipment Collateral of such Loan Party,
which shall not be Excluded Property) of such Loan Party in respect of which
perfection of a Lien is not either (i) effected by filing a UCC financing
statement, or (ii) effected by appropriate evidence of the Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office; (d) the Equity Interests of any Foreign Subsidiary owned by
such Loan Party to the extent not required to be pledged to secure the Secured
Obligations pursuant to Section 6.13(a); (e) any property of such Loan Party
 (including Revenue Equipment subject to a Permitted Revenue Equipment
Financing) which, subject to the terms of clause (e) of the definition of
“Permitted Indebtedness,” is subject to a Lien of the type described in clause
(f) of the definition of “Permitted Liens,” and the Certificates of Title and
Proceeds thereof, (f) any general intangible, permit, lease, license, contract
or other instrument of such Loan Party to the extent the grant of a security
interest in such general intangible, permit, lease, license, contract or other
instrument in the manner contemplated by the Collateral Documents, under the
terms thereof or under applicable Law, is prohibited and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise alter such Loan Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both);
provided,  that, (i) any such limitation described in the foregoing clause (f)
on the security interests granted pursuant to the Collateral Documents shall
only apply to the extent that any such prohibition is not rendered ineffective
pursuant to the UCC or other applicable Law (including Debtor Relief Laws) or
principles of equity, and (ii) in the event of the termination or elimination of
any such prohibition or the requirement for any consent contained in any
applicable Law, general intangible, permit, lease, license, contract or other
instrument, to the extent sufficient to permit any such item to become
Collateral, or upon the granting of any such consent, or waiving or terminating
any requirement for such consent, a security interest in such general
intangible, permit, lease, license, contract or other instrument shall be
automatically and simultaneously granted under the Collateral Documents and
shall be included as Collateral; (g) any “intent-to-use” application for
registration of a Trademark (as defined in the Security Agreement) of such Loan
Party filed in the United States Patent and Trademark Office pursuant to Section
1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a “Statement of
Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal

 

19



 

law; (h) [reserved]; (i) Equity Interests of a minority investment or
unconsolidated Person owned by a Loan Party; (j) assets of such Loan Party
identified on Schedule 1.01(c); and (k) assets of such Loan Party as to which
the Administrative Agent and the Borrowers agree in writing that the cost or
other consequences of obtaining a security interest therein or perfection
thereof are excessive in view of the benefits to be obtained by the Secured
Parties therefrom.

“Excluded Subsidiary” means any Subsidiary of any Borrower (that is not a
Borrower) that is: (a) a CFC, a CFC Holdco,  or a Foreign Subsidiary, but only
to the extent the provision of a Guaranty of the Secured Obligations by, or the
granting of Liens in favor of the Administrative Agent pursuant to the
Collateral Documents by, such Subsidiary would result in adverse tax
consequences as reasonably determined in good faith by the Borrowers in
consultation with the Administrative Agent; (b) not a Wholly Owned Subsidiary;
(c) an Unrestricted Subsidiary; (d) a Captive Insurance Subsidiary; or  (e)
prohibited by applicable Law or by a binding Contractual Obligation from
providing a Guaranty of the Secured Obligations or granting Liens in favor of
the Administrative Agent pursuant to the Collateral Documents;  provided,  that,
 (i) in the case of any such prohibition contained in a Contractual Obligation,
such Contractual Obligation is in existence on the Closing Date (or at the time
such Subsidiary becomes a Subsidiary) and was not entered into by any Borrower
or any Subsidiary for the purpose of qualifying such Subsidiary as an “Excluded
Subsidiary” hereunder, and (ii) such exception shall only apply until such time
as such prohibition no longer exists.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.11 and any other “keepwell, support or other agreement” for
the benefit of such Guarantor and any and all guarantees of such Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) that are Other Connection Taxes;  (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrowers under Section 11.13), or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a)(ii),
 (a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office;  (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e), and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Loan Agreement” means that certain Credit Agreement dated as of June
18, 2018, as amended, supplemented or modified from time to time prior to the
date hereof, by and among the Company,  

 

20



 

the Subsidiaries of the Company party thereto, Bank of America, N.A., as
administrative agent, and the other agents, bookrunners and lenders party
thereto.

“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01(d).

“Facility” means the Revolving Facility.

“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (a) the Aggregate Commitments have terminated, (b) all
Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been indefeasibly paid in full in cash, including
any interest, fees and other charges accruing during a proceeding under any
Debtor Relief Law (whether or not allowed in the proceeding), and (c) all
Letters of Credit have terminated or expired (other than Letters of Credit which
have been Cash Collateralized or as to which other arrangements with respect
thereto satisfactory to the Administrative Agent and the L/C Issuer shall have
been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

“Federal Funds Rate” means (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average per annum
rate (rounded up to a whole multiple of 1/100 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by the Administrative
Agent; provided,  that, in no event shall the Federal Funds Rate be less than
zero.

“Fee Letter” means that certain fee letter agreement dated the Closing Date
among the Borrowers and Bank of America.

“Financial Covenant Trigger Period” means the period (a) commencing on any date
that Availability at any time is less than the greater of (i) 10% of the Line
Cap or (ii) $20,000,000 and (b) continuing until the date that, during each of
the preceding 30 days consecutive days, (i) Availability has been greater than
the greater of (A) 10% of the Line Cap and (B) $20,000,000 and (ii) no Event of
Default has occurred.

“Flood Hazard Property” means any Eligible Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“Foreign Lender” means (a)  if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which such Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.



 

21



 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at any time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) the outstanding principal amount of all obligations of
such Person at such time, whether current or long-term, for borrowed money
(including the Obligations) and all obligations of such Person at such time
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (but excluding the Swap Termination Value of any Swap Contract of
such Person at such time); (b) all purchase money Indebtedness of such Person at
such time; (c) the principal portion of all obligations of such Person at such
time under conditional sale or other title retention agreements relating to
property purchased by such Person or any Subsidiary thereof (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (d) all unreimbursed
drawings under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments of such
Person at such time; (e) all obligations of such Person at such time in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business and, in each case, not past
due for more than ninety (90) days after the date on which such trade account
payable was created), including any Earn Out Obligations; (f) Attributable
Indebtedness of such Person at such time; (g) all obligations of such Person at
such time to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interests in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (h) all
Funded Indebtedness of others secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; (i) all Guarantees by such Person existing at such time with
respect to Funded Indebtedness of the types specified in clauses (a) through (h)
above of another Person; and (j) all Funded Indebtedness of the types referred
to in clauses (a) through (i) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or joint venturer at such time, except
to the extent that such Funded Indebtedness is expressly made non-recourse to
such Person.  For purposes of this definition,  (x) the amount of Earn Out
Obligations shall be deemed to be the aggregate liability in respect thereof, as
determined in accordance with GAAP and (y) the right-to-use liabilities
associated with operating leases are not included.

“Funding Indemnity Letter” means a funding indemnity letter, in form and
substance satisfactory to the Administrative Agent.



 

22



 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including the FASB ASC, that are applicable to the
circumstances as of the date of determination, consistently applied, but subject
to Section 1.03.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 10.01.

“Guarantors” means, collectively, (a) each Person identified as a “Guarantor” on
the signature pages hereto, (b) the Domestic Subsidiaries of the Company as are
or may from time to time become Guarantors pursuant to Section 6.12, (c) with
respect to (i) Additional Secured Obligations owing by any Loan Party or any
Restricted Subsidiary, and (ii) any Swap Obligation of a Specified Loan Party
(determined before giving effect to Sections 10.01 and 10.11) under the
Guaranty, the Loan Parties that are not Specified Loan Parties, and (d) the
successors and permitted assigns of the foregoing.

“Guaranty”  means, collectively, the Guarantee made by the Guarantors under
Article X in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.



 

23



 

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Article VI or VII with any Loan Party or any Restricted Subsidiary, is a Lender
or an Affiliate of a Lender, or (b) in the case of any Swap Contract in effect
on the Closing Date, is, as of the Closing Date or within thirty (30) days
thereafter, a Lender or an Affiliate of a Lender and a party to a Swap Contract
not prohibited under Article VI or VII with any Loan Party or any Restricted
Subsidiary; provided,  that, in the case of a Secured Hedge Agreement with a
Person who is no longer a Lender (or Affiliate of a Lender), such Person shall
be considered a Hedge Bank only through the stated termination date (without
extension or renewal) of such Secured Hedge Agreement.

“HMT” has the meaning specified in the definition of “Sanction(s).”

“Honor Date” has the meaning specified in Section 2.03(c).

“Impacted Loans” has the meaning specified in Section 3.03(a).

“Indebtedness” means, as to any Person at any time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all Funded Indebtedness of such Person at such time;
(b) the Swap Termination Value of any Swap Contract of such Person at such time;
(c) all obligations of such Person at such time under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments; (d)  all Guarantees by such Person
existing at such time with respect to outstanding Indebtedness of the types
specified in clauses (a) through (c) above of any other Person; and (e) all
Indebtedness of the types referred to in clauses (a) through (d) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or joint venturer at such time, unless such Indebtedness is expressly
made non-recourse to such Person.  For purposes hereof, the amount of any direct
obligation under arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments shall be the maximum amount available to be drawn thereunder.

“Indemnified Taxes” means (a)  Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

 “Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Intercompany Debt” has the meaning specified in clause (k) of the definition of
“Permitted Indebtedness.”

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the last day of the
Availability Period;  provided,  that, if any Interest Period for a Eurodollar
Rate Loan exceeds three (3) months, the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan or any Swingline Loan, the first
day of each April, July, October and January and the last day of the
Availability Period.  



 

24



 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date thirty (30), sixty (60),
 ninety (90) or, if available from all Lenders, one hundred eighty (180) days
thereafter (in each case, subject to availability), as selected by the Borrower
Agent in its Loan Notice; provided,  that: (a) the Interest Period shall begin
on the date the Loan is made or continued as, or converted into, a Eurodollar
Rate Loan, and shall expire on the numerically corresponding day in the calendar
month at its end; (b) if any Interest Period begins on a day for which there is
no corresponding day in the calendar month at its end or if such corresponding
day falls after the last Business Day of the ending month, then the Interest
Period shall expire on such month’s last Business Day; and if any Interest
Period would otherwise expire on a day that is not a Business Day, the period
shall expire on the next succeeding Business Day, unless the result of such
extension would be to extend such payment into another calendar month, in which
case such payment shall be made on the next preceding Business Day; and (c) no
Interest Period shall extend beyond the Maturity Date.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated on or about the date hereof, executed and delivered by each
Loan Party and its Restricted Subsidiaries, and the Administrative Agent, the
form and substance of which is reasonably satisfactory to the Administrative
Agent.

“Interim Financial Statements” has the meaning specified in Section 4.01(d)(ii).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) an Acquisition.   For purposes of covenant compliance, the
amount of any Investment outstanding shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but giving effect to any returns or distributions of capital or
repayment of principal actually received in cash by such Person with respect
thereto (but only to the extent that the aggregate amount of all such returns,
distributions and repayments with respect to such Investment does not exceed the
principal amount of such Investment).  The amount of an Investment shall not in
any event be reduced by reason of any write‑off of such Investment nor increased
by any increase in the amount of earnings retained in the Person in which such
Investment is made.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Restricted Subsidiary.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application for such Letter of Credit, and any other document, agreement
and instrument entered into by the L/C Issuer and any Borrower (or any
Restricted Subsidiary) or in favor of the L/C Issuer and relating to such Letter
of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit  C executed and delivered in accordance with the provisions of Section
6.12.



 

25



 

“Junior Debt” has the meaning specified in Section 7.13.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Commitment” means, as each L/C Issuer, such L/C Issuer’s obligation to
issue Letters of Credit pursuant to Section 2.03 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such L/C Issuer’s name on Schedule 1.01(b), as such amount may be adjusted from
time to time in accordance with this Agreement.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means any Lender that is also an Arranger, in each case in its
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder, including, with respect to the Existing Letters of
Credit, Wells Fargo Bank, National Association.  In the event there is more than
one L/C Issuer at any time, references herein and in the other Loan Documents to
the “L/C Issuer” shall be deemed to refer to the L/C Issuer in respect of the
applicable Letter of Credit, or to all L/C Issuers, as the context may require.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit as of such date,
plus the aggregate of all Unreimbursed Amounts (including all L/C Borrowings) as
of such date.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender.

“Lending Office” means, as to the Administrative Agent, the L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Administrative Agent;  which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Letter of Credit” means any standby or documentary letter of credit, foreign
guarantee, bankers acceptance, or similar instrument issued hereunder,  and
shall include the Existing Letters of Credit.



 

26



 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
 $75,000,000,  and (b) the Revolving Facility;  provided,  that, each L/C Issuer
shall have a sublimit under this Letter of Credit Sublimit as set forth on
Schedule 1.01(b).  The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.07.  

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurodollar Rate, Interest Period, timing and frequency of determining rates and
making payments of interest and other technical, administrative or operational
matters as may be appropriate, in the discretion of the Administrative Agent, to
reflect the adoption and implementation of such LIBOR Successor Rate and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Agreement).

“License” means any license or agreement under which any Loan Party is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of property or any
other conduct of its business.

“Licensor” means any Person from whom any Loan Party obtains the right to use
any Intellectual Property.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to Real Property and any financing lease having
substantially the same economic effect as any of the foregoing).

“Lien Waiver” means an agreement, in form and substance satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and allows the Administrative Agent to enter the premises and
remove, store and dispose of Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the

 

27



 

Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for the Administrative Agent, and agrees to deliver
Collateral to the Administrative Agent upon request; (c) for any Collateral held
by a repairman, mechanic or bailee, such Person acknowledges the Administrative
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver Collateral to the Administrative Agent upon request; and (d)
for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to the Administrative Agent the right, vis-à-vis such Licensor,
to enforce the Administrative Agent’s Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the Intellectual
Property, whether or not a default exists under any applicable License.

“Line Cap” means the lesser of (a) the Borrowing Base or (b) the Revolving
Facility.

“Loan” means an extension of credit by a Lender to Borrowers under Article II in
the form of a Revolving Loan or a Swingline Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Collateral
Document, the Fee Letter, each Joinder Agreement, each Issuer Document, each
other certificate, agreement, document and instrument executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to any of the foregoing,
and each other agreement creating or perfecting rights in Cash Collateral (but
specifically excluding each Secured Hedge Agreement and each Secured Cash
Management Agreement).

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other pursuant to Section 2.02(a), or (c) a continuation of
Eurodollar Rate Loans pursuant to Section 2.02(a), which shall be substantially
in the form of Exhibit D or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower
Agent.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Loan Year” means each 12 month period commencing on the Closing Date or an
anniversary thereof.

 “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Loan
Parties or the Borrowers and their Restricted Subsidiaries taken as a whole; (b)
 a material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document, or of the ability of any Loan Party to
perform its obligations under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Disposition” means a Permitted Disposition or any Involuntary
Disposition, in each case by any Borrower or any Restricted Subsidiary, whether
through a single transaction or a series of related transactions, (a)  of a
majority of the Voting Stock or other controlling ownership interest in a Person
(other than an immaterial Person) owned by such Borrower or such Restricted
Subsidiary, (b) of assets owned by such Borrower or such Restricted Subsidiary
which constitute all or substantially all of the assets of a division, line of
business or other business unit of such Borrower or such Restricted Subsidiary
(other than

 

28



 

the assets of a division, line of business, or other business unit of an
immaterial Subsidiary of such Borrower or such Restricted Subsidiary), or (c) of
which the aggregate consideration received by such Borrower or Restricted
Subsidiary exceeds $2,500,000.

“Maturity Date” means January 28, 2025.

“Maximum Rate” has the meaning specified in Section 11.09.

“Measurement Period” means, at any date of determination, the four (4) fiscal
quarters of the Company most recently completed on or prior to such date of
determination.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during any period when a Lender constitutes a
Defaulting Lender, an amount equal to one hundred two percent (102%) of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (b) with respect to Cash Collateral consisting of cash
or deposit account balances provided in accordance with the provisions of
Section 2.14(a)(i),  (a)(ii) or (a)(iii), an amount equal to one hundred two
percent (102%) of the Outstanding Amount of all L/C Obligations, and
(c) otherwise, an amount determined by the Administrative Agent and the L/C
Issuer in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means each fee mortgage, deed of trust or deed to secure debt
executed by a Loan Party that grants a Lien to the Administrative Agent (or a
trustee for the benefit of the Administrative Agent), for the benefit of the
Secured Parties, in any Eligible Mortgaged Property.

“Mortgaged Property Support Documents” means, with respect to any Real Property
included in the Borrowing Base as Eligible Mortgaged Property: (a) a fully
executed and notarized Mortgage encumbering the fee interest of a Loan Party in
such Real Property; (b) if requested by the Administrative Agent in its sole
discretion, maps or plats of an as-built survey of the sites of such Real
Property certified to the Administrative Agent and the title insurance company
issuing the policies referred to in clause (c) of this definition in a manner
satisfactory to each of the Administrative Agent and such title insurance
company, dated a date satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor,
which maps or plats and the surveys on which they are based shall be sufficient
to delete any standard printed survey exception contained in the applicable
title policy;  (c) ALTA mortgagee title insurance policies issued by a title
insurance company acceptable to the Administrative Agent with respect to such
Real Property, assuring the Administrative Agent that the Mortgage covering such
Real Property creates a valid and enforceable first priority mortgage lien on
such Real Property, free and clear of all defects and encumbrances except
Permitted Liens, which title insurance policies shall otherwise be in form and
substance satisfactory to the Administrative Agent and shall include such
endorsements as are reasonably requested by the Administrative Agent; (d) all
information requested by any Lender for its due diligence pursuant to Flood
Laws evidence; (e) without limiting clause (d),  as to (i) whether such Real
Property is a Flood Hazard Property, and (ii) if such Real Property is a Flood
Hazard Property, (A) whether the community in which such Real Property is
located is participating in the National Flood Insurance Program, (B) the
applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (1) as to the fact that such Real
Property is a Flood Hazard Property, and (2) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program, and (C) copies of insurance policies or
certificates of insurance of the Loan Parties and each Subsidiary evidencing
flood insurance satisfactory to the Administrative Agent and Lenders and naming
the Administrative Agent and its successors and/or assigns as sole loss payee on
behalf of the Secured Parties; (f)  an opinion of legal counsel to the Loan
Party granting

 

29



 

the Mortgage on such Real Property, addressed to the Administrative Agent and
each Lender, in form and substance reasonably acceptable to the Administrative
Agent; (g)  an environmental assessment, prepared by environmental engineers
acceptable to the Administrative Agent, and accompanied by such reports,
certificates, studies or data as the Administrative Agent may reasonably
require, which shall all be in form and substance satisfactory to the Lenders;
(h) a current appraisal of such Real Estate, prepared by an appraiser acceptable
to the Administrative Agent, and in form and substance satisfactory to the
Lenders; and (i) an Environmental Agreement and such other documents,
instruments or agreements as the Administrative Agent may reasonably require
with respect to any environmental risks regarding such Real Property.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five (5)
plan years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Book Value” means, on any date of determination, the net book value as
calculated by the Borrower in accordance with GAAP and in a manner consistent
with the Borrowers’ historical accounting practices as of the last day of the
most recently concluded fiscal quarter.

 “Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Restricted Subsidiary in respect of any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition, net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees and sales commissions), (b) taxes paid or payable as
a result thereof, and (c) in the case of any Disposition or any Involuntary
Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien (ranking senior to any Lien of the Administrative Agent) on the
related property; it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents received upon the subsequent sale or other disposition
of any non‑cash consideration received by any Loan Party or any Restricted
Subsidiary in any Disposition, Equity Issuance, Debt Issuance or Involuntary
Disposition.

“Net Orderly Liquidation Value” means, for any property, the net orderly
liquidation value of such property, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal approved by the
Administrative Agent (whether prior to the Closing Date, or received by the
Administrative Agent pursuant to Section 6.10).

“NOLV Percentage” means, for any Revenue Equipment, the quotient of (a)(i) the
Net Orderly Liquidation Value of such Revenue Equipment multiplied by (ii)
eighty-five percent (85%), divided by (b) the Net Book Value of such Revenue
Equipment determined at the time of the most recent appraisal approved by the
Administrative Agent pursuant to Section 6.10;  provided,  that, such percentage
does not exceed one hundred percent (100%).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01, and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.



 

30



 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iv).

 “Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit E.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit F or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Agent.

“Noticed Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank;
provided,  that, for any of the foregoing to be included as a “Noticed Cash
Management Agreement” on any date of determination by the Administrative Agent,
the applicable Cash Management Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“Noticed Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VI or VII between any
Loan Party or any Restricted Subsidiary and any Hedge Bank; provided,  that, for
any of the foregoing to be included as a “Noticed Hedge Agreement” on any date
of determination by the Administrative Agent, the applicable Hedge Bank (other
than the Administrative Agent or an Affiliate of the Administrative Agent) must
have delivered a Secured Party Designation Notice to the Administrative Agent
prior to such date of determination.

“Obligations” means (a)  all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, and (b)  all
costs and expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest, expenses and fees that accrue after the commencement by
or against any Loan Party or any Subsidiary, or any respective Affiliate
thereof, pursuant to any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
expenses and fees are allowed claims in such proceeding; provided,  that,
 Obligations of a Guarantor shall exclude any Excluded Swap Obligations with
respect to such Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a)  with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b)  with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction); and (d)  with respect to
all entities, any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).



 

31



 

“Ordinary Course Acquired Revenue Equipment” means Revenue Equipment acquired by
any Borrower in the ordinary course of business in connection with (a) purchases
of new and used Revenue Equipment, and (b) Revenue Equipment acquired upon
termination or expiration of a capital or operating lease of any Borrower.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof on such
date after giving effect to any borrowings and prepayments or repayments of
Revolving Loans and Swingline Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by any
Borrower of Unreimbursed Amounts.

“Overadvance” means the amount by which the Total Revolving Outstandings exceeds
the Borrowing Base at any time.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“PATRIOT Act” has the meaning specified in Section 11.19.

“Payment Conditions” means, with respect to any Permitted Acquisition, Permitted
Investment, Restricted Payment, or prepayment of Junior Debt other than Junior
Debt owing between Loan Parties to the extent permitted by the Intercompany
Subordination Agreement (a “Junior Debt Prepayment”)  otherwise permitted
hereunder, the satisfaction of the following conditions:

(a) as of the date of any such Acquisition, Investment, Restricted Payment,  or
Junior Debt Prepayment (each, an “Elective Transaction”) and immediately after
giving effect thereto, no Default or Event of Default has occurred and is
continuing;

(b) either:

(i) (A) the Consolidated Fixed Charge Coverage Ratio (calculated after giving
Pro Forma Effect to such Elective Transaction) as of the end of the most
recently ended twelve (12) month period prior to the making of such Elective
Transaction, as applicable, shall be at least 1.00 to 1.00 and (B) Availability
(after giving Pro Forma Effect to such Elective Transaction) on the date of such
Elective Transaction, and during the thirty

 

32



 

(30) consecutive day period ending on and including the date of such Elective
Transaction, shall be greater than the greater of (1)  for any Acquisition or
Investment, as applicable, (x) 12.5% of the Line Cap or (y) $25,000,000 or (2)
for any Restricted Payment or Junior Debt Prepayment, as applicable (x) 15% of
the Line Cap or (y) $30,000,000; or

(ii) Availability (after giving Pro Forma Effect to such Elective Transaction)
on the date of such Elective Transaction, and during the thirty (30) consecutive
day period ending on and including the date of such Elective Transaction, shall
be greater than the greater of (1) for any Acquisition or Investment, as
applicable, (x) 17.5% of the Line Cap or (y) $35,000,000 or (2) for any
Restricted Payment or Junior Debt Prepayment, as applicable, (x) 20% of the Line
Cap or (y) $40,000,000; and

(c) the Administrative Agent shall have received a certificate of an authorized
officer of the Borrower Agent on the date of such Elective Transaction,
certifying as to compliance with the preceding clauses and demonstrating (in
reasonable detail) the calculations required thereby.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“People’s Capital” means People’s Capital and Leasing Corp., a Connecticut
corporation.

“People’s Master Lease Agreement” has the meaning specified in Section 5.20(f).

“Permitted Acquisition” means any Acquisition;  provided,  that, (a) no Default
shall have occurred and be continuing or would result from such Acquisition; (b)
the property acquired (or the property of the Person acquired) in connection
with such Acquisition shall constitute Eligible Assets (other than a de minimis
amount of assets in relation to the total assets being acquired in connection
with such Acquisition), and such property shall be located in the United States
or Canada;  (c) the Person acquired in connection with such Acquisition will
become a Loan Party and/or the assets acquired shall be subject to Liens in
favor of the Administrative Agent, in each case in accordance with, and to the
extent required by, Section 6.12 and Section 6.13; (d) such Acquisition shall
not be a “hostile” acquisition and shall have been approved by (or in the event
of a tender offer, approved or not opposed by) the Board of Directors and/or the
shareholders (or equivalent) of the applicable Loan Party and the Person
acquired in connection with such Acquisition; (e) after giving effect to such
Acquisition and any Borrowings made in connection therewith, the Payment
Conditions are satisfied; (f) any Subsidiary formed to acquire assets in
connection with such Acquisition or any Person that will become a Subsidiary
upon consummation of such Acquisition will be a Restricted Subsidiary, (g) if
such Acquisition involves Acquisition Consideration of at least $50,000,000, the
Borrowers shall have delivered to the Administrative Agent the due diligence
package relating to such Acquisition, including forecasted balance sheets,
profit and loss statements, and, to the extent prepared and

 

33



 

available, cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the one (1) year period following the
date of such Acquisition, on a quarterly basis, in form and substance (including
as to scope and underlying assumptions) reasonable and customary for
transactions of such type, as reasonably determined by the Administrative Agent;
(h) if the aggregate Acquisition Consideration for such Acquisition is greater
than $50,000,000, the Borrowers shall have provided the Administrative Agent
with written notice of such Acquisition at least ten (10) Business Days prior to
the anticipated closing date thereof and, not later than five (5) Business Days
prior to the anticipated closing date thereof, shall have provided the
Administrative Agent with copies (or, if not then executed, the then-most
current drafts) of the acquisition agreement and other material documents
relating to such Acquisition, which agreement and documents shall be reasonable
and customary for transactions of such type, as reasonably determined by the
Administrative Agent; and (i) if such Acquisition involves the contribution of
assets by Target A, as defined in the Fee Letter, to a Subsidiary that is a Loan
Party in exchange for up to fifteen percent (15%) of the Equity Interests of
such Loan Party,  the Borrowers shall have provided the Administrative Agent
with written notice of such Acquisition at least ten (10) Business Days prior to
the anticipated closing date thereof and, not later than five (5) Business Days
prior to the anticipated closing date thereof, shall have provided the
Administrative Agent with copies (or, if not then executed, the then-most
current drafts) of the acquisition agreement and other material documents
relating to such Acquisition;  provided that, such Acquisition of the assets of
Target A, as defined in the Fee Letter, shall be a Permitted Acquisition
regardless of whether the preceding conditions (other than clause (i)) have been
met.

“Permitted Discretion” means a determination made in good faith, using
reasonable business judgment (from the perspective of a secured, asset-based
lender).

“Permitted Dispositions” means:

(a) the Disposition of inventory in the ordinary course of business;

(b) the Disposition in the ordinary course of business of used, surplus,
obsolete or worn out property scheduled for replacement or no longer used or
useful in the conduct of business of the Borrowers and their Restricted
Subsidiaries;

(c) the sale or discount of Accounts in connection with participation in a
Receivables Purchase Program; provided that, upon request of the Administrative
Agent, the purchaser thereof enters into an intercreditor agreement in form and
substance reasonably acceptable to the Administrative Agent;

(d) other than in connection with a Receivables Purchase Program, any other sale
or discount of Accounts arising in the ordinary course of business, but only in
connection with the collection or compromise thereof;

(e) leases or subleases of Real Property entered into in the ordinary course of
business to the extent not materially interfering with the business of the
Borrowers and their Restricted Subsidiaries;

(f) the Disposition of property (other than Revenue Equipment)  to the extent
that such property is exchanged for credit against (or the proceeds of such
Disposition are applied to the purchase price of) similar replacement property
or in a substantially contemporaneous transaction;



 

34



 

(g) the Disposition of property (i) to a Loan Party, or (ii) from a Restricted
Subsidiary that is not a Loan Party to another Restricted Subsidiary that is not
a Loan Party; provided,  that, in each case, no Event of Default has occurred
and is continuing or would immediately result therefrom;

(h) the licensing, on a non-exclusive basis, of Intellectual Property;

(i) the Disposition of cash or Cash Equivalents;

(j) the granting, existence or creation of a Permitted Lien (but not the
Disposition of property subject to a Permitted Lien);

(k) (i) the lapse of Intellectual Property of any Borrower or any Restricted
Subsidiary (other than any revenue-generating copyrights) in the ordinary course
of business to the extent the maintenance thereof is not economically desirable
in the conduct of such Borrower’s or such Restricted Subsidiary’s business, so
long as the lapse thereof is not materially adverse to the Secured Parties, or
(ii) the abandonment of Intellectual Property of any Borrower or any Restricted
Subsidiary (other than revenue-generating copyrights) in the ordinary course of
business so long as the abandonment thereof is not materially adverse to the
Secured Parties;

(l) to the extent constituting Dispositions, Permitted Investments and
Restricted Payments permitted pursuant to Section 7.06;

(m) the expiration of leasehold interests or the termination of leasehold
interests, in each case to the extent that such expiration or termination would
not result in an Event of Default;

(n) (i) the contemplated sale or issuance to, or exchange with, one or more
non-Loan Parties of up to twenty-five percent (25%) of the Equity Interests of
Xpress Shell,  or (ii) the sale or issuance of Equity Interests of the Borrowers
(other than Disqualified Equity Interests of the Borrower) in the ordinary
course of business in connection with director or employee stock purchase plans
and arrangements and other director, employee or consultant compensation or
benefit plans or arrangements;

(o) any Sale and Leaseback Transaction in respect of any Real Property (other
than Eligible Mortgaged Property);

(p) Dispositions of the Equity Interests or assets of any CFC existing as of the
Closing Date; and

(q) Dispositions of Equity Interests of Persons that are not Subsidiaries;  

(r) sales, transfers, trades and other dispositions of Revenue Equipment not
otherwise permitted in clauses (g) or (j) above, so long as (i) no Event of
Default has occurred and is continuing or would immediately result
therefrom, (ii) such dispositions are made for fair market value, (iii)  such
dispositions are with respect to Revenue Equipment scheduled for replacement or
no longer used or useful in the conduct of business of the Borrowers and their
Restricted Subsidiaries and in the ordinary course of business, and (iv)  if
such disposition includes Revenue Equipment identified by the Borrowers as
Eligible Revenue Equipment in the Borrowing Base Report most recently submitted
to the Administrative Agent, (A) the portion of the Borrowing Base attributable
to such Revenue Equipment is greater than $2,500,000 for any dispositions in any
thirty (30) day period, and (B) after giving effect to such disposition,
Availability is less than the greater

 

35



 

of (x) 15% of the Line Cap or (y) $30,000,000, then the Borrowers shall have
delivered to the Administrative Agent a Borrowing Base Report that gives pro
forma effect to such disposition; and

(s) Dispositions of those notes listed on Schedule 3 of the Security Agreement
on the Closing Date (collectively, the “Pledged Notes”), including Dispositions
of any Pledged Note in connection with the settlement or other satisfaction of
the debt owing to a Loan Party underlying  such Pledged Note, so long as no
Event of Default has occurred and is continuing (unless approved by the
Administrative Agent);  provided that, if any such Pledged Notes are in
possession of the Administrative Agent, upon notice to the Administrative Agent
of the Loan Parties’ intent to make a Disposition under this clause (s), the
Administrative Agent shall promptly return such Pledged Notes to the Company.

“Permitted Holders” means, collectively, (a) Max L. Fuller, Anna Marie Quinn,
their spouses, their lineal descendants and spouses of their lineal descendants,
(b) the estates of Persons described in clause (a), (c) trusts established for
the benefit of any Person or Persons described in clause (a),  and (d)
corporations, limited liability companies, partnerships, or similar entities
seventy-five percent (75%) or more owned by any Person or Persons described in
clauses (a) through (c).

“Permitted Indebtedness” means:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02
(and any Permitted Refinancing thereof);

(c) Indebtedness arising in connection with endorsement of instruments or other
payment items for deposit in the ordinary course of business;

(d) Indebtedness consisting of (i) unsecured Guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations; (ii)
unsecured Guarantees arising with respect to customary indemnification
obligations to purchasers in connection with Permitted Dispositions; and (iii)
unsecured Guarantees with respect to Permitted Indebtedness of any Loan Party;
provided,  that, if the Indebtedness being Guaranteed is subordinated to the
Secured Obligations, such Guarantee shall be subordinated to the Guaranty on
terms at least as favorable to the Secured Parties as those contained in the
subordination of such Indebtedness;

(e) (i) Indebtedness (x) existing or incurred to finance the acquisition,
construction or improvement of (or, to the extent constituting Collateral, and
subject to Section 2.05(b)(ii) and Section 7.01 the refinancing of) Rolling
Stock, Real Property or other capital assets,  or (y) incurred with respect to
Real Property or other capital assets owned by a Borrower on the Closing Date,
in each case, including pursuant to Capitalized Leases; (ii) Indebtedness
assumed in connection with the acquisition of such property, so long as such
property is secured by a Lien prior to the acquisition thereof; (iii) Permitted
Refinancing of any such Indebtedness permitted by this clause (e);  provided,
 that,  in each case under clauses (i), (ii) and (iii),  (A) at the time such
Indebtedness was incurred, it does not (or did not) exceed the purchase price of
the asset(s) financed (other than, in the case of any Permitted Refinancing, by
an amount permitted pursuant to clause (a) in the proviso of the definition of
“Permitted Refinancing”),  and (B) no Default or Event of Default has occurred
and is continuing or would result from the incurrence of such Indebtedness;
 provided,  further, that if (x) such Indebtedness includes Rolling Stock, Real
Property or other capital asset 

 

36



 

identified by the Borrowers as Eligible Revenue Equipment or Eligible Mortgaged
Property in the Borrowing Base Report most recently submitted to the
Administrative Agent,  (y) the portion of the Borrowing Base attributable to
such Eligible Revenue Equipment or Eligible Mortgaged Property is greater than
$2,500,000 for any Permitted Refinancing in any thirty (30) day period and (z)
after giving effect to such Permitted Refinancing, Availability is less than the
greater of (I) 15% of the Line Cap or (II) $30,000,000, then the Borrowers shall
have delivered to the Administrative Agent a Borrowing Base Report that gives
pro forma effect to the exclusion of such assets from the Borrowing Base; or
(iv) any Permitted Revenue Equipment Financing;

(f) Indebtedness in respect of Guarantees provided in connection with any
Borrower’s or any Restricted Subsidiary’s owner-operator tractor financing
program; provided,  that, the aggregate principal amount of such Indebtedness
shall not exceed $5,000,000 at any one time outstanding;

(g) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds;

(h) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to any Borrower or any Restricted Subsidiary, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year;

(i) Indebtedness under Swap Contracts incurred for the bona fide purpose of
hedging the interest rate, commodity, or foreign currency risks associated with
any Borrower’s or any Restricted Subsidiary’s  operations and not for
speculative purposes;

(j) Indebtedness under any Cash Management Agreement entered into in the
ordinary course of business;

(k) intercompany Indebtedness permitted pursuant to clause (g) or (h) of the
definition of “Permitted Investments” (other than by reference to the definition
of “Permitted Indebtedness” or any clause hereof)  (“Intercompany
Debt”); provided,  that, with respect to any Intercompany Debt owing by a Loan
Party to any Subsidiary that is not a Loan Party, (i) such Indebtedness shall be
subordinated to the Secured Obligations in a manner and to the extent acceptable
to the Administrative Agent (including, by means of example, the Intercompany
Subordination Agreement), (ii) such Indebtedness shall not be prepaid unless no
Default exists immediately prior to and after giving effect to such prepayment,
and (iii) at the time of and after giving effect to such Intercompany Debt, the
Payment Conditions are satisfied;

(l) unsecured Guarantees with respect to Permitted Indebtedness of any
Restricted Subsidiary that is not a Loan Party; provided,  that, any such
Guarantee is permitted pursuant to clause  (g) or (h) of the definition of
“Permitted Investments” (other than by reference to the definition of “Permitted
Indebtedness” or any clause hereof);

(m) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business, so long as such Indebtedness is extinguished within five (5)
days from the incurrence thereof;

(n) unsecured Indebtedness owing to former employees, officers, or directors (or
any spouses, ex-spouses, or estates of any of the foregoing other than Permitted
Holders) incurred in

 

37



 

connection with the repurchase by any Borrower of Equity Interests of such
Borrower that have been issued to such Person;  provided,  that, (i) no Default
or Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness; (ii) the aggregate principal amount of all such
Indebtedness shall not exceed $2,500,000 at any one time outstanding; and
(iii) such Indebtedness shall be subordinated to the Secured Obligations in a
manner and to the extent acceptable to the Administrative Agent;

(o) Indebtedness of Foreign Subsidiaries;  provided,  that, (i) no Default or
Event of Default has occurred and is continuing or would result from the
incurrence of such Indebtedness; (ii) the aggregate principal amount of all such
Indebtedness shall not exceed $10,000,000 at any one time outstanding; and (iii)
such Indebtedness shall not be directly or indirectly recourse to any of the
Loan Parties or their respective assets;

(p) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness; and

(q) other unsecured Indebtedness; provided,  that, (i) no Default or Event of
Default has occurred and is continuing or would result from the incurrence of
such Indebtedness; and (ii) the aggregate principal amount of all such
Indebtedness shall not exceed $25,000,000.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents;

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c) advances made in connection with purchases of goods or services in the
ordinary course of business;

(d) Investments received in connection with the settlement of amounts due to any
Borrower or any Restricted Subsidiary in the ordinary course of
business, including in connection with the foreclosure of, or pursuant to any
plan or reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of, any account debtor;

(e) Investments existing as of the Closing Date and set forth on Schedule 7.03;

(f) Guarantees that constitute Permitted Indebtedness (other than by reference
to the definition of “Permitted Investments” (or any clause hereof));

(g) (i) Investments in any Person that is a Loan Party prior to giving effect to
such Investment, and (ii) Investments by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party;

(h) Investments by any Loan Party in any Subsidiary that is not a Loan Party;
provided,  that, (i) as of the date of any such Investment and after giving
effect thereto, the Payment Conditions are satisfied;

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases;



 

38



 

(j) loans and advances to employees and officers of any Borrower or any
Restricted Subsidiary in the ordinary course of business for any bona fide
business purpose; provided,  that, the aggregate amount of all such loans and
advances shall not exceed $2,500,000 at any time outstanding;

(k) the creation and holding of Accounts owing to any Borrower or any Restricted
Subsidiary in the ordinary course of business and payable or dischargeable by or
on behalf of the Account Debtor in accordance with customary terms;

(l) (i) payroll and similar advances to employees, drivers, consultants or other
service providers to cover matters that are expected at the time of such
advances (such advances to be treated as expenses for accounting purposes), (ii)
loans and advances to employees of any Borrower or any Restricted Subsidiary for
any other purpose, (iii) loans and advances for driver education or training
made in the ordinary course of business, and (iv) loans and advances in the
ordinary course of business to any owner-operator or similar individual
performing services for any Borrower or any Restricted Subsidiary to finance the
purchase or lease of equipment; provided,  that, the aggregate amount of all
such loans and advances made in accordance with this clause (l) shall not exceed
$5,000,000 at any one time outstanding;

(m) (i) Swap Contracts permitted pursuant to clause (i) of the definition of
“Permitted Indebtedness;” and (ii) Secured Cash Management Agreements permitted
pursuant to clause (j) of the definition of “Permitted Indebtedness;”

(n) Investments made in Captive Insurance Subsidiaries in an amount not to
exceed the minimum amount of capitalization required pursuant to regulatory
capital requirements; provided,  that, if the amount of any such Investment
exceeds $15,000,000, the Borrowers shall provide to the Administrative Agent a
reasonably detailed description of the increased capital requirements pursuant
to which such Investment is made;

(o) Permitted Acquisitions;

(p) Investments by any Loan Party in the form of the acquisition of Equity
Interests of non-Wholly Owned Subsidiaries that are Subsidiaries of such Loan
Party as of the Closing Date;  provided,  that, as of the date of any such
Investment and after giving effect thereto, the Payment Conditions are
satisfied; and

(q) other Investments (other than Acquisitions) so long as,  at the time of and
after giving effect to any such Investment, the Payment Conditions are
satisfied.

“Permitted Liens” means:

(a) Liens pursuant to any Loan Document;

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that (i) are not yet delinquent, or (ii) do not have priority over the Liens
granted to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents, so long as the underlying taxes, assessments, or
charges or levies are the subject of Permitted Protests;

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section
8.01(h);



 

39



 

(d) (i) Liens existing on the Closing Date and listed on Schedule 7.01; and (ii)
any renewals or extensions thereof, so long as (A) the property covered thereby
is not changed, and (B) the renewal or extension of the obligations secured or
benefited thereby is a Permitted Refinancing;

(e) any interest or title of a lessor, licensor or sublessor under any lease,
license or sublease entered into by any Borrower or any Restricted Subsidiary in
the ordinary course of business and covering only the assets so leased, licensed
or subleased;

(f) Liens securing Indebtedness permitted pursuant to clause (e) of the
definition of “Permitted Indebtedness” (including in connection with a Permitted
Revenue Equipment Financing); provided,  that, such Liens do not at any time
encumber any assets other than assets financed by such Indebtedness  (it being
understood that financings of the type permitted by clause (e) of the definition
of “Permitted Indebtedness” provided by a lender may be cross-collateralized to
other financings of such type provided by such lender or its affiliates);

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers; provided,  that, (i)
such Liens are incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money; and (ii) such Liens are (A) for sums not yet
delinquent, or (B) the subject of Permitted Protests;

(h) Liens imposed by requirements of Law or deposits made in connection
therewith in the ordinary course of business in connection with worker’s
compensation or other unemployment insurance;

(i) Liens on amounts deposited to secure obligations (other than Indebtedness
for borrowed money) in connection with the making or entering into of bids,
tenders, or leases in the ordinary course of business;

(j) Liens on amounts deposited to secure reimbursement obligations with respect
to surety or appeal bonds obtained in the ordinary course of business;

(k) easements, rights-of-way, and zoning restrictions on or with respect to any
Real Property that do not materially interfere with or impair the use or
operation thereof;

(l) non-exclusive licenses of Intellectual Property in the ordinary course of
business not interfering with the conduct of business of the Borrowers and their
Restricted Subsidiaries;

(m) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of deposit accounts with such banks or other depository
institutions in the ordinary course of business;

(n) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums, so long as the
financing thereof constitutes Permitted Indebtedness;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) Liens on Accounts that have been sold pursuant to a Receivables Purchase
Program;  provided that,  upon request of the Administrative Agent, the
applicable third party

 

40



 

financing source enters into an intercreditor agreement, in form and substance
reasonably acceptable to the Administrative Agent, that remains in full force
and effect; and

(q) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $2,000,000 at any time outstanding.

“Permitted Protest” means the right of any Borrower or any Restricted Subsidiary
to protest any Lien (other than any Lien granted pursuant to the Loan
Documents), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment; provided,  that, (a) a
reserve with respect to such obligation is established on such Borrower’s or
such Restricted Subsidiary’s books and records in such amount as is required
under GAAP, (b) any such protest is instituted promptly and prosecuted
diligently by such Borrower or such Restricted Subsidiary, as applicable, in
good faith, and (c) the Administrative Agent is satisfied that, while any such
protest is pending, there will be no material impairment of the enforceability,
validity, or priority of the Liens granted in favor of the Administrative Agent,
for the benefit of the Secured Parties, pursuant to the Loan Documents.

“Permitted Refinancing” means, with respect to any Indebtedness of any Person,
any modification, refinancing, refunding, renewal or extension of such
Indebtedness; provided,  that: (a) the principal amount thereof does not exceed
the sum of (i) the outstanding principal amount of the Indebtedness so modified,
refinanced, refunded, renewed or extended plus (ii) prepayment premiums paid,
and reasonable and customary fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension, plus (iii) the
amount of unfunded commitments with respect to the Indebtedness so modified,
refinanced, refunded, renewed or extended (provided,  further,  that,
notwithstanding this clause (a), the amount of any Indebtedness incurred to
finance Rolling Stock or Real Property may, in each case, be modified,
refinanced, refunded, renewed or extended such that the principal amount thereof
would not exceed the fair market value of such Rolling Stock or Real Property
after giving effect to such modification, refinancing, refunding, renewal or
extension); (b) such modification, refinancing, refunding, renewal or extension
has (i) a final maturity date equal to or later than the final maturity date of
the Indebtedness being modified, refinanced, refunded, renewed or extended, and
(ii) a weighted average life to maturity equal to or longer than the weighted
average life to maturity of the Indebtedness being modified, refinanced,
refunded, renewed or extended; (c) the direct and contingent obligors of such
Indebtedness shall not be changed as a result of or in connection with such
modification, refinancing, refunding, renewal or extension (unless the obligor
of such Indebtedness is otherwise a Loan Party); (d) the terms (excluding
pricing, fees, rate floors, discounts, premiums and optional prepayments or
redemption terms) of such Indebtedness shall not be changed in any manner that
is materially adverse, taken as a whole, to any Borrower or any Restricted
Subsidiary, as applicable, as a result of or in connection with such
modification, refinancing, refunding, renewal or extension  (it being understood
that financings of the type permitted by clause (e) of the definition of
“Permitted Indebtedness” provided by a lender may be cross-collateralized to
other financings of such type provided by such lender or its affiliates, and
such cross-collateralization shall not be deemed to be materially adverse to any
Borrower or any Restricted Subsidiary); (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Secured Obligations or secured by Liens on the Collateral junior to those
created under the Collateral Documents, such modification, refinancing,
refunding, renewal or extension is subordinated to the Secured Obligations on
terms at least as favorable to the Secured Parties as those contained in the
documentation governing the Indebtedness being so modified, refinanced,
refunded, renewed or extended; and (f) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is unsecured, such modification,
refinancing, refunding, renewal or extension shall be unsecured.

“Permitted Revenue Equipment Financing” means the financing by a Loan Party of
any Revenue Equipment Collateral, so long as (a) such financing is consummated
within one hundred eighty (180) days 

 

41



 

after (i) the Closing Date with respect to any Revenue Equipment owned by a
Borrower on the Closing Date or (ii) the date of purchase with respect to any
Acquired Revenue Equipment, and (b) at the time of, and after giving effect to
such financing or refinancing, (i) no Default or Event of Default exists, and
(ii) at any time a Financial Covenant Trigger Period exists, the Loan Parties
would be in compliance with the financial covenants set forth in Section 7.11 as
of the most recent fiscal quarter end for which the Loan Parties were required
to deliver financial statements pursuant to Section 6.01(a) or Section 6.01(b),
as applicable.

 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis”,  “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, Involuntary Disposition or sale, transfer or other disposition that
results in a Person ceasing to be a Subsidiary or any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, income statement and cash
flow statement items (whether positive or negative) attributable to the Person
or property disposed of or the Restricted Subsidiary that is becoming an
Unrestricted Subsidiary shall be excluded, and (ii) with respect to any
Acquisition or other Investment, income statement and cash flow statement items
(whether positive or negative) attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement items for the Company and its Subsidiaries in accordance with
GAAP or in accordance with any defined terms set forth in Section 1.01, and (B)
such items are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent, (b) any retirement of Indebtedness of
any Borrower or any Restricted Subsidiary, and (c) any incurrence or assumption
of Indebtedness by any Borrower or any Restricted Subsidiary (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination);
provided,  that, (x) Pro Forma Basis, Pro Forma Compliance and Pro Forma Effect
in respect of any Specified Transaction shall be calculated in a reasonable and
factually supportable manner and certified by a Responsible Officer of the
Borrower Agent, and (y) any such calculation shall be subject to the applicable
limitations set forth in the definition of Consolidated EBITDA.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower Agent containing reasonably detailed calculations of the
financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end for which the Loan Parties were required to deliver financial
statements pursuant to Section 6.01(a) or Section 6.01(b), as applicable, after
giving Pro Forma Effect to the applicable Specified Transaction.

“Protective Advances” has the meaning specified in Section 2.02(i).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.



 

42



 

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance acceptable to the Administrative Agent
and which provides the Administrative Agent with “control” (as such term is used
in Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.

“Real Property” all right, title and interest (whether as owner, lessor or
lessee) in any real property or any buildings, structures, parking areas or
other improvements thereon.

“Receivables Purchase Program” means a financing program for the early payment
of Accounts owing by an Account Debtor that is sponsored by such Account Debtor,
pursuant to which a Borrower sells to a third party financing source (and not
pursuant to this Agreement or the other Loan Documents) Accounts owing to it by
such Account Debtor in return for payment of such Accounts by such financing
source prior to the scheduled due date therefor, or any recharacterization of
such program under applicable Laws as a secured financing (and not a true
sale).  As of the Closing Date, no Loan Party has entered into any Receivables
Purchase Program.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Rent and Charges Reserve” means the aggregate of (a) all past due rent and
other amounts owing by a Loan Party to any landlord, warehouseman, mechanic or
bailee (other than any shipper or other customer, truck, fueling, rest stop or
drop lot, in each case in the ordinary course of business) who possesses any
Collateral or could assert a Lien on any Collateral; and (b) as the
Administrative Agent in its Permitted Discretion may elect to impose from time
to time,  a reserve at least equal to three months’ rent and other similar
charges that could be payable to any such Person, unless it has executed a Lien
Waiver.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.



 

43



 

“Reporting Trigger Period” means the period (a) commencing on any date that
Availability at any time is less than the greater of (i) 12.5% of the Line Cap
or (ii) $25,000,000 and (b) continuing until the date that, during each of the
preceding 30 days consecutive days, (i) Availability has been greater than the
greater of (A) 12.5% of the Line Cap and (B) $25,000,000 and (ii) no Event of
Default has occurred.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans, a Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swingline Loan, a Swingline Loan Notice.

 “Required Lenders” means, at any time, Revolving Lenders having Total Credit
Exposures representing more than fifty percent (50%)  of the Total Credit
Exposures of all Revolving Lenders at such time, except if there are two (2) or
more Lenders, in which case “Required Lenders” means a minimum of two (2)
Lenders representing more than fifty percent (50%) of the Total Credit Exposures
of all Revolving Lenders at such time.  The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided,  that,  the amount of any participation in any Swingline Loan
and Unreimbursed Amounts that such Defaulting Lender has failed to fund that
have not been reallocated to and funded by another Revolving Lender shall be
deemed to be held by the Revolving Lender that is the Swingline Lender or the
L/C Issuer, as the case may be, in making such determination.

“Required Title Documentation” has the meaning specified in Section 6.20(a).

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, senior vice president – corporate finance, or assistant
treasurer of a Loan Party, (b) solely for purposes of the delivery of incumbency
certificates pursuant to this Agreement, the secretary or any assistant
secretary of a Loan Party, and (c) solely for purposes of notices given pursuant
to Article II,  (i) any other officer or employee of the applicable Loan Party
so designated by any of the officers set forth in clause (a) or clause (b) in a
notice to the Administrative Agent, or (ii) any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in each case in form and substance satisfactory to
the Administrative Agent.

“Restricted Payment” means (a)  any dividend or other distribution,  direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Borrower or any Restricted Subsidiary, now or hereafter
outstanding, (b)  any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Borrower or any Restricted
Subsidiary, now or hereafter outstanding, and  (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Borrower or any
Restricted Subsidiary, now or hereafter outstanding.

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.  Each Loan Party (other than, for the avoidance of
doubt, the Company) shall be a Restricted Subsidiary.



 

44



 

“Revenue Equipment” means tractors and trailers subject to certificates of title
that are owned by any Loan Party and either (a) used in the operation of such
Loan Party’s business to produce revenue for such Loan Party or (b) held for
sale by such Loan Party.

“Revenue Equipment Collateral” means all Revenue Equipment, other than Revenue
Equipment constituting Excluded Property pursuant to clause (e) of the
definition of “Excluded Property.”

“Revenue Equipment Perfection Actions” means, with respect to any Revenue
Equipment Collateral,  each of the following actions:

(a) the Administrative Agent’s receipt of evidence that Borrowers or an Approved
Collateral Agent have submitted a duly completed application to the applicable
Title Filing Office to provide for the registration or issuance by such Title
Filing Office of a Certificate of Title with respect to such Revenue Equipment
showing “Bank of America, N.A., as Administrative Agent” as the sole lienholder
thereon in the manner prescribed in the applicable jurisdiction (which evidence
may be sent electronically by such Title Filing Office);

(b) the Administrative Agent’s receipt of evidence that all applicable fees
owing in connection with the activities described in clause (a) have been paid
by or on behalf of the Borrowers (which evidence may be sent electronically by
such Title Filing Office);

(c) no later than sixty (60) days (as such period may be extended by the
Administrative Agent in its reasonable discretion) following any application to
the applicable Title Filing Office made with respect to such Revenue Equipment,
the receipt by the Borrowers of an original Certificate of Title showing “Bank
of America, N.A., as Administrative Agent” as the sole lienholder, and, upon
Administrative Agent’s request, the receipt by the Administrative Agent or an
Approved Collateral Agent of a true, correct and complete copy thereof;  and

(d) upon the Administrative Agent’s request during any Collateral Monitoring
Trigger Period, receipt by the Administrative Agent or an Approved Collateral
Agent of the original Certificate of Title for such Revenue Equipment no later
than (i) for Certificates of Title issued prior to the Administrative Agent’s
request, five (5) Business Days after such request, and (ii) with respect to any
Acquired Revenue Equipment acquired after the Closing Date, the date required
for compliance with clause (c) above.  

Notwithstanding the foregoing, (x) so long as no Event of Default exists, the
Borrowers shall have five  (5) Business Days after the Closing Date (or such
longer period of time as is agreed to by the Administrative Agent in its sole
discretion) to satisfy clauses (a) and (b) hereof with respect to any Revenue
Equipment owned by the Borrowers as of the Closing Date and no Revenue Equipment
shall be deemed ineligible for failure to satisfy clauses (a) and (b) hereof
until the sixth  (6th) Business Day after the Closing Date (or such longer
period of time as is agreed to by the Administrative Agent in its sole
discretion) and (y) the Revenue Equipment Perfection Actions shall be deemed
satisfied for up to sixty (60) days (as such period may be extended by the
Administrative Agent in its reasonable discretion) upon satisfaction of clauses
(a) and (b) hereof notwithstanding that the Borrowers have not yet received the
original Certificate of Title as required by clause (c) hereof.

“Revenue Equipment Release Request” means a written request by the Borrowers
delivered to the Administrative Agent containing a list of Revenue Equipment,
identified by type and title number, which the Borrowers reasonably believe will
be subject to Permitted Disposition in the ordinary course of business or a
 Permitted Revenue Equipment Financing within the following thirty (30) days;
provided,  that, if such Permitted Disposition includes Eligible Revenue
Equipment included in the Borrowing Base Report most

 

45



 

recently submitted to the Administrative Agent and (A) the portion of the
Borrowing Base attributable to such Eligible Revenue Equipment is greater than
$2,500,000 for any dispositions in any thirty (30) day period and (B) after
giving effect to such disposition, Availability is less than the greater of (x)
15% of the Line Cap or (y) $30,000,000, then such request shall be accompanied
by a Borrowing Base Report giving pro forma effect to such Disposition as if it
occurred on the date of such request.

“Revenue Equipment Report” means a certificate of a Responsible Officer of the
Borrower Agent setting forth, as of the end of the fiscal month most recently
ended, a summary report of the Revenue Equipment and that constitutes Collateral
reflecting (a) such Revenue Equipment that existed at the beginning of the
period covered by such report, (b) additions to such Revenue Equipment during
the period covered by such report, (c) Dispositions of such Revenue Equipment
during the period covered by such report, (d) such Revenue Equipment then in
existence as of the end of the period covered by such report, (e) to the extent
applicable, upon the Administrative Agent’s request, (i) copies of invoices for
all Eligible Revenue Equipment recently purchased by the Borrowers which
Borrowers intend to include into the Borrowing Base for the first time and (ii)
evidence of Borrowers’ satisfaction of the Revenue Equipment Perfection Actions
with respect to such Revenue Equipment, together with copies of all Certificate
of Title applications, and (f) a detailed calculation of Revenue Equipment
categories that are not eligible for inclusion in the Borrowing Base, including,
in each case, the following information: the manufacturer, the model year, the
model, the vehicle identification number (or other similar serial number), and
the Loan Party that is the owner.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to Section
2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, such Revolving
Lender’s obligation to (a) make Revolving Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swingline Loans, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Revolving Lender’s name on Schedule 1.01(b) under the caption “Revolving
Commitment” or opposite such caption in the Assignment and Assumption or other
documentation pursuant to which such Revolving Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.  The aggregate amount of the Revolving Commitments of all of the
Revolving Lenders on the Closing Date shall be $250,000,000.

“Revolving Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount of such Revolving Lender’s  (a) outstanding Revolving
Loans at such time (including any Protective Advances),  plus (b) participation
in L/C Obligations at such time, plus (c) participation in Swingline Loans at
such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect at such time, any Lender that has a Revolving Commitment at such
time, or (b)  if the Revolving Commitments have terminated or expired at such
time, any Lender that has a Revolving Loan or a participation in L/C Obligations
or Swingline Loans at such time.

“Revolving Loan” has the meaning specified in Section 2.01(b).



 

46



 

“Rolling Stock” means all trucks, trailers, tractors, service vehicles, vans,
forklifts, wheel loaders and other mobile equipment and other vehicles, wherever
located, except for (a) automobiles and pick-up trucks used by the Loan Parties’
employees, and (b) aircraft.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Restricted Subsidiary, any arrangement, directly or indirectly, with any Person
whereby such Loan Party or such Restricted Subsidiary shall sell or transfer any
property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Person” has the meaning provided in Section 5.18.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury  (“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.07.  

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement between
the any Loan Party or any Restricted Subsidiary and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract not prohibited under Article VI or VII between any
Loan Party or any Restricted Subsidiary and any Hedge Bank.

“Secured Obligations” means all Obligations and all Additional Secured
Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the Indemnitees and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit G.

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

“Security Agreement” means the Security and Pledge Agreement, dated as of the
Closing Date, executed in favor of the Administrative Agent by each of the Loan
Parties.

“SOFR” means with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.



 

47



 

“SOFR-Based Rate” means SOFR or Term SOFR.

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit H.  

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).

“Specified Transaction”  means (a) any Acquisition, (b) any Material
Disposition, (c) any sale, transfer or other disposition that results in a
Person ceasing to be a Subsidiary, (d) any Investment that results in a Person
becoming a Subsidiary, (e) any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, (f) any incurrence of Indebtedness
(other than Indebtedness permitted pursuant to clause (e) of the definition of
“Permitted Indebtedness”) with a principal amount in excess of the Threshold
Amount,  (g) any repayment of Indebtedness (other than prepayments of Junior
Debt) with a principal amount in excess of the Threshold Amount,  (h)  any
prepayment of Junior Debt, or (i) any other event that by the terms of the Loan
Documents requires Pro Forma Compliance with a test or covenant, calculation as
to Pro Forma Effect with respect to a test or covenant, or requires such test or
covenant to be calculated on a Pro Forma Basis.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.

“Supermajority Lenders” means, at any time, Revolving Lenders having Total
Credit Exposures representing more than sixty-six and two-thirds percent (66
2/3%) of the Total Credit Exposures of all Revolving Lenders at such time.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided,  that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Revolving Lender shall be deemed to be held by the Revolving
Lender that is the Swingline Lender or the L/C Issuer, as the case may be, in
making such determination.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a)  for any

 

48



 

date on or after the date such Swap Contracts have been closed out and
termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.04.

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit I or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower Agent.

“Swingline Sublimit” means an amount equal to the lesser of (a) $25,000,000, and
(b) the Revolving Facility.  The Swingline Sublimit is part of, and not in
addition to, the Revolving Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 “Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion. 

“Threshold Amount” means $15,000,000.

“Title Filing Office” means any Governmental Authority (including any department
of motor vehicles) in the applicable jurisdiction authorized by applicable state
vehicle titling, certificate of title or registration statutes to process
Certificates of Title pertaining to Collateral and to cause the first priority
Lien of the Administrative Agent to be perfected, including by notation on
Certificates of Title pertaining to Collateral.

“Total Credit Exposure” means, as to any Revolving Lender at any time, (a) the
unused Revolving Commitment of such Revolving Lender at such time, plus (b) the
Revolving Exposure of such Revolving Lender at such time.



 

49



 

“Total Revolving Outstandings” means, at any time, the aggregate Outstanding
Amount of (a) all Revolving Loans at such time, plus (b) all Swingline Loans at
such time, plus (c) all L/C Obligations at such time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
 provided,  that,  if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority. 

 

“Unbilled Account” means an Account with respect to which (a) the goods giving
rise to such Account have been shipped but not billed to the Account Debtor, or
(b) the services giving rise to such Account have been performed for but not
billed to the Account Debtor.

“Unencumbered Revenue Equipment” means Revenue Equipment covered by a
Certificate of Title as to which no Lien has been noted thereon in favor of
either the Administrative Agent or another creditor pursuant to a Permitted
Revenue Equipment Financing.

“Unfinanced Capex” means for any period the portion of the following, calculated
on a Consolidated basis, (a) the aggregate Capital Expenditures by the
Company and its Restricted Subsidiaries during such period, less (b) the
aggregate proceeds received by the Company and its Restricted Subsidiaries from
the sale or other disposition (including trade-in credit) of capital assets
during such period, less (c) all Indebtedness incurred by the Company and its
Restricted Subsidiaries to finance Capital Expenditures (including Loans under
the Agreement, but only if the proceeds thereof are used to acquire Revenue
Equipment Collateral);  provided,  that, Unfinanced Capex shall not be less than
zero dollars ($0) for the Measurement Period.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 “Unrestricted Subsidiary” means, at any date of determination, any Subsidiary
of any Borrower (other than any Subsidiary that (a) owns any Equity Interests in
any Borrower or any Restricted Subsidiary, or (b) holds a Lien on any assets or
property of any Borrower or any Restricted Subsidiary) that has been designated
as an Unrestricted Subsidiary by the Borrowers (in a written notice by the
Borrower Agent to the Administrative Agent); provided,  that, (i) no Default or
Event of Default has occurred and is continuing or would result therefrom, (ii)
the Borrower Agent shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving Pro Forma Effect to such
designation, the Payment Conditions are satisfied, (iii) such Subsidiary shall
have been or will promptly be designated an “unrestricted subsidiary” (or
otherwise not be subject to the covenants) under any Indebtedness with an
outstanding principal amount in excess of the Threshold Amount, (iv) such
Subsidiary to be designated as an Unrestricted Subsidiary (and its Subsidiaries)
has not at the time of such designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become liable with respect to any
Indebtedness pursuant to which the lender thereunder or any other party thereto
has recourse to any Loan Party or other Restricted Subsidiary or to any assets
of any Loan Party or other Restricted Subsidiary, (v) none of any Borrower or
any Restricted Subsidiaries has contributed or otherwise contributes any
material Intellectual Property to any Unrestricted Subsidiary or designate any
Subsidiary that owns material Intellectual Property as an Unrestricted
Subsidiary, and (vi) no Loan Party shall have any liability for any

 

50



 

Indebtedness or other obligations of any Unrestricted Subsidiary except to the
extent permitted as to any unaffiliated Person under the Loan Documents.  The
designation of any Restricted Subsidiary as an Unrestricted Subsidiary after the
Closing Date shall constitute an Investment by the Borrowers therein at the date
of designation in an amount equal to the fair market value (as determined in
good faith by the Borrowers) of the Investments held by the Borrowers in such
Unrestricted Subsidiary immediately prior to such designation.  The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence by such Restricted Subsidiary at the time of designation of any
Indebtedness or Liens of such Restricted Subsidiary outstanding at such time.
Once an Unrestricted Subsidiary has been designated as a Restricted Subsidiary,
it cannot be re-designated as an Unrestricted Subsidiary; once a Restricted
Subsidiary has been designated as an Unrestricted Subsidiary, it cannot be
re-designated as a Restricted Subsidiary.  As of the Closing Date, there are no
Unrestricted Subsidiaries.

 “U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Value” means (a) for Real Property, its fair market value based upon the most
recent appraisal performed by an appraiser acceptable to the Administrative
Agent and on terms satisfactory to the Administrative Agent, and (b) for an
Account, its face amount, net of any returns, rebates, discounts (calculated on
the shortest terms), credits, allowances or Taxes (including sales, excise or
other taxes) that have been or could be claimed by the Account Debtor or any
other Person.

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right to so vote
has been suspended by the happening of such contingency.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person, and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context

 

51



 

requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
 All references to Value, Borrowing Base components, Loans, Letters of Credit,
Obligations, Secured Obligations and other amounts herein shall be denominated
in Dollars, unless expressly provided otherwise, and all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time.  Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to the Administrative Agent (and not necessarily calculated in
accordance with GAAP). 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a Division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person.  Any Division of a limited
liability company shall constitute a separate Person hereunder (and each
Division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03 Accounting Terms.

(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining

 

52



 

compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at one hundred percent (100%) of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.    

(b) Changes in GAAP.  If at any time any change in GAAP, any change in the Loan
Parties’ accounting policies, or any change in the application of GAAP by the
Loan Parties, in any case, would affect the computation of any financial ratio
or requirement set forth in any Loan Document, and either the Borrowers or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrowers shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided,  that,  until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein, and (ii) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. 

(c) Consolidation of Variable Interest Entities. All references herein to
Consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
Consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) Pro Forma Calculations.  Notwithstanding anything to the contrary contained
herein, all calculations of the Consolidated Fixed Charge Coverage Ratio
(including for purposes of compliance with Section 7.11) shall be made on a Pro
Forma Basis with respect to all Specified Transactions occurring during the
applicable Measurement Period to which such calculation relates, and/or
subsequent to the end of such Measurement Period but not later than the date of
such calculation; provided,  that, notwithstanding the foregoing, when
calculating the Consolidated Fixed Charge Coverage Ratio for purposes of
determining compliance with Section 7.11, any Specified Transaction and any
related adjustment contemplated in the definition of Pro Forma Basis that
occurred subsequent to the end of the applicable Measurement Period shall not be
given Pro Forma Effect.

1.04 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

1.05 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided,  that,  with respect to any Letter

 

53



 

of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions.  Subject to the foregoing, the term “UCC” refers, as of
any date of determination, to the UCC then in effect.

1.08 Rates.

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any rate that is an alternative or
replacement for or successor to any of such rate (including any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.

Article II

COMMITMENTS AND CREDIT EXTENSIONS; LOAN ADMINISTRATION

2.01 Loans.

(a) [Reserved]. 

(b) Revolving Borrowings.  Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers, in Dollars, from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Commitment;
provided,  that, after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, and  (ii) the
Revolving Exposure of any Revolving Lender shall not exceed such Revolving
Lender’s Revolving Commitment.  In no event shall Lenders have any obligation to
honor a request for a Revolving Loan if Total Revolving Outstandings at such
time plus the requested Revolving Loan would exceed the Borrowing Base.  Within
the limits of each Revolving Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow Revolving Loans
under this Section 2.01(b), prepay Revolving Loans under Section 2.05, and
reborrow Revolving Loans under this Section 2.01(b).  Revolving Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein; provided,
 that, any Revolving Borrowings made on the Closing Date or any of the two (2)
Business Days following the Closing Date shall be made as Base Rate Loans unless
the Borrowers deliver a Funding Indemnity Letter not less than two (2) Business
Days prior to the date of such Revolving Borrowing unless the Administrative
Agent otherwise consents in writing.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing.  Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower Agent’s irrevocable notice to the Administrative Agent by delivery
to the Administrative Agent of

 

54



 

a Loan Notice.  Each Loan Notice must be received by the Administrative Agent
not later than 11:00 a.m. (i) two (2) Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Loans,  and  (ii)  on
the requested date of any Borrowing of Base Rate Loans.  Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Loan Notice shall specify (A) the Facility and whether the Borrowers are
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Loans, as the case may be, under the Facility, (B) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (C) the principal amount of Loans to be borrowed,
converted or continued, (D) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (E) if applicable, the duration of the
Interest Period with respect thereto.  If the Borrower Agent fails to specify a
Type of Loan in a Loan Notice or if the Borrower Agent fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower Agent requests a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of thirty (30)
days.  Notwithstanding anything to the contrary herein, (1) a Swingline Loan may
not be converted to a Eurodollar Rate Loan, and (2) the borrowing of a Swingline
Loan shall be governed by Section 2.04.

(b) Advances.  Following receipt of a Loan Notice for the Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
of its Applicable Percentage under the Facility of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower
Agent, the Administrative Agent shall notify each Appropriate Lender of the
details of any automatic conversion to Base Rate Loans described in Section
2.02(a).  In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m.
 on the Business Day specified in the applicable Loan Notice.  Upon satisfaction
of the applicable conditions set forth in Section 4.02 (and, if such Borrowing
is the initial Credit Extension, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrowers in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrowers
on the books of Bank of America with the amount of such funds, or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower Agent;
 provided,  that,  if, on the date a Loan Notice with respect to a Revolving
Borrowing  is given by the Borrower Agent, there are L/C Borrowings outstanding,
then the proceeds of such Revolving Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the applicable Borrower as provided above.

(c) Eurodollar Rate Loans.  Except as otherwise provided herein, a Eurodollar
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurodollar Rate Loan.  During the existence of a Default,
without the consent of the Required Lenders, no Loans may be requested as,
converted to or continued as, Eurodollar Rate Loans, and the Required Lenders
may demand that any or all of the outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

(d) Interest Rates.  Each determination of an interest rate by the
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrowers and the Lenders in the absence of
manifest error.



 

55



 

(e) Interest Periods.   After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than six  (6)
 Interest Periods in effect in respect of the Revolving Facility.

(f) Cashless Settlement Mechanism.  Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.

(g) Increase in Revolving Facility.  The Borrowers may, at any time on or after
the Closing Date, and from time to time, upon prior written notice by the
Borrower Agent to the Administrative Agent, increase the Revolving Facility (but
not the Letter of Credit Sublimit or the Swingline Sublimit) with additional
Revolving Commitments from any Revolving Lender or new Revolving Commitments
from one or more other Persons selected by the Borrowers and acceptable to the
Administrative Agent, the Swingline Lender and the L/C Issuer (so long as such
Persons are Eligible Assignees) by a maximum aggregate amount for all such
increases not to exceed $75,000,000; provided,  that:

(i) any such increase shall be in a minimum principal amount of $5,000,000 and
in integral multiples of $1,000,000 in excess thereof;

(ii) no Default or Event of Default shall exist and be continuing at the time of
any such increase;

(iii) no existing Revolving Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Revolving Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents as are required by the Administrative Agent, and/or (B) any existing
Revolving Lender electing to increase its Revolving Commitment shall have
executed a commitment agreement satisfactory to the Administrative Agent;

(v) as a condition precedent to such increase, the Borrowers shall have
delivered to the Administrative Agent a certificate of each Loan Party dated as
of the date of such increase and signed by a Responsible Officer of each such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (B) in the case of the
Borrowers, certifying that, before and after giving effect to such increase, (1)
the representations and warranties of each Loan Party contained in this
Agreement or in any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, are true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality or reference to Material Adverse
Effect) on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (and in all respects if
any such representation or warranty is already qualified by materiality or
reference to Material Adverse Effect) as of such earlier date, and except that
for purposes of this Section 2.02(g)(v)(B)(1), the representations and
warranties contained in Sections 5.05(a),  (b), and (d) shall be deemed to refer
to the most recent statements furnished

 

56



 

pursuant to Section 6.01(a),  Section 6.01(b), or Section 6.01(c), as
applicable, and (2) no Default or Event of Default exists;

(vi) a Responsible Officer of the Borrower Agent shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving Pro Forma Effect to such increase (and assuming for such calculation that
such increase is fully drawn), the Loan Parties would be in compliance with the
financial covenants set forth in Section 7.11 as of the most recent fiscal
quarter end for which the Company was required to deliver financial statements
pursuant to Section 6.01(a) or Section 6.01(b), as applicable;

(vii) the Administrative Agent shall have received such amendments to the
Collateral Documents as the Administrative Agent reasonably requests to cause
the Collateral Documents to secure the Secured Obligations after giving effect
to such increase;

(viii) Schedule 1.01(b) shall be deemed revised to include any increase in the
Revolving Facility pursuant to this Section 2.02(g) and to include thereon any
Person that becomes a Revolving Lender pursuant to this Section 2.02(g); and

(ix) the Administrative Agent shall have received (A)(1) evidence as to whether
each Eligible Mortgaged Property is a Flood Hazard Property, and (2) if any
Eligible Mortgaged Property is a Flood Hazard Property, (B) evidence as to
whether the community in which such Eligible Mortgaged Property is located is
participating in the National Flood Insurance Program, (C) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (1) as to the fact that such Eligible Mortgaged Property is
a Flood Hazard Property, and (2) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, and (D) copies of insurance policies or certificates of
insurance of the Loan Parties and their respective Subsidiaries evidencing flood
insurance as required by the Flood Laws and otherwise satisfactory to the
Administrative Agent and naming the Administrative Agent and its successors
and/or assigns as sole loss payee on behalf of the Secured Parties, and (B) with
respect to any new real property that will be added as Eligible Mortgaged
Property on the effective date of such increase, or will be required to be added
as Eligible Mortgaged Property following the effective date of such increase,
written notice thereof at least thirty (30) days prior to the effective date of
such increase.

The Borrowers shall prepay any Revolving Loans owing by them and outstanding on
the date of any such increase (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving Loans
ratable with any revised Revolving Commitments arising from any non-ratable
increase in the Revolving Facility pursuant to this Section 2.02(g).

(h) Overadvances.  The Administrative Agent may require the Revolving Lenders to
fund Base Rate Loans that cause or constitute an Overadvance and to forbear from
requiring the Borrowers to cure an Overadvance, as long as (i) when no other
Event of Default is known to the Administrative Agent, as long as the
Overadvance is not known by the Administrative Agent to exceed ten percent (10%)
of the Borrowing Base and does not continue for more than thirty (30)
consecutive days; provided,  that, the Required Lenders may at any time revoke
the Administrative Agent’s authorization to make Overadvances.   In no event
shall Loans be required that would cause

 

57



 

the Total Revolving Outstandings to exceed the Revolving Commitments.  No
funding or sufferance of an Overadvance shall constitute a waiver by the
Administrative Agent or Lenders of the Event of Default caused thereby.  No Loan
Party shall be a beneficiary of this Section 2.2(h) nor authorized to enforce
any of its terms.

(i) Protective Advances.  The Administrative Agent shall be authorized, in its
discretion, at any time that any condition in Article IV is not satisfied, to
make Base Rate Loans (“Protective Advances”) (A) up to an aggregate amount
outstanding (when combined with any Overadvances then outstanding) at any time
equal to ten percent (10%) of the Revolving Commitments, if the Administrative
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectability or repayment of Secured Obligations, as long as
such Loans do not cause the Total Revolving Outstandings to exceed the aggregate
Revolving Commitments; or (B) to pay any other amounts chargeable to the Loan
Parties under any Loan Documents, including interest, costs, fees and expenses. 
Revolving Lenders shall participate on a pro rata basis according to the amounts
of their respective Commitments in Protective Advances outstanding from time to
time.  Required Lenders may at any time revoke the Administrative Agent’s
authority to make further Protective Advances under clause (A) by written notice
to the Administrative Agent.  Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.  No funding of a Protective Advance shall constitute a waiver by the
Administrative Agent or Lenders of any Event of Default relating thereto.  No
Loan Party shall be a beneficiary of this Section 2.2(i) nor authorized to
enforce any of its terms.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the any Borrower or any Restricted
Subsidiary, and to amend or extend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Lenders severally agree to participate in Letters
of Credit issued for the account of any Borrower or any Restricted Subsidiary
and any drawings thereunder; provided,  that,  after giving effect to any L/C
Credit Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Line Cap, (y) the Revolving Exposure of any
Revolving Lender shall not exceed such Revolving Lender’s Revolving Commitment,
and (z) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit;  provided,  further,  that, after giving effect to
all L/C Credit Extensions, the aggregate Outstanding Amount of all L/C
Obligations of any L/C Issuer shall not exceed such L/C Issuer’s L/C
Commitment.  Each request by the Borrower Agent for the issuance or amendment of
a Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence.  Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.  All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto and deemed L/C
Obligations, and

 

58



 

from and after the Closing Date shall be subject to and governed by the terms
and conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit if: (A) subject to
Section 2.03(b)(iv), the expiry date of the requested Letter of Credit would
occur more than twelve (12) months after the date of issuance or last extension,
unless the Required Lenders have approved such expiry date; or (B) the expiry
date of the requested Letter of Credit would occur after the Letter of Credit
Expiration Date, unless all the Revolving Lenders have approved such expiry
date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if: (A)  any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it; (B) the issuance of
the Letter of Credit would violate one or more policies of the L/C Issuer
applicable to letters of credit generally; (C) except as otherwise agreed by the
Administrative Agent and the L/C Issuer, the Letter of Credit is in an initial
stated amount less than $500,000; (D) the Letter of Credit is to be denominated
in a currency other than Dollars;  (E) any Revolving Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrowers or such Revolving Lender to eliminate
the L/C Issuer’s actual or potential Fronting Exposure (after giving effect to
Section 2.15(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion; or (F)  the Letter of
Credit contains any provisions for automatic reinstatement of the stated amount
after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B)  the beneficiary of
such Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A)  provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Administrative

 

59



 

Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Agent delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower Agent (and, in the case of any Letter of Credit to be issued for a
Restricted Subsidiary, by such Restricted Subsidiary if required by the L/C
Issuer). Such Letter of Credit Application may be sent by fax transmission, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2)  Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be.  In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A)  the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H)  such other matters as the L/C Issuer may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may require.  Additionally, the Borrowers shall furnish to the L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower Agent and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or any Loan
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Restricted Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices.  Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving
Lender’s Applicable Revolving Percentage times the amount of such Letter of
Credit.



 

60



 

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower Agent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(iv) If the Borrower Agent so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided,  that,  any such Auto-Extension Letter of Credit
must permit the L/C Issuer to prevent any such extension at least once in each
twelve (12) month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve (12) month period to be
agreed upon at the time such Letter of Credit is issued.  Unless otherwise
directed by the L/C Issuer, the Borrowers shall not be required to make a
specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided,  that, the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii),  Section 2.03(a)(iii) or otherwise), or
(B) it has received notice (which may by telephone or in writing)  on or before
the day that is seven (7) Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension, or (2) from the Administrative Agent, any Revolving
Lender or any Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
Agent and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Applicable Revolving Percentage thereof.  In such event, the
Borrowers shall be deemed to have requested a Revolving Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Facility and the conditions set forth in
Section 4.02 (other than the delivery of a Loan Notice).  Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed (by telephone or in writing);
 provided,  that,  the lack of such an immediate confirmation shall not affect
the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral

 

61



 

provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrowers in such amount.  The Administrative Agent shall remit
the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.  In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03(c).

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including:  (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C)  any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided,  that, each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower Agent of a Loan Notice).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of the Borrowers to reimburse the L/C Issuer for the amount of any payment made
by the L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Revolving
Borrowing or L/C Advance in respect of the relevant L/C

 

62



 

Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders under
this clause shall survive the Facility Termination Date and the termination of
this Agreement.

(e) Obligations Absolute.  The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following: (i) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Loan Document; (ii) the existence
of any claim, counterclaim, setoff, defense or other right that any Borrower or
any Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement or by such Letter of Credit, the transactions
contemplated hereby or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, endorsement, certificate or
other document presented under or in connection with such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit; (iv) waiver by the L/C Issuer of any
requirement that exists for the L/C Issuer’s protection and not the protection
of the Borrowers or any waiver by the L/C Issuer which does not in fact
materially prejudice the Borrowers; (v) honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft; (vi) any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as
applicable; (vii)  any payment by the L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other

 

63



 

representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or (viii) any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, any
Borrower or any Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower Agent’s instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight or time draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for:  (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  Each Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided,  that, this assumption is not intended to, and
shall not, preclude a  Borrower’s pursuing such rights and remedies as it may
have against the beneficiary or transferee at law or under any other
agreement.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e);  provided,  that, anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight or time draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring, endorsing or assigning or purporting to transfer, endorse or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason.  The L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (SWIFT) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability.  Unless otherwise expressly
agreed by the L/C Issuer and the Borrowers when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),  the
rules of the ISP shall apply to each Letter of Credit.  Notwithstanding the
foregoing, the L/C Issuer shall not be responsible to any Borrower for, and the
L/C Issuer’s rights and remedies against any Borrower shall not be impaired by,
any

 

64



 

action or inaction of the L/C Issuer required or permitted under any law, order,
or practice that is required or permitted to be applied to any Letter of Credit
or this Agreement, including the Law or any order of a jurisdiction where the
L/C Issuer or the beneficiary is located, the practice stated in the ISP or in
the decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(h) Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Revolving Percentage,  a Letter of Credit fee (the “Letter
of Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
average daily stated amount under such Letter of Credit.  Letter of Credit
Fees shall be (i) due and payable on the first day of each April, July, October,
and January, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Rate during any quarter, the average daily stated
amount each Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.

(i) Fronting Fee;  Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to the L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
equal to 0.125%, computed on the average daily stated amount under such Letter
of Credit on a quarterly basis in arrears.  Such fronting fee shall be due and
payable on the first day of each April, July, October, and January, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand.  For purposes
of computing the average daily stated amount under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  In addition, the Borrowers shall pay directly to the L/C Issuer for its
own account,  the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect.  Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries.  Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrowers
shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit.  The Borrowers hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrowers, and that the Borrowers’ business derives
substantial benefits from the businesses of such Restricted Subsidiaries. 

2.04 Swingline Loans.

(a) The Swingline.  Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.04, may in its sole discretion make loans to the
Borrowers (each such loan, a “Swingline Loan”).  Each such Swingline Loan may be
made, subject to the terms and conditions set forth herein, to a Borrower, in
Dollars, from time to time on any Business Day during the Availability Period in
an

 

65



 

aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with the Applicable Revolving Percentage of the Outstanding Amount of
Revolving Loans and L/C Obligations of the Lender acting as Swingline Lender,
may exceed the amount of such Lender’s Revolving Commitment; provided,  that,
(i) after giving effect to any Swingline Loan, (A) the Total Revolving
Outstandings shall not exceed the Revolving Facility, and (B) the Revolving
Exposure of any Revolving Lender shall not exceed such Revolving Lender’s
Revolving Commitment, (ii) the Borrowers shall not use the proceeds of any
Swingline Loan to refinance any outstanding Swingline Loan, and (iii) the
Swingline Lender shall not be under any obligation to make any Swingline Loan if
it shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow Swingline Loans under this Section
2.04(a), prepay Swingline Loans under Section 2.05, and reborrow Swingline Loans
under this Section 2.04(a).  Each Swingline Loan shall bear interest only at a
rate based on the Base Rate plus the Applicable Rate.  Immediately upon the
making of a Swingline Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Lender’s Applicable Revolving Percentage times the amount of such
Swingline Loan.

(b) Borrowing Procedures.  Each Swingline Borrowing shall be made upon the
Borrower Agent’s irrevocable notice to the Swingline Lender and the
Administrative Agent by a Swingline Loan Notice.  Each Swingline Loan Notice
must be received by the Swingline Lender and the Administrative Agent not later
than 1:00 p.m. on the requested borrowing date, and shall specify (i) the amount
to be borrowed, and (ii) the requested date of the Borrowing (which shall be a
Business Day).  Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Lender) prior to 2:00 p.m. on the date of the proposed Swingline
Borrowing (A) directing the Swingline Lender not to make such Swingline Loan as
a result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article IV is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender may make the amount of its Swingline
Loan available to the applicable Borrower by crediting the account of the
applicable Borrower on the books of the Swingline Lender in immediately
available funds.

(c) Refinancing of Swingline Loans.

(i) The Swingline Lender at any time in its sole discretion may request (and in
any event, at least weekly, unless the settlement amount is de minimis), on
behalf of the Borrowers (which each hereby irrevocably authorizes the Swingline
Lender to so request on its behalf), that each Revolving Lender make a Revolving
Loan that is a Base Rate Loan in an amount equal to such Revolving Lender’s
Applicable Revolving Percentage of the amount of Swingline Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Facility and the conditions set forth in
Section 4.02.  The Swingline Lender shall furnish the Borrower Agent with a copy
of the applicable Loan

 

66



 

Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Lender shall make an amount equal to its Applicable Revolving
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrowers in such amount.  The Administrative Agent shall
remit the funds so received to the Swingline Lender.

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for a
Revolving Borrowing of Base Rate Loans submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the Revolving Lenders fund its risk participation in the relevant Swingline
Loan and each Revolving Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Lender at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Swingline Lender in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swingline Lender in
connection with the foregoing.  If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or funded
participation in the relevant Swingline Loan, as the case may be.  A certificate
of the Swingline Lender submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.04(c)(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (B)  the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that, each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower Agent of a Loan Notice).  No such funding of risk participations shall
relieve or otherwise impair the obligation of the Borrowers to repay Swingline
Loans, together with interest as provided herein. 

(d) Repayment of Participations.



 

67



 

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Lender receives any payment
on account of such Swingline Loan, the Swingline Lender will distribute to such
Revolving Lender its Applicable Revolving Percentage thereof in the same funds
as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its sole
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
Facility Termination Date and the termination of this Agreement.

(e) Interest for Account of Swingline Lender.  The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline
Loans.  Until each Revolving Lender funds its Revolving Loan that is a Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Lender’s Applicable Revolving Percentage of any Swingline Loan,
interest in respect of such Applicable Revolving Percentage shall be solely for
the account of the Swingline Lender.

(f) Payments Directly to Swingline Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05;  provided,  that,  unless
otherwise agreed by the Administrative Agent,  (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of Eurodollar Rate Loans, and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof (or, if less, the entire principal amount thereof
then outstanding); and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
 (or, if less, the entire principal amount thereof then outstanding).  Each
Notice of Loan Prepayment shall specify the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each Notice of Loan Prepayment,
and of the amount of such Lender’s ratable portion of such prepayment (based on
such Lender’s Applicable Percentage in respect of the Facility).  If a Notice of
Loan Prepayment is given by the Borrowers, the Borrowers shall make such
prepayment and the payment amount specified in such Notice of Loan Prepayment
shall be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate

 

68



 

Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.15, such prepayments shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.

(ii) The Borrowers may, upon notice to the Swingline Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided,  that,
 unless otherwise agreed by the Swingline Lender,  (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
hereof (or, if less, the entire principal thereof then outstanding).  Each
Notice of Loan Prepayment shall specify the date and amount of such
prepayment.  If a Notice of Loan Prepayment is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
Notice of Loan Prepayment shall be due and payable on the date specified
therein.  Any prepayment of principal shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.

(b) Mandatory.

(i) Revolving Outstandings.   If for any reason an Overadvance exists, the
Borrowers shall immediately prepay Revolving Loans, Swingline Loans and L/C
Borrowings (together with all accrued but unpaid interest thereon) and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided,  however,  that the Borrowers shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless,
after the prepayment of the Revolving Loans and Swingline Loans, the Overadvance
continues to exist at such time.  Any Overadvance shall be secured by the
Collateral, and entitled to all benefits of the Loan Documents.

(ii) Dispositions and Involuntary Dispositions.   At any time a Dominion Trigger
Period is in effect, the Borrowers shall promptly prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereinafter provided in an aggregate amount
equal to one hundred percent (100%) of the Net Cash Proceeds received by any
Loan Party or any Restricted Subsidiary from all Dispositions and all
Involuntary Dispositions of any Collateral. 

(iii) Equity Issuance.  At any time a Dominion Trigger Period is in effect,
immediately upon the receipt by any Loan Party or any Restricted Subsidiary of
the Net Cash Proceeds of any Equity Issuance, the Borrowers shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereinafter provided in
an aggregate amount equal to one hundred percent (100%) of such Net Cash
Proceeds.    

(iv) Debt Issuance.  Immediately upon the receipt by any Loan Party or any
Restricted Subsidiary of the Net Cash Proceeds of any Debt Issuance, the
Borrowers shall prepay the Loans and/or Cash Collateralize the L/C Obligations
as hereinafter provided in an aggregate amount equal to one hundred percent
(100%) of such Net Cash Proceeds. 

(v)Application of Payments.  Each prepayment required pursuant to Sections
2.05(b)(ii),  2.05(b)(iii) or 2.05(b)(iv) shall be applied, first, to the
Revolving Loans

 

69



 

(without a corresponding permanent reduction of the Revolving Facility), and
second, after the outstanding Revolving Loans have been paid in full, to Cash
Collateralize the remaining L/C Obligations.  Within the parameters of the
applications set forth above, prepayment required pursuant to Sections
2.05(b)(ii),  2.05(b)(iii) or 2.05(b)(iv) shall be applied first to Base Rate
Loans and then to Eurodollar Rate Loans in direct order of Interest Period
maturities.  All prepayments required pursuant to Sections 2.05(b)(ii),
 2.05(b)(iii) or 2.05(b)(iv) shall be subject to Section 3.05, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.

2.06 Termination or Reduction of Commitments.

(a) Optional.  The Borrowers may, upon notice to the Administrative Agent,
terminate the Revolving Facility, the Letter of Credit Sublimit or the Swingline
Sublimit, or from time to time permanently reduce the Revolving Facility, the
Letter of Credit Sublimit or the Swingline Sublimit; provided,  that, unless
otherwise agreed by the Administrative Agent,  (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, and (iii) the Borrowers shall not terminate or
reduce (A) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Line Cap, (B) the Letter of Credit Sublimit if, after giving effect thereto,
the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swingline
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swingline Loans would exceed the Swingline
Sublimit.

(b) Mandatory.    If after giving effect to any reduction or termination of
Revolving Facility under Section 2.06(a),  the Letter of Credit Sublimit or the
Swingline Sublimit exceeds the Line Cap at such time, the Letter of Credit
Sublimit or the Swingline Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees.    The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swingline Sublimit or the Revolving Facility under
this Section 2.06.   Upon any reduction of the Revolving Facility, the Revolving
Commitment of each Revolving Lender shall be reduced by such Lender’s Applicable
Revolving Percentage of such reduction amount.  All fees in respect of the
Revolving Facility accrued until the effective date of any termination of the
Revolving Facility shall be paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) [Reserved]. 

(b) Revolving Loans.  The Borrowers shall repay to the Revolving Lenders on the
last day of the Availability Period the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c) Swingline Loans.  The Borrowers shall repay each Swingline Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Swingline
Loan is made, and (ii) on the last day of the Availability Period.



 

70



 

(d) Notwithstanding clauses (b) and (c) above, during any Dominion Trigger
Period, the ledger balance in the main Dominion Account as of the end of a
Business Day shall be applied to the Obligations at the beginning of the next
Business Day.  Any resulting credit balance shall not accrue interest in favor
of the Borrowers and shall be made available to the Borrowers as long as no
Default or Event of Default exists.

2.08 Interest and Default Rate.

(a) Interest.  Subject to the provisions of Section 2.08(b), (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period from the applicable borrowing date at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
 (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii)  each Swingline Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans.    To the extent that any calculation of interest or
any fee required to be paid under this Agreement shall be based on (or result
in) a calculation that is less than zero, such calculation shall be deemed zero
for purposes of this Agreement.

(b) Default Rate.

(i) If (A) any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, or (B) any Event of Default pursuant to Sections
8.01(f) or (g) exists, in either case, all outstanding Obligations (including
Letter of Credit Fees) shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

(ii) If (A) any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, or (B) any Event of Default exists, the, in either case, upon the
request of the Required Lenders, all outstanding Obligations (including Letter
of Credit Fees) shall thereafter bear interest at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest Payments.  Interest on each Loan shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein.  Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in Section 2.03:

(a) Commitment Fee.  The Borrowers shall pay to the Administrative Agent, for
the account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee (the “Commitment Fee”)  equal to the Commitment Fee
Rate times the average 

 

71



 

daily amount by which the Revolving Facility exceeds an amount equal to the sum
of (i) the Outstanding Amount of Revolving Loans,  plus (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section
2.15.  For the avoidance of doubt, the Outstanding Amount of Swingline Loans
shall not be counted towards or considered usage of the Revolving Facility for
purposes of determining the Commitment Fee.  The Commitment Fee shall accrue at
all times during the Availability Period, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the first day of each April,  July,  October and
January, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period.  The Commitment Fee shall be
calculated quarterly in arrears.

(b) Other Fees.

(i) The Borrowers shall pay to the Administrative Agent, for the account of the
Administrative Agent,  Bank of America,  and the Lenders,  fees in the amounts
and at the times specified in the Fee Letter.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrowers shall pay to the Arrangers (other than Bank of America) such
fees as shall have been separately agreed upon in writing between the Borrowers
and such Arrangers, in the amounts and at the times so agreed.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.    

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided,  that,  any Loan that is repaid on the same day on which it
is made shall, subject to Section 2.12(a), bear interest for one (1) day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) Maintenance of Accounts.  The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon.  Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations.  In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.  Upon the
request of any Lender made through the Administrative Agent, the Borrowers shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse

 

72



 

thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) Maintenance of Records.  In addition to the accounts and records referred to
in Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) (i)General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein,  all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage in respect of
the Facility (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office.  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  Subject to Section 2.07(a) and as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrowers shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(ii)Unless payment is otherwise made by the Borrowers, the becoming due of any
Secured Obligation (whether principal, interest, fees or other charges,
including L/C Obligations, Cash Collateral and Additional Secured Obligations)
shall be deemed to be a request for a Base Rate Loan on the due date in the
amount due and the Loan proceeds shall be disbursed as direct payment of such
Obligation.  In addition, Administrative Agent may, at its option, charge such
amount against any operating, investment or other account of a Borrower
maintained with Administrative Agent or any of its Affiliates.

(b) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrowers
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined

 

73



 

by the Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B)  in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans.   If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(i) Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower Agent prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrowers have not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans, and to make payments pursuant to Section 11.04(c) are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment.  Except to the extent otherwise provided herein:
(i) each Borrowing (other than Swingline Borrowings) shall be made from the
Appropriate Lenders, each

 

74



 

payment of fees under Section 2.03 or Section 2.09 shall be made for account of
the Appropriate Lenders, and each termination or reduction of the amount of the
Commitments shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (ii) each
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments or their respective Loans that are to be
included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrowers
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrowers shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

2.13 Sharing of Payments by Lenders.    

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to  (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time, or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to  (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be;  provided,  that: (1) if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (2) the provisions of this Section 2.13 shall not be
construed to apply to (x) any payment made by or on behalf of the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (y) the application of Cash Collateral provided for in Section 2.14, or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than an
assignment to any Loan Party or any Affiliate thereof (as to which the
provisions of this Section 2.13 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Cash Collateral.



 

75



 

(a) Certain Credit Support Events.  If (i) the L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall
be required to provide Cash Collateral pursuant to Section 2.05 or Section
8.02(c), or (iv) there shall exist a Defaulting Lender, the Borrowers shall
immediately (in the case of clause (iii) above) or within one (1) Business Day
(in all other cases) following any request by the Administrative Agent or the
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest.  The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one or more blocked, non-interest bearing deposit
accounts at Bank of America.  The Borrowers shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Agreement in respect of Letters
of Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Revolving Lender that is a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))), or (ii)  the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided,  that, (A)  any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (B) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.15 Defaulting Lenders.



 

76



 

(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required
Lenders,”  “Supermajority Lenders” and Section 11.01.

(ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14;  fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (B) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14;  sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise as may be required under the Loan Documents in connection
with any Lien conferred thereunder or directed by a court of competent
jurisdiction; provided,  that,  if (1) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(v).  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.



 

77



 

(iii) Certain Fees.

(A) Fees.  No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.09(a) for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees.   Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

(C) Defaulting Lender Fees. With respect to any Letter of Credit Fee not
required to be paid to any Defaulting Lender pursuant to clause (B) above, the
Borrowers shall (1) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the L/C Issuer
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s  Revolving Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment.  Subject to Section 11.20, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (A) first, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure, and (B) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

(b) Defaulting Lender Cure.  If the Borrowers, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by

 

78



 

the Lenders in accordance with their Applicable Percentages (without giving
effect to Section 2.15(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided,  that,  no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrowers
while that Lender was a Defaulting Lender; provided,  further, that,  except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

2.16 One Obligation. 

The Loans, L/C Obligations and other Obligations constitute one general
obligation of Borrowers and all Secured Obligations are secured by the
Administrative Agent’s Lien on all Collateral; provided,  that the
Administrative Agent and each Lender shall be deemed to be a creditor of, and
the holder of a separate claim against, each Borrower to the extent of any
Secured Obligations jointly or severally owed by such Borrower.

2.17 Nature and Extent of Each Borrower’s Liability.

(a) Joint and Several Liability.  Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Administrative Agent and Lenders the prompt payment and performance of, all
Secured Obligations, except its Excluded Swap Obligations.  Each Borrower agrees
that its guaranty obligations hereunder constitute a continuing guaranty of
payment and not of collection, that such obligations shall not be discharged
until the Facility Termination Date, and that such obligations are absolute and
unconditional, irrespective of (i) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Secured Obligations or Loan Document, or any other document, instrument or
agreement to which any Loan Party is or may become a party or be bound; (ii) the
absence of any action to enforce this Agreement (including this Section) or any
other Loan Document, or any waiver, consent or indulgence of any kind by the
Administrative Agent or any Lender with respect thereto; (iii) the existence,
value or condition of, or failure to perfect a Lien or to preserve rights
against, any security or guaranty for any Secured Obligations or any action, or
the absence of any action, by the Administrative Agent or any Lender in respect
thereof (including the release of any security or guaranty); (iv) the insolvency
of any Loan Party; (v) any election by the Administrative Agent or any Lender in
an proceeding under any Debtor Relief Law for the application of Section
1111(b)(2) of the Bankruptcy Code; (vi) any borrowing or grant of a Lien by any
other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy Code
or otherwise; (vii) the disallowance of any claims of the Administrative Agent
or any Lender against any Loan Party for the repayment of any Secured
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (viii) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except the occurrence
of the Facility Termination Date.

(b) Waivers.

(i) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel the
Administrative Agent or Lenders to marshal assets or to proceed against any Loan
Party, other Person or security for the payment or performance of any Secured
Obligations before, or as a condition to, proceeding against such
Borrower.  Each Borrower waives all defenses available to a surety, guarantor or
accommodation co-obligor other than the indefeasible payment in full in cash of
the Secured Obligations and waives, to the maximum extent

 

79



 

permitted by law, any right to revoke any guaranty of Secured Obligations as
long as it is a Borrower.  It is agreed among each Borrower, the Administrative
Agent and Lenders that the provisions of this Section 2.16 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, the Administrative Agent and Lenders would decline to make Loans and
issue Letters of Credit.  Each Borrower acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(ii) The Administrative Agent and Lenders may, in their sole discretion, pursue
such rights and remedies as they deem appropriate, including realization upon
Collateral or any Real Property by judicial foreclosure or nonjudicial sale or
enforcement, without affecting any rights and remedies under this Section
2.16.  If, in taking any action in connection with the exercise of any rights or
remedies, the Administrative Agent or any Lender shall forfeit any other rights
or remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had.  Any election
of remedies that results in denial or impairment of the right of the
Administrative Agent or any Lender to seek a deficiency judgment against any
Borrower shall not impair any other Borrower’s obligation to pay the full amount
of the Secured Obligations.  Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Secured Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person.  The Administrative Agent may bid Secured Obligations, in whole or part,
at any foreclosure, trustee or other sale, including any private sale, and the
amount of such bid need not be paid by the Administrative Agent but shall be
credited against the Secured Obligations.  The amount of the successful bid at
any such sale, whether the Administrative Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Secured Obligations shall be conclusively deemed to be the amount
of the Secured Obligations guaranteed under this Section 2.16, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which the Administrative Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.

(c) Extent of Liability; Contribution.

(i) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 2.16 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

(ii) If any Borrower makes a payment under this Section 2.16 of any Secured
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Secured Obligations satisfied by such Guarantor Payments in the same proportion
that such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed

 

80



 

by, each other Borrower for the amount of such excess, ratably based on their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.  The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 2.16 without
rendering such payment voidable under Section 548 of the Bankruptcy Code or
under any applicable state fraudulent transfer or conveyance act, or similar
statute or common law.

(iii) Section 2.16(c)(i) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), L/C Obligations relating to Letters of
Credit issued to support its business, Additional Secured Obligations incurred
to support its business, and all accrued interest, fees, expenses and other
related Secured Obligations with respect thereto, for which such Borrower shall
be primarily liable for all purposes hereunder.  The Administrative Agent and
Lenders shall have the right, at any time in their sole discretion, to condition
Loans and Letters of Credit upon a separate calculation of borrowing
availability for each Borrower and to restrict the disbursement and use of Loans
and Letters of Credit to a Borrower based on that calculation.

(iv) Each Loan Party that is a Qualified ECP Guarantor when its guaranty of or
grant of Lien as security for a Swap Obligation becomes effective hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Loan Party with respect to such Swap
Obligation as may be needed by such Specified Loan Party from time to time to
honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Section 2.16 voidable under any
applicable fraudulent transfer or conveyance act).  The obligations and
undertakings of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Facility Termination Date.  Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Loan Party for all purposes of the Commodity
Exchange Act.

(d) Joint Enterprise.  Each Borrower has requested that the Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically.  Borrowers’ business is a mutual and collective enterprise, and
the successful operation of each Borrower is dependent upon the successful
performance of the integrated group.  Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage.  Borrowers
acknowledge that the Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

(e) Subordination.  Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Loan Party, howsoever arising, to the indefeasible payment in full in
cash of its Secured Obligations.

2.18 Effect of Termination.   



 

81



 

On the effective date of the termination of all Commitments, the Obligations
shall be immediately due and payable, and each Cash Management Bank may
terminate its Secured Cash Management Agreements.  Until the Facility
Termination Date and payment in full of any Additional Secured Obligations, all
undertakings of the Loan Parties contained in the Loan Documents shall continue,
and the Administrative Agent shall retain its Liens in the Collateral and all of
its rights and remedies under the Loan Documents.  The Administrative Agent
shall not be required to terminate its Liens unless the Facility Termination
Date has occurred,  payment in full of any Additional Secured Obligations has
occurred, and the Administrative Agent has received Cash Collateral or a written
agreement, in each case satisfactory to it, protecting the Administrative Agent
and Lenders from dishonor or return of any payment item previously applied to
the Secured Obligations.  Sections 2.03,  3.01,  3.03,  3.04,  3.05,  11.04, and
11.05, this Section, Article IX and each indemnity or waiver given by a Loan
Party or Lender in any Loan Document, shall survive any assignment by the
Administrative Agent, any L/C Issuer or any Lender of rights or obligations
hereunder, termination of any or all Commitments, and any repayment,
satisfaction, discharge or payment of full of any or all of the Secured
Obligations.

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. 

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to Section 3.01(e).

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States federal backup
withholding and withholding taxes, from any payment, then (A)  the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(e),  (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(e), (B)  such Loan

 

82



 

Party or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties.  Without limiting the provisions
of Section 3.01(a), the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrowers by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.  Each of the Loan Parties
shall also, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten (10) days after
demand therefor, for any amount which a Lender or the L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii).

(ii) Each Lender and the L/C Issuer shall, and does hereby, severally indemnify
and shall make payment in respect thereof within ten (10) days after demand
therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register, and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or the L/C Issuer, in each case, that
are payable or paid by the Administrative Agent or a Loan Party in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 3.01(c)(ii).



 

83



 

(d) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.  

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A),  (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction

 

84



 

of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided,  that,  if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit J-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Law to permit the
Borrowers or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
Agent or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower Agent or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from

 

85



 

such payment.  Solely for purposes of this clause (D),  “FATCA” shall include
any amendments made to FATCA after the Closing Date.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Agent and the Administrative Agent in writing of
its legal inability to do so.

(f) Treatment of Certain Refunds.  Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may
be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund);  provided,  that, each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any Loan
Party or any other Person.

(g) Survival.  Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the Facility
Termination Date, and the termination of this Agreement.

3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to

 

86



 

the Eurodollar Rate component of the Base Rate,  in each case until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist.  Upon receipt of such notice,
(i) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans, and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar
Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurodollar Rate Loan or a conversion
to or continuation thereof, (i)  the Administrative Agent determines that
(A) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan (in each case with respect to clause (i),  “Impacted Loans”), or
(ii) the Administrative Agent or the Appropriate Lenders determine that for any
reason Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrowers and each Lender.  Thereafter, (1) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (2) in
the event of a determination described in the preceding sentence with respect to
the Eurodollar Rate component of the Base Rate, the utilization of the
Eurodollar Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the
Appropriate Lenders) revokes such notice.  Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in Section 3.03(a)(i), the Administrative Agent, in
consultation with the Borrowers and the Appropriate Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under Section 3.03(a)(i), (ii) the Administrative Agent or
the Appropriate Lenders notify the Administrative Agent and the Borrowers that
such alternative interest rate does not adequately and fairly reflect the cost
to such Lenders of funding the Impacted Loans, or (iii) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions

 

87



 

on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally.  If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(d)) or the L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements.  If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement.  A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in Section
3.04(a) or Section 3.04(b) and delivered to the Borrowers shall be conclusive
absent manifest error.  The Borrowers shall pay such Lender or

 

88



 

the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Reserves on Eurodollar Rate Loans.  The Borrowers shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan;  provided,  that, the Borrowers shall have
received at least ten (10) days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender.  If a Lender fails
to give notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.

(e) Delay in Requests.  Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation;  provided,  that, the Borrowers shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine (9) month period referred to above shall be extended to include the period
of retroactive effect thereof).

3.05 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Agent; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by any Borrower pursuant
to Section 11.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits

 

89



 

from which such funds were obtained.  The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender, the L/C Issuer, or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of the Borrower Agent, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i)  would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  Each Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders.  If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07 LIBOR Successor Rate.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower Agent or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrower Agent) that the Borrowers or the Required Lenders (as
applicable) have determined, that: (a) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including
because the LIBOR Screen Rate is not available or published on a current basis
and such circumstances are unlikely to be temporary; or (b) the administrator of
the LIBOR Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans,  provided that, at the time of
such statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date (such specific date, the “Scheduled Unavailability Date”); or (c)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 3.07, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR; then, reasonably promptly after such determination by the Administrative
Agent or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate

 

90



 

benchmark rate giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such alternative benchmarks and, in each case, including any mathematical or
other adjustments to such benchmark giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks,  which adjustment or method for calculating such
adjustment shall be published on an information service as selected by the
Administrative Agent from time to time in its reasonable discretion and may be
periodically updated  (the “Adjustment;” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Administrative Agent shall have posted such
proposed amendment to all Lenders and the Borrowers unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Administrative
Agent written notice that such Required Lenders (A) in the case of an amendment
to replace LIBOR with a rate described in clause (x), object to the Adjustment;
or (B) in the case of an amendment to replace LIBOR with a rate described in
clause (y), object to such amendment; provided that for the avoidance of doubt,
in the case of clause (A), the Required Lenders shall not be entitled to object
to any SOFR-Based Rate contained in any such amendment.  Such LIBOR Successor
Rate shall be applied in a manner consistent with market practice; provided that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower Agent
and each Lender.  Thereafter, (i) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (ii) the Eurodollar Rate
component of the Base Rate shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Borrowers may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (ii)) in the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.

3.08 Survival.

All of each Borrower’s obligations under this Article III shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the Facility
Termination Date, and the termination of this Agreement.

Article IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Effectiveness and Obligation to Make Initial Credit
Extension.



 

91



 

The effectiveness of this Agreement and the obligation of the L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Loan Documents.  The Administrative Agent
shall have received (i) counterparts to this Agreement executed by (A) a
Responsible Officer of each Loan Party, and (B) each Lender, and (ii)
counterparts of each other Loan Document to be executed on the Closing Date,
executed by a Responsible Officer of each Loan Party.

(b) Organization Documents, Resolutions, Etc.  The Administrative Agent shall
have received the following, each of which shall be in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel: (i)
copies of the Organization Documents of each Loan Party certified to be true and
complete as of a recent date by the appropriate Governmental Authority of the
jurisdiction of its organization and certified by a Responsible Officer of such
Loan Party to be true and correct as of the Closing Date; (ii) such certificates
of resolutions or other action, incumbency certificates, and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its jurisdiction of organization.

(c) Legal Opinions of Counsel.  The Administrative Agent shall have received an
opinion or opinions (including, if requested by the Administrative Agent, local
counsel opinions) of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

(d) Financial Statements.  The Administrative Agent shall have received copies
of (i) the Audited Financial Statements; (ii) unaudited consolidated financial
statements of the Company and its Subsidiaries for the fiscal quarter ended
September 30, 2019, including balance sheets and consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows (the
“Interim Financial Statements”); and (iii) an annual business plan and budget of
the Company and its Subsidiaries, including forecasts prepared by management of
the Company, of Consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries, on a quarterly
basis through the period ending December 31, 2020, and an annual basis
thereafter through December 31, 2024.

(e) No Material Adverse Effect.  Since December 31, 2018, there shall not have
occurred any event or condition that has had or would be reasonably expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(f) Personal Property Collateral.  The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of organization of each Loan
Party and each jurisdiction where any Collateral is located or where a filing
would need to be made in order to perfect the Administrative Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens, and
(B) tax lien and judgment searches;



 

92



 

(ii) searches of ownership of Intellectual Property of each Loan Party in the
United States Copyright Office and the United States Patent and Trademark Office
and duly executed notices of grant of security interest in the form required by
the Collateral Documents as are necessary, in the Administrative Agent’s  sole
discretion, to perfect the Administrative Agent’s security interest in the
Intellectual Property of each Loan Party;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, stock, equity, share or membership certificates and
endorsements of, or notations on, such certificates evidencing Equity Interests
pledged pursuant to the terms of the Collateral Documents, together with undated
stock or transfer powers duly executed in blank; 

(v) to the extent required to be delivered pursuant to the terms of the
Collateral Documents, all instruments, documents and chattel paper in the
possession of any of the Loan Parties, together with allonges or assignments as
may be necessary or appropriate to perfect the Administrative Agent’s security
interest in the Collateral; and

(vi) a Qualifying Control Agreement for each securities account set forth on
Schedule 5.20(c) (other than Excluded Accounts) duly executed by the applicable
Loan Party and the securities intermediary at which such account is maintained;

(g) Liability, Casualty, Property and Business Interruption Insurance.  The
Administrative Agent shall have received certificates of insurance evidencing
liability, casualty, property, and business interruption insurance meeting the
requirements set forth herein or in the Collateral Documents or as required by
the Administrative Agent.

(h) Solvency Certificate.  The Administrative Agent shall have received a
Solvency Certificate signed by the Chief Financial Officer of the Borrower Agent
(or such other Responsible Officer of the Borrower Agent as is acceptable to the
Administrative Agent) as to the solvency of the Borrowers and their Restricted
Subsidiaries, on a Consolidated basis after giving effect to the Closing Date
Transactions.

(i) No Litigation.  There shall not exist any action, suit, investigation or
proceeding pending or, to the knowledge of the Borrowers, threatened in any
court or before any arbitrator or Governmental Authority that would reasonably
be expected to have a Material Adverse Effect.

(j) Consents.  All Board of Director, governmental, shareholder and material
third party consents and approvals necessary in connection with the Closing Date
Transactions or the Loan Documents shall have been obtained and shall be in full
force and effect.

(k) Availability. The Administrative Agent shall have received a Borrowing Base
Report as of December 31, 2019.  Upon giving effect to the initial Credit
Extensions, the Existing Letters of Credit (which shall be deemed to have been
issued pursuant to this Agreement), and the payment by the Borrowers of all fees
and expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Availability shall be at least
$65,000,000. 



 

93



 

(l) Officer’s Certificate.  The Administrative Agent shall have received a
certificate signed by the Chief Financial Officer of the Borrower Agent (or such
other Responsible Officer of the Borrower Agent as is acceptable to the
Administrative Agent) certifying that the conditions specified in Sections
4.01(e),  (i) and (j) and Sections 4.02(a) and (b) have been satisfied.

(m) Repayment of Existing Indebtedness.  All of the existing Indebtedness of the
Company and its Restricted Subsidiaries (including all Indebtedness arising
under the Existing Loan Agreement), other than Permitted Indebtedness, shall be
repaid in full and all commitments related thereto shall be terminated, in each
case substantially concurrently with the funding of the initial Credit
Extensions on the Closing Date.

(n) Due Diligence; PATRIOT Act.  The Administrative Agent and the Lenders shall
have completed a due diligence investigation of the Company and its
Subsidiaries, in scope, and with results, reasonably satisfactory to the
Administrative Agent and the Lenders, including, OFAC, the United States Foreign
Corrupt Practices Act of 1977 and “know your customer” due diligence.  The Loan
Parties shall have provided to the Administrative Agent and the Lenders (i) the
documentation and other customary information reasonably requested by the
Administrative Agent and the Lenders in order to comply with applicable law,
including the PATRIOT Act, and (ii) at least five days prior to the Closing
Date, if the Company qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, a Beneficial Ownership Certification in relation to the
Company.

(o) Fees and Expenses.  The Administrative Agent, the Arrangers and the Lenders
shall have received any fees and expenses required to be paid on or before the
Closing Date.

(p) Attorney Costs.  The Borrowers shall have paid all out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent to the extent
invoiced prior to the Closing Date (or such shorter period of time as is
acceptable to the Borrowers), plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided,  that, such estimate shall not thereafter preclude a
final settling of accounts between the Borrowers and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender and the L/C Issuer to honor any Request for Credit
Extension is subject to the following conditions precedent:

(a) Representations and Warranties.  The representations and warranties of each
Loan Party contained in this Agreement or in any other Loan Document, or which
are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects (and
in all respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically refer to an

 

94



 

earlier date, in which case they shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date, and except that for purposes of this Section 4.02(a), the
representations and warranties contained in Sections 5.05(a),  (b), and (d)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.01(a),  Section 6.01(b), or Section 6.01(c), as applicable.

(b) Default or Event of Default.  No Default or Event of Default shall exist, or
would result from such proposed Credit Extension or from the application of the
proceeds thereof.

(c) Request for Credit Extension.  The Administrative Agent and, if applicable,
the L/C Issuer or the Swingline Lender, shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Each Request for Credit Extension submitted by the Borrower Agent shall be
deemed to be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

Article V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the date made or deemed made, that:

5.01 Existence, Qualification and Power.

Each Loan Party and each of its Restricted Subsidiaries (a) is duly organized or
formed, validly existing and, as applicable, in good standing under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business,
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is or is to be a party have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries (except with respect to any
conflict, breach or contravention or payment (but not creation of Liens) to the
extent that such conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect), or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.



 

95



 

5.03 Governmental Authorization; Other Consents.

(a) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, (ii) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (iii) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof), or (iv) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, other than (A) authorizations,
approvals, actions, notices and filings which have been duly obtained, and
(B) filings to perfect the Liens created by the Collateral Documents.

(b) Except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, each Loan
Party and its Restricted Subsidiaries has, is in compliance with, and is in good
standing with respect to, all approvals of any Governmental Authority necessary
to conduct its business and to own, lease and operate its assets and
properties.  All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and the Loan Parties and their Restricted
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

5.04 Binding Effect.

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

5.05 Financial Statements; No Material Adverse Effect.

(a) Audited Financial Statements.  The Audited Financial Statements (i)  were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholder’s equity for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii)  show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.

(b) Interim Financial Statements.  The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.



 

96



 

(c) Material Adverse Effect.  Since December 31, 2018,  there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Annual Business Plan and Budget.  The annual business plan and budget of the
Company and its Subsidiaries delivered pursuant to Section 4.01(d)(iii) was
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed by management of the Company to be reasonable in light
of the conditions existing at the time that such annual business plan and budget
were prepared, and represented, at the time of such preparation, the Company’s
reasonable estimate of its future financial condition and performance.

5.06 Litigation.

As of the Closing Date, the Loan Parties have disclosed to the Administrative
Agent all actions, suits, or proceedings to which a Loan Party or any Restricted
Subsidiary is a party involving a claim in excess of $5,000,000.  There are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Loan Parties after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any Restricted Subsidiary or against
any of their properties or revenues that,  (a) as of the Closing Date, purport
to affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07 No Default.

No Loan Party nor any Restricted Subsidiary is in default under or with respect
to, or a party to, any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the Closing Date Transactions.

5.08 Ownership of Property.

Each Loan Party and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all of their
real property necessary in the ordinary conduct of its business, including all
property reflected in any financial statements delivered to the Administrative
Agent or Lenders, in each case free of Liens except Permitted Liens.

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Restricted Subsidiaries conduct in the
ordinary course of business a review of the effect of existing claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Loan Parties have reasonably concluded that such claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) Neither any Loan Party nor any of its Restricted Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any

 

97



 

Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Restricted Subsidiaries have
been disposed of in a manner that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(c) Except as disclosed on Schedule 5.09(c), as of the Closing Date, and
thereafter, except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, no Loan Party’s or Restricted
Subsidiary’s past or present operations, Real Property or other properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any environmental pollution, Hazardous
Material or environmental clean-up.  No Loan Party or Restricted Subsidiary has
received any notice from any Governmental Authority with respect to any
Environmental Liability or violation of Environmental Laws that could reasonably
be expected to result in a Material Adverse Effect.  No Loan Party or Restricted
Subsidiary has any contingent liability with respect to any environmental
pollution or hazardous material on any Real Property now or previously owned,
leased or operated by it, which, in each case, reasonably could be expected to
result in a Material Adverse Effect.

5.10 Insurance.

The properties of the Borrowers and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (including Captive
Insurance Subsidiaries), in such amounts (after giving effect to any
self-insurance compatible with the following standards), with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Restricted Subsidiary operates.  The
general liability, casualty, property and business interruption insurance
coverage of the Loan Parties as in effect on the Closing Date, is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 5.10 and such insurance coverage complies with the requirements set
forth in this Agreement and the other Loan Documents.

5.11 Taxes.

Each Loan Party and its Restricted Subsidiaries have filed all federal, material
state and other material tax returns and reports required to be filed, and have
paid all federal, material state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established in accordance with GAAP.  There is
no proposed tax assessment against any Loan Party or any Restricted Subsidiary
that would, if made, have a Material Adverse Effect, nor is there any tax
sharing agreement applicable to any Borrower or any Restricted Subsidiary.

5.12 ERISA Compliance.

(a) Each Plan is in compliance with the applicable provisions of ERISA, the Code
and other federal or state laws, except for non-compliance that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.  Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter or is subject
to a favorable opinion letter from the IRS to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the IRS to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the IRS.  To the best knowledge of the Loan Parties, nothing
has occurred that would prevent or cause the loss of such tax-qualified status.



 

98



 

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and no Loan Party nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan;  (ii) as of the most recent valuation date for any Pension
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is sixty percent (60%) or higher and no Loan Party nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date; (iii) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (iv) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (v) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) As of the Closing Date, no Loan Party is (i) an employee benefit plan
subject to Title I of ERISA, (ii) a plan or account subject to Section 4975 of
the Code, (iii) an entity deemed to hold “plan assets” of any such plans or
accounts for purposes of ERISA or the Code, or (iv) a “governmental plan” within
the meaning of ERISA.

5.13 Margin Regulations; Investment Company Act.

(a) Margin Regulations.  No Loan Party is engaged and nor will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.

(b) Investment Company Act.  None of the Borrowers, any Person Controlling any
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.14 Disclosure.

The Loan Parties have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which the Loan
Parties or any of their Restricted Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the Closing Date Transactions or any other
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided,  that,  (i) with respect to projected financial
information and other forward-looking information, each Loan Party represents
only that such information was prepared in good faith based upon assumptions
believed to

 

99



 

be reasonable at the time (it being understood that such information is subject
to inherent uncertainties and contingencies which may be outside the control of
any Loan Party and that no assurance can be given that any such projected
financial information will be realized), and (ii) no representation or warranty
is made with respect to information of a general economic or industry-specific
nature.

5.15 Compliance with Laws.

Each Loan Party and each Restricted Subsidiary is in compliance with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted, or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  No Loan
Party or Restricted Subsidiary has received any citations, notices or orders of
noncompliance under any Laws that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

5.16 Solvency.

(a) The fair value of the assets of the Loan Parties, on a Consolidated
basis, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties, on a Consolidated basis, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties, on a
Consolidated basis, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Loan Parties, on a Consolidated basis, will
not have unreasonably small capital with which to conduct the business in which
they are engaged as such business is now conducted and is proposed to be
conducted after the Closing Date.  The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

5.17 Casualty, Etc.

Neither the businesses nor the properties of any Loan Party or any of its
Restricted Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.18 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns.   No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority, or (iii) located, organized or resident
in a Designated Jurisdiction (any such individual or entity, a “Sanctioned
Person”).  No Loan Party, nor any Subsidiary, nor, to the knowledge of the Loan
Parties and their Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof (iii) has any assets located in any
Designated Jurisdictions, or (iv) derives revenues from investments in, or
transactions with Sanctioned Persons or Designated Jurisdictions.



 

100



 

(b) Anti-Corruption Laws.  The Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with (i) the
United States Foreign Corrupt Practices Act of 1977, (ii) as applicable, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions,  and (iii) all applicable laws or regulations in any jurisdiction
in which any Loan Party or any of its Subsidiaries or Affiliates is located or
is doing business that relates to money laundering, any predicate crime to money
laundering, or any financial record keeping and reporting requirements related
thereto (collectively, “Anti-Corruption Laws”).

(c) Compliance Procedures.  Each of the Loan Parties and its Subsidiaries has
implemented and maintains in effect policies and procedures reasonably designed
to ensure compliance with Sanctions and Anti-Corruption Laws.

(d) Use of Proceeds.  No proceeds of any Loan made or Letter of Credit issued
hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Designated
Jurisdiction, or otherwise used in any manner that would result in a violation
of any Sanction or Anti-Corruption Law by any Person (including any Lender, any
Affiliate of a Lender, or other individual or entity participating in any
transaction).

5.19 Subsidiaries; Equity Interests; Loan Parties.

(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments.  Set
forth on Schedule 5.19(a) is a complete and accurate list as of the Closing Date
of: (i)  all Subsidiaries, joint ventures and partnerships and other equity
investments of the Loan Parties (and, with respect to each Subsidiary, an
indication as to whether such Subsidiary is a Restricted Subsidiary, an
Unrestricted Subsidiary, and/or an Excluded Subsidiary (and, if so, the type
(i.e. CFC Holdco) of such Excluded Subsidiary));  (ii) the number of shares of
each class of Equity Interests in each Subsidiary outstanding;  (iii) the number
and percentage of outstanding shares of each class of Equity Interests owned by
the Loan Parties and their Subsidiaries; and (iv) the class or nature of such
Equity Interests (i.e. voting, non-voting, preferred, etc.).  The outstanding
Equity Interests in all Restricted Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens.  There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Borrower or any Restricted Subsidiary, except as contemplated in connection
with the Loan Documents. 

(b) Loan Parties.  Set forth on Schedule 5.19(b) is a complete and accurate list
as of the Closing Date of each Loan Party’s: (i) exact legal name;  (ii) former
legal names in the twelve (12) months prior to the Closing Date, if any; (iii)
jurisdiction of its organization; (iv) address of its chief executive office
(and address of its principal place of business if different than its chief
executive office address); (v) U.S. federal taxpayer identification number; and
(vi) organization identification number.

(c) Beneficial Ownership Certification.  As of the Closing Date, the information
included in the Beneficial Ownership Certification is true and correct in all
respects.

5.20 Collateral Representations.

(a) Collateral Documents.  The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein.  Except for filings and other actions 

 

101



 

completed prior to the Closing Date and as contemplated hereby and by the
Collateral Documents, no filing or other action will be necessary to perfect or
protect such Liens.    

(b) Intellectual Property.  Set forth on Schedule 5.20(b), as of the Closing
Date, is a list of all Intellectual Property registered or pending registration
with the United States Copyright Office or the United States Patent and
Trademark Office and owned by each Loan Party as of the Closing Date.  Except
for such claims and infringements that would not reasonably be expected to have
a Material Adverse Effect, no claim has been asserted and is pending by any
Person challenging or questioning the use of any Intellectual Property or the
validity or effectiveness of any Intellectual Property, nor does any Loan Party
know of any such claim, and the use of any Intellectual Property by any Loan
Party or any of its Restricted Subsidiaries or the granting of a right or a
license in respect of any Intellectual Property from any Loan Party or any of
its Restricted Subsidiaries does not infringe on the rights of any Person.  As
of the Closing Date, none of the Intellectual Property owned by any of the Loan
Parties is subject to any licensing agreement or similar arrangement (other than
non-exclusive outbound licenses entered into in the ordinary course of business)
except as set forth on Schedule 5.20(b).

(c) Deposit Accounts and Securities Accounts.  Set forth on Schedule 5.20(c), as
of the Closing Date, is a description of all deposit accounts and securities
accounts of the Loan Parties maintained in the United States, including the name
of (i) the applicable Loan Party, (ii) in the case of a deposit account, the
depository institution and whether such account is an Excluded Account, and
(iii) in the case of a securities account, the securities intermediary or issuer
and the average aggregate daily market value (as of the close of business) held
in such securities account and whether such account in an Excluded Account, as
applicable.

(d) Real Property.  Set forth on Schedule 5.20(d), as of the Closing Date, is a
list of all Real Property located in the United States that is owned or leased
by any Loan Party (in each case, including (i) the name of the Loan Party owning
(or leasing) such property, (ii) the property address, (iii) the city, county,
state and zip code which such property is located,  and (iv) a designation as to
whether such real property is intended to be considered as Eligible Mortgaged
Property or is Excluded Property.

(e) Accounts.  The Administrative Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by the
Borrowers with respect thereto.  Each Borrower warrants, with respect to each
Account at the time it is shown as an Eligible Account in a Borrowing Base
Report, that:

(i) it is genuine and in all respects what it purports to be;

(ii) it arises out of a completed, bona fide sale and delivery of goods or
providing of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(iii) once billed, it is for a sum certain, maturing as stated in the applicable
invoice, a copy of which has been furnished or is available to the
Administrative Agent on request;

(iv) it is not subject to any offset, Lien (other than the Administrative
Agent’s Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the ordinary course of business and disclosed to
the Administrative Agent; and it is absolutely owing by the Account Debtor,
without contingency in any respect;



 

102



 

(v) no purchase order, agreement, document or Laws restricts assignment of the
Account to the Administrative Agent (regardless of whether, under the UCC, the
restriction is ineffective), and a Borrower is the sole payee or remittance
party shown on the invoice;

(vi) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
(i) discounts or allowances granted in the ordinary course of business for
prompt payment that are reflected on the face of the invoice related thereto and
in the reports submitted to the Administrative Agent hereunder and as disclosed
in such Borrowing Base Report, and (ii) reissuances and rebillings done in the
ordinary course of business; and

(vii) to such Borrower’s knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet such Borrower’s customary credit standards, is solvent,
is not contemplating or subject to a proceeding under any Debtor Relief Law, and
has not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.

(f) People’s Capital.  No Loan Party has granted any Lien to People’s Capital
other than the liens granted on equipment financed by People’s Capital pursuant
to that certain Master Equipment Lease Agreement No. 2716 (Operating), dated
April 25, 2011, by and between People’s Capital, as lessor, and Xpress Leasing,
as lessee (collectively, the “People’s Master Lease Agreement”).

5.21 Regulation H.

No Eligible Mortgaged Property is a Flood Hazard Property unless the
Administrative Agent shall have received the following: (a) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (i) as to the fact that such Eligible Mortgaged Property is
a Flood Hazard Property, and (ii) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program, (b) such other flood hazard determination forms, notices and
confirmations thereof as reasonably requested by the Administrative Agent, and
(c) copies of insurance policies or certificates of insurance of the applicable
Loan Party evidencing flood insurance compliance as required by the Flood Laws
and otherwise satisfactory to the Administrative Agent and naming the
Administrative Agent as loss payee on behalf of the Lenders.  All flood hazard
insurance policies required hereunder have been obtained and remain in full
force and effect, and the premiums thereon have been paid in full.

5.22 EEA Financial Institutions.

No Loan Party is an EEA Financial Institution.

5.23 Labor Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Borrower or any Restricted Subsidiary as of the Closing
Date.  No Borrower nor any Restricted Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty within the last five
(5) years preceding the Closing Date.



 

103



 

5.24 Surety Obligations.

Other than Indebtedness arising under a Guarantee that is permitted hereunder,
as of the Closing Date, no Loan Party or Restricted Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person.

 

Article VI

AFFIRMATIVE COVENANTS

6.01 Financial Statements.

The Loan Parties shall deliver to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent:

(a) Audited Financial Statements.  As soon as available, but in any event within
one hundred twenty  (120) days after the end of each fiscal year of the
Borrowers (or, if earlier, fifteen (15) days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)),  a
Consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing,  which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

(b) Quarterly Financial Statements.  As soon as available, but in any event
within forty-five (45) days after the end of each fiscal quarter of the
Borrowers (or, if earlier, five (5) days after the date required to be filed
with the SEC (without giving effect to any extension permitted by the SEC)), a
Consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related Consolidated statements of income or
operations and cash flows for such fiscal quarter and for the portion of the
Company’s fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and prepared in accordance with GAAP,  certified by the chief executive officer,
chief financial officer, treasurer or controller who is a Responsible Officer of
the Company as fairly presenting in all material respects the financial
condition, results of operations and cash flows of the Company and its
Subsidiaries, subject only to normal year-end audit adjustments and the absence
of footnotes.

(c) Business Plan and Budget.  As soon as available, but in any event no later
than thirty (30) days after the beginning of each fiscal year of the Company, an
annual business plan and budget of the Company and its Subsidiaries, including
forecasts prepared by management of the Company, of Consolidated balance sheets
and statements of income or operations and cash flows of the Company and its
Subsidiaries on a quarterly basis for such fiscal year.

(d) Unrestricted Subsidiaries.  If any Borrower designates any of its
Subsidiaries as an Unrestricted Subsidiary, the Company shall deliver
concurrently with the delivery of (i) any financial statements pursuant to
Section 6.01(a) or 6.01(b), the related unaudited consolidating

 

104



 

financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such Consolidated financial
statements and (ii) any business plan and budget, such information
reflecting the adjustments necessary to eliminate the results from operations
attributable to such Unrestricted Subsidiaries.

6.02 Certificates; Other Information.

The Loan Parties shall deliver to the Administrative Agent, in form and detail
satisfactory to the Administrative Agent:

(a) Borrowing Base Reports.  By the twentieth (20th) day of each month (and,  in
addition, during a Reporting Trigger Period, by Wednesday of each week), the
Borrowers shall deliver to the Administrative Agent (and the Administrative
Agent shall promptly deliver same to Lenders) a Borrowing Base Report as of the
close of business of the previous month (and week, as applicable).  All
information (including calculation of Availability) in a Borrowing Base Report
shall be certified by the Borrowers.  The Administrative Agent may from time to
time adjust such report (a) to reflect the Administrative Agent’s reasonable
estimate of declines in value of Collateral, due to collections received in the
Dominion Account or otherwise; (b) to adjust advance rates to reflect changes in
dilution, quality, mix and other factors affecting Collateral; and (c) to the
extent any information or calculation does not comply with this Agreement.

(b) Schedules of Accounts. The Borrowers shall provide to the Administrative
Agent, on or before the twentieth (20th) day of each month (or, during a
Reporting Trigger Period, by Wednesday of each week), a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name, amount, invoice date and due date, a summary
aging of the Borrowers’ Unbilled Accounts (delivered electronically in an
acceptable format, if the Borrowers have implemented electronic reporting) and
other information as the Administrative Agent may reasonably request.

(c) Revenue Equipment Reports.  By the twentieth (20th) day of each month (or,
during the continuance of an Event of Default, more frequently (but not more
frequently than concurrently with delivery of the Borrowing Base Report)  as
requested by the Administrative Agent), the Borrowers shall deliver to the
Administrative Agent (and the Administrative Agent shall promptly deliver same
to Lenders) a duly completed Revenue Equipment Report signed by a Responsible
Officer of the Borrowers.    

(d) Compliance Certificates.  Concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller which is a Responsible Officer of the Borrower
Agent, including (A) a certification that no Default has occurred and is
continuing (or, if a Default has occurred and is continuing, describing the
nature and status of each such Default and actions that have been taken or are
proposed to be taken to cure such Default), (B) a calculation of (and, if a
Financial Covenant Trigger Period is in effect, a certification of compliance
with) the financial covenants set forth in Section 7.11 for the period covered
by the Compliance Certificate, and (C) a listing of (1) all applications with
the United States Patent and Trademark Office or the United States Copyright
Office by any Loan Party, if any, for any Intellectual Property made since the
date of the prior Compliance Certificate (or, in the case of the first
Compliance Certificate delivered pursuant hereto, since the Closing Date), (2)
all issuances of registrations or letters on existing applications with the
United States Patent and Trademark Office or the United States Copyright Office
by any Loan Party, if any, for any Intellectual Property received since the date
of the prior Compliance Certificate (or, in the case of

 

105



 

the first Compliance Certificate delivered pursuant hereto, since the Closing
Date), and (3) all licenses relating to any Intellectual Property registered
with the United States Patent and Trademark Office or the United States
Copyright Office entered into by any Loan Party since the date of the prior
Compliance Certificate (or, in the case of the first Compliance Certificate
delivered pursuant hereto, since the Closing Date).    

(e) Annual Reports; Etc.  Promptly after the same are publicly available, copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
any Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Exchange Act, or with any national securities exchange, and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
hereto. As to any information contained in materials furnished pursuant to this
Section 6.02(e), the Loan Parties shall not be separately required to furnish
such information under Section 6.01(a) and (b), but the foregoing shall not be
in derogation of the obligation of the Loan Parties to furnish the information
and materials described in Sections 6.01(a) and (b) at the times specified
therein.

(f) SEC Notices.  Promptly, and in any event within five (5) Business Days after
receipt thereof by any Borrower or any Restricted Subsidiary, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Borrower or any Restricted Subsidiary.

(g) Know Your Customer Information.  Promptly upon request by the Administrative
Agent or any Lender, such other information and documentation required by bank
regulatory authorities under applicable laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing or money laundering, including any applicable provision of the PATRIOT
Act and The Currency and Foreign Transactions Reporting Act (also known as the
“Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and
1951-1959) (including any applicable “know your customer” rules and regulations
and the PATRIOT Act).

(h) Management Letters. Concurrently with delivery of financial statements under
Section 6.01(a), copies of all management letters and other material reports
submitted to any Borrower by its accountants in connection with such financial
statements.

(i) Trade Payables.  Concurrently with the delivery of the Borrowing Base
Report, a listing of each Loan Party’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to the Administrative Agent.

(j) Additional Information.  Promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Borrower or any
Restricted Subsidiary, or compliance with the terms of the Loan Documents, as
the Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower Agent
posts such documents, or provides a link thereto on the Borrower Agent’s website
on the Internet at the website address listed on Schedule 1.01(a); or (ii) on
which such documents are posted on the Borrower Agent’s behalf on an Internet or
intranet website, if any, to which each Lender and the

 

106



 

Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent (including on EDGAR at
www.sec.gov or another successor government website that is freely and readily
available)); provided that the Borrowers  shall deliver electronic versions by
e-mail, of such documents to the Administrative Agent or any Lender upon its
request until a written request to cease delivering electronic versions by
e-mail is given by the Administrative Agent or such Lender.  The Administrative
Agent shall have no obligation to request the delivery of electronic copies or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrowers with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.  Unless the Administrative Agent requests executed originals,
delivery of any Schedule of Accounts, Revenue Equipment Report or Compliance
Certificate may be by electronic communication including fax or email and shall
be deemed to be an original and authentic counterpart thereof for all purposes.

Each Borrower hereby acknowledges that (1) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the L/C Issuer materials and/or information provided by or on behalf
of any Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, Syndtrak, ClearPar or a substantially similar
electronic transmission system (the “Platform”), and (2) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, any Affiliate thereof, the Arrangers,
the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States federal and state securities laws (provided,  that, to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and any Affiliate
thereof and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”  Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

6.03 Notices.

The Loan Parties shall promptly notify the Administrative Agent of:

(a) the occurrence of any Default;

(b) any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any ERISA Event;

(d) the occurrence of any event for which the Borrowers are required to make a
mandatory prepayment pursuant to Section 2.05(b);  

(e) any judgment in an amount exceeding $10,000,000;



 

107



 

(f) any material change in accounting policies or financial reporting practices
by any Borrower or any Restricted Subsidiary;

(g) the discharge of or any withdrawal or resignation by any Borrower’s
independent accountants;

(h) the entry by a Borrower into any contract or agreement in respect of a new
Receivables Purchase Program; or

(i) any opening of a new office or place of business where Accounts will be
billed or collected, or where other Collateral is located,  no later than
thirty (30) days after such opening.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower Agent setting forth details of the
occurrence referred to therein and to the extent applicable, stating what action
the Borrowers have taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Obligations.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been established in accordance with GAAP; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

6.05 Preservation of Existence, Etc.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to:

(a) preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization, except
in a transaction permitted by Section 7.04 or Section 7.05.

(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(c) preserve or renew all of its registered Intellectual Property, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to:

(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted.



 

108



 

(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

(c) use, store and maintain all of its Rolling Stock with all reasonable care
and caution and in accordance with applicable standards of any insurance and in
conformity with applicable laws in all material respects.

6.07 Insurance.

(a) Maintenance of Insurance.  Each Loan Party shall, and shall cause each of
its Restricted Subsidiaries to, maintain with financially sound and reputable
insurance companies (including any Captive Insurance Subsidiaries), insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the requirements of this Agreement) as are customarily carried
under similar circumstances by such other Persons, including flood hazard
insurance on all Eligible Mortgaged Property that are Flood Hazard Properties,
on such terms and in such amounts in accordance with the Flood Laws or as
otherwise reasonably satisfactory to all Lenders.  Without limiting the
foregoing, such insurance shall cover (i) with respect to the Collateral and
other personal property, casualty, hazard, theft, malicious mischief, and flood,
(ii) with respect to the properties and business of the Loan Parties, product
liability, workers’ compensation, larceny, embezzlement, or other criminal
misappropriation insurance, and (iii) business interruption insurance in an
amount not less than $18,500,000, with deductibles and subject to an endorsement
or assignment reasonably satisfactory to the Administrative Agent.  From time to
time upon request, the Loan Parties shall deliver to the Administrative Agent
copies of its insurance policies and updated flood plain searches.

(b) Evidence of Insurance.  Each Loan Party shall, and shall cause each of its
Restricted Subsidiaries to, (i) cause the Administrative Agent to be named as
lenders’ loss payable, loss payee or mortgagee, as its interest may appear,
and/or at the Administrative Agent’s request,  additional insured, with respect
of any such insurance providing liability coverage or coverage in respect of any
Collateral, (in each case pursuant to an endorsement in form and substance
satisfactory to the Administrative Agent) and cause, unless otherwise agreed to
by the Administrative Agent, each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled (or ten (10) days prior notice
in the case of cancellation due to the nonpayment of premiums), (ii) annually,
upon expiration of current insurance coverage, provide, or cause to be provided,
to the Administrative Agent, such evidence of insurance as required by the
Administrative Agent, including, but not limited to, (A) evidence of such
insurance policies (including, as applicable, ACORD Form 28 certificates (or
similar form of insurance certificate), and ACORD Form 25 certificates (or
similar form of insurance certificate)), and (B) endorsements meeting the
requirements of Section 6.07(b)(i).

(c) Redesignation.  Each Loan Party shall promptly notify the Administrative
Agent of any Eligible Mortgaged Property that is, or becomes, a Flood Hazard
Property.

(d) Protection of Collateral.  All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by the Administrative Agent to any Person to
realize upon any Collateral, shall be borne and paid by the

 

109



 

Loan Parties and their Restricted Subsidiaries.  The Administrative Agent shall
not be liable or responsible in any way for the safekeeping of any Collateral,
for any loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Administrative Agent’s actual possession), for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other Person whatsoever, but the same shall be at
the Loan Parties’ sole risk.

(e) Failure to Obtain Insurance; Settlement of Claims.  If any Loan Party or
Restricted Subsidiary fails to provide and pay for any insurance, the
Administrative Agent may, in its sole discretion, procure the insurance and
charge the Borrowers therefor.  Each Loan Party agrees to deliver to the
Administrative Agent, promptly as rendered, copies of all reports made to
insurance companies.  While no Event of Default exists, the Loan Parties and
each of their Restricted Subsidiaries may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to the Administrative
Agent, but only if such proceeds are related to Collateral and a Dominion
Trigger Period is in effect.  At the Administrative Agent’s election at any time
an Event of Default exists, only the Administrative Agent may settle, adjust and
compromise such claims.

6.08 Compliance with Laws.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b)  the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
 maintain proper books of record and account, in which full, true and correct
entries in conformity in all material respects with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Restricted Subsidiary, as the case may be.

6.10 Inspection Rights and Appraisals; Annual Lender Call.

(a) Each Loan Party shall, and shall cause each of its Restricted Subsidiaries
to, permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect and/or appraise any of its
properties,  to inspect, examine and audit its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (it being understood and agreed that, unless an
Event of Default exists, representatives of the Borrowers may be present at or
participate in such discussions), all at the expense of the Borrowers and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower
Agent.  Neither the Administrative Agent nor any Lender shall have any duty to
any Loan Party or Restricted Subsidiary to make any inspection, nor to share any
results of any inspection, appraisal or report with any Loan Party or Restricted
Subsidiary.  The Loan Parties acknowledge that all inspections, appraisals and
reports are prepared by the Administrative Agent and Lenders for their purposes,
and the Loan Parties shall not be entitled to rely upon them.  Notwithstanding
anything to the contrary in this Section 6.10(a), (i) no Loan Party shall be
required to assemble any Rolling Stock in connection with any such inspection
conducted pursuant to this Section 6.10(a), and (ii) no Loan Party shall be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any

 

110



 

document, information or other matter (A) in respect of which disclosure to the
Administrative Agent or any Lender (or their representatives or contractors) is
prohibited by law or any binding agreement (it being understood and agreed that
in the case of any prohibition under any binding agreement, such Loan Party
shall use commercially reasonable efforts to obtain any waivers necessary to
enable the disclosure, inspection, examination, or discussion of such document,
information or other matter), or (B) is subject to attorney-client or similar
privilege or constitutes attorney work product (it being understood and agreed
that such Loan Party shall notify the Administrative Agent as to the scope of
the information that is not being provided because of such attorney-client (or
similar) privilege or exception);  provided,  that, in no event shall the
limitations in disclosure in the foregoing clauses (A) and (B) apply with
respect to any information requested by the Administrative Agent or any Lender
regarding any Eligible Accounts, Eligible Revenue Equipment or Eligible
Mortgaged Property.

(b) The Borrowers shall reimburse the Administrative Agent for all charges,
costs and expenses of the Administrative Agent in connection with (i)
examinations of any Loan Party’s or Restricted Subsidiary’s books and records or
any other financial or Collateral matters as the Administrative Agent deems
appropriate, up to one time per Loan Year; provided, however, that at any time a
Collateral Monitoring Trigger Period exists, the Administrative Agent may elect
to conduct one additional examination during the following twelve month period
and all reasonable out-of-pocket charges, costs and expenses relating thereto
shall be reimbursed by the Borrowers without regard to such limits; and (ii)
appraisals of Equipment up to two times per Loan Year; provided, however, that
if at any time a Collateral Monitoring Trigger Period exists, the Administrative
Agent may elect to conduct one additional appraisal of Equipment during the
following twelve month period and all reasonable out-of-pocket charges, costs,
and expenses relating thereto shall be reimbursed by the Borrowers without
regard to such limits; and provided, further, that with respect to any
examination, audit or appraisal initiated by the Administrative Agent during the
continuance of an Event of Default, all reasonable out-of-pocket charges, costs
and expenses relating thereto shall be reimbursed by the Borrowers without
regard to such limits.  Each Borrower agrees to pay the Administrative Agent’s
then standard charges for examination activities, including charges for the
Administrative Agent’s internal examination and appraisal groups, as well as the
charges of any third party used for such purposes.

(c) The Company shall, in connection with the delivery of the annual business
plan and budget required pursuant to Section 6.01(c), (i) hold a conference call
with the Lenders on which the Lenders shall be permitted to ask questions of
management of the Company, and (ii) no fewer than five (5) Business Days prior
to the date of any such conference call, give notice to the Administrative Agent
of such conference call, including the time and date of such conference call and
information on how such conference call may be accessed by the Lenders.

6.11 Use of Proceeds.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
use the proceeds of the Credit Extensions (a) to finance working capital and
Capital Expenditures, (b) to repay certain existing Indebtedness, and (c) for
other general corporate purposes; provided,  that, in no event shall the
proceeds of the Credit Extensions be used in contravention of any Law or any
Loan Document.

6.12 Covenant to Guarantee Obligations.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
within thirty (30) days (or such longer period of time as is agreed to by the
Administrative Agent in its sole discretion) after the acquisition or formation
of any Subsidiary (with the designation of an Unrestricted Subsidiary as a

 

111



 

Restricted Subsidiary being deemed to be an acquisition of a Subsidiary for
purposes of this Section 6.12), cause such Person (other than any Excluded
Subsidiary) to become a Guarantor hereunder by way of execution of a Joinder
Agreement and, in connection with the foregoing, deliver to the Administrative
Agent, with respect to each new Guarantor, substantially the same documentation
required pursuant to Sections 4.01(b),  (f),  (g),  (l),  and (n),  Section
6.13, and, to the extent requested by the Administrative Agent, customary
opinions of counsel to such Person, and such other deliveries reasonably deemed
necessary in connection therewith, all in form, content and scope reasonably
satisfactory to the Administrative Agent.

6.13 Covenant to Give Security.

(a) Equity Interests.  Except with respect to Excluded Property, each Loan Party
shall cause (i) one hundred percent (100%) of the issued and outstanding Equity
Interests directly owned by such Loan Party in each of its Domestic Subsidiaries
(other than any CFC Holdco), and (ii) sixty-six percent (66%) (or such greater
percentage that (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary or such CFC Holdco as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s or such CFC Holdco’s United States parent, and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and one hundred percent (100%) of the
issued and outstanding Equity Interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)), in each case, directly owned by such Loan
Party in each of its Foreign Subsidiaries and each of its CFC Holdcos, in each
case, to be subject at all times to a first priority, perfected Lien in favor of
the Administrative Agent, for the benefit of the Secured Parties, pursuant to
the terms and conditions of the Collateral Documents, together with, to the
extent requested by the Administrative Agent, opinions of counsel and any
filings and deliveries necessary in connection therewith to perfect the security
interests therein, all in form and substance satisfactory to the Administrative
Agent.

(b) Other Property.  Except with respect to Excluded Property and subject to the
perfection actions set forth in Section 6.20(a), each Loan Party shall cause all
property of such Loan Party to be subject at all times to first priority
(subject to Permitted Liens), perfected Liens in favor of the Administrative
Agent, for the benefit of the Secured Parties, to secure the Secured Obligations
pursuant to the Collateral Documents or, with respect to any such property
acquired subsequent to the Closing Date, such other additional security
documents as the Administrative Agent shall reasonably request and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, Organization Documents,
resolutions, Mortgaged Property Support Documents and, to the extent reasonably
requested by the Administrative Agent, favorable opinions of counsel, all in
form, content and scope reasonably satisfactory to the Administrative Agent;

(c) Lien Waivers.    In the case of each Real Property location leased by a Loan
Party,  where (i) such Loan Party maintains any books and records (electronic or
otherwise), or (ii) any personal property Collateral (other than Rolling Stock)
is located with a value in excess of $2,000,000, in either case, such Loan Party
shall, upon request of the Administrative Agent, deliver to the Administrative
Agent Lien Waivers with respect to each such location to the extent such Loan
Party is able to obtain Lien Waivers after using commercially reasonable
efforts, it being understood that the Administrative Agent may implement a Rent
and Charges Reserve against the Borrowing Base in accordance with this Agreement
for any location for which a Lien Waiver has not been delivered to the
Administrative Agent.  Without limiting the foregoing, upon request, Loan
Parties will provide to the Administrative Agent with copies of any material
agreements between a

 

112



 

Loan Party and any landlord, warehouseman, or bailee (but in no case to include
a shipper or other customer, truck, fueling, or rest stop, or drop lot in the
ordinary course of business) with whom any material Collateral is kept.

(d) Qualifying Control Agreements.   No Loan Party shall maintain any deposit
accounts or securities accounts other than (i) Excluded Accounts, (ii) subject
to Section 6.22,  deposit accounts that are maintained at all times with
depositary institutions as to which the Administrative Agent shall have received
a Qualifying Control Agreement (other than those in existence on the Closing
Date, unless requested by the Administrative Agent), and (iii) securities
accounts that are maintained at all times with financial institutions as to
which the Administrative Agent shall have received a Qualifying Control
Agreement.  

(e) Further Assurances.  At any time upon request of the Administrative Agent,
each Loan Party shall promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may reasonably deem necessary or desirable to maintain in favor of the
Administrative Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

6.14 Further Assurances.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder, and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.

6.15 Cash Management Relationship; Dominion Accounts. 

(a) Each Loan Party shall, and shall cause each of its Restricted Subsidiaries
to, (i) no later than one-hundred eighty (180) days after the Closing Date, have
substantially initiated the establishment of its primary cash management
relationship with Bank of America or another Lender or one or more of its
Affiliates and (ii) no later than two-hundred seventy (270) days after the
Closing Date, establish and maintain its primary cash management relationship
with any of such Lenders.  For the avoidance of doubt, no credit cards, purchase
cards, or similar services are required to be maintained with Bank of America, a
Lender, or one or more of their respective Affiliates.

(b) Each Borrower shall maintain Dominion Accounts pursuant to lockbox or other
arrangements acceptable to the Administrative Agent.  Each Borrower shall obtain
an agreement (in form and substance satisfactory to the Administrative Agent)
from each lockbox servicer and Dominion Account bank, establishing the
Administrative Agent’s control over and Lien in such

 

113



 

lockbox or Dominion Account (which may be exercised by the Administrative Agent
only during a Dominion Trigger Period) requiring immediate deposit of all
remittances received in the lockbox to a Dominion Account, and waiving offset
rights of such servicer or bank, except for customary administrative
charges.  If a Dominion Account is not maintained with Bank of America, the
Administrative Agent may, during any Dominion Trigger Period, require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America.  The Administrative Agent and Lenders assume no responsibility to
any Borrower for any lockbox arrangement or Dominion Account, including any
claim of accord and satisfaction or release with respect to any payment items
accepted by any bank.

(c) Each Borrower shall request in writing and otherwise take all necessary
steps to ensure that all payments on Accounts or otherwise relating to
Collateral are made directly to a Dominion Account (or a lockbox relating to a
Dominion Account).  If any Borrower or any other Loan Party receives cash or
payment items with respect to any Collateral, it shall hold same in trust for
the Administrative Agent and promptly (not later than the next Business Day)
deposit same into a Dominion Account.

6.16 Compliance with Terms of Leaseholds.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
(a) make all payments and otherwise perform all obligations in respect of all
leases of real property to which such Loan Party or such Restricted Subsidiary
is a party, (b) except in connection with Permitted Dispositions, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled, and
(c) notify the Administrative Agent of any default by any party with respect to
such leases and cooperate with the Administrative Agent in all respects to cure
any such default; except, in any case, where the failure to do so, either
individually or in the aggregate, could not be reasonably likely to have a
Material Adverse Effect.

6.17 Compliance with Contractual Obligations.

Each Loan Party shall, and shall cause each of its Restricted Subsidiaries to,
(a) perform and observe all the terms and provisions of each Contractual
Obligation to be performed or observed by it, (b) maintain each Contractual
Obligation in full force and effect, and (c) enforce each Contractual Obligation
in accordance with its terms; except, in each case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

6.18 Compliance with Environmental Laws. 

Except in each case as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Loan Party shall, and shall
cause each of its Restricted Subsidiaries to, (a) comply, and cause all lessees
and other Persons operating or occupying its properties to comply, in all
material respects, with all applicable Environmental Laws and Environmental
Permits; (b) obtain and renew all Environmental Permits necessary for its
operations and properties; and (c) conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws
 (provided,  that, that no Borrower nor any of its Restricted Subsidiaries shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP).

6.19 Anti-Corruption Laws.



 

114



 

Each Loan Party shall, and shall cause each of its Subsidiaries to, conduct its
business in compliance with all applicable Sanctions and, in all material
respects, all Anti-Corruption Laws.  Each of the Loan Parties and its
Subsidiaries shall implement and maintain in effect policies and procedures
reasonably designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with Sanctions and Anti-Corruption Laws.

6.20 Revenue Equipment Collateral.

(a) Perfection Actions.  With respect to any Revenue Equipment that is subject
to a Certificate of Title that (x) is to be included in the Borrowing Base or
(y)  which is not subject to a Permitted Revenue Equipment Financing within one
hundred eighty (180) days after the later of the Closing Date and the date of
acquisition of such Revenue Equipment,  the Loan Parties shall promptly take (or
shall have caused to be taken), (A)  all necessary actions (including all
Revenue Equipment Perfection Actions) to perfect the first-priority Lien of the
Administrative Agent in such Revenue Equipment, and deliver all other necessary
documentation required by the applicable Governmental Authority to cause such
Certificate of Title to reflect the applicable Loan Party as the sole owner of
such Collateral and the Administrative Agent as the first priority secured party
with respect to such Collateral (collectively, the “Required Title
Documentation”) and  (B) all other steps in the applicable Loan Party’s control
necessary for the Title Filing Office to process the Required Title
Documentation with such Governmental Authority;  provided,  that, the Borrowers
shall not be required to comply with this Section 6.20(a) with respect to any
Certificate of Title for any trailer with a model year of 2010 or earlier, which
shall increase by one (1) year for each completed Loan Year, or earlier unless
such trailer is to be included in the Borrowing Base.    

(b) Certificates of Title.  With respect to any Certificates of Title noting the
Administrative Agent’s Lien that are in the possession of a Loan Party, such
Loan Party shall (i) maintain such Certificates of Title at a location disclosed
to the Administrative Agent, (ii) store such Certificates of Title in a secure,
fire-proof location at such location, and  (iii) restrict access to such
Certificates of Title to the individuals holding the following positions: 
Senior Vice President Corporate Finance, Director of Finance, or Supervisor
Asset Management, and such other individuals to which the Administrative Agent
has provided its written consent.

(c) Reconciliation.  Within ninety (90) days following the Closing Date (as such
period may be extended by the Administrative Agent in its reasonable
discretion), the Administrative Agent shall have the right to conduct or cause
to be conducted, in each case at the expense of the Borrowers, a physical
reconciliation audit of all or a portion of the Certificates of Title with
respect to Revenue Equipment Collateral, including without limitation,
performing a reconciliation of all or a portion of the applicable Certificates
of Title with a list of all such Revenue Equipment Collateral forming a portion
of the Borrowing Base.  The Loan Parties shall use commercially reasonable
efforts to cooperate with the Administrative Agent in connection with the
performance of such audit and take all actions reasonably requested by the
Administrative Agent in connection with or as a result of such audit.  For the
avoidance of doubt no such audit will be considered in the limitations on visits
and inspections contained in Section 6.10(b).

(d) Change in Location of Record.  The Loan Parties shall promptly notify the
Administrative Agent of (i) the changing of any location of record of or
otherwise permanently removing any piece of Revenue Equipment Collateral to a
state other than the state that issued the original Certificate of Title
therefor, or (ii) the occurrence of any event or condition, in each case,
requiring the re-registration of any Certificate of Title, and, upon such event,
shall promptly, (A) re-register such piece of Revenue Equipment Collateral in
such new location or otherwise in accordance with applicable state law, and (B)
take all Revenue Equipment Perfection Actions with

 

115



 

respect to such Revenue Equipment Collateral and such other steps necessary to
cause the new Certificate of Title thereof to reflect the Administrative Agent’s
first-priority Lien thereon.  Until the Revenue Equipment Perfection Actions
shall have been completed, such Revenue Equipment Collateral shall not be
included as Eligible Revenue Equipment in any Borrowing Base Report.

(e) Release of Lien on Titled Collateral.  Without limitation of any other
release requirements contained in this Agreement with respect to Collateral
generally or specifically with respect to Revenue Equipment,  if the
Administrative Agent or Approved Collateral Agent is in possession of any
Certificate of Title for any Revenue Equipment that is the subject of a
Permitted Disposition or Permitted Revenue Equipment Financing,  within three
 (3) Business Days of receipt of a Revenue Equipment Release Request, the
Administrative Agent shall, or shall direct the Approved Collateral Agent to,
promptly deliver the Certificates of Title or other required release
documentation reasonably requested with respect to any Revenue Equipment
identified in such Revenue Equipment Release Request, all at the cost and
expense of the Borrowers.  Each Borrower and each Loan Party hereby acknowledge
that any Eligible Revenue Equipment as to which such Certificates of Title or
other required release documentation shall have been delivered shall immediately
be excluded from the Borrowing Base and the calculation of Availability
hereunder.

(f) Limited Power of Attorney.  With respect to any Revenue Equipment that is
the subject of a Permitted Disposition or Permitted Revenue Equipment Financing
for which the Administrative Agent or Approved Collateral Agent is not in
possession of (and has not requested) the original Certificate of Title, the
Administrative Agent hereby authorizes Eric Peterson, Brian Baubach, and Chris
Smallwood, each a Responsible Officer of the Company, to act as its
attorney-in-fact for the limited purpose of preparing, executing and filing in
the Administrative Agent’s name any original title applications and other such
motor vehicle lien forms (“Motor Vehicle Forms”) necessary to effect the
Permitted Disposition or Permitted Revenue Equipment Financing, or as the
Administrative Agent may otherwise request; provided that (i) the Administrative
Agent receives prior notice of such Permitted Disposition or Permitted Revenue
Equipment Financing that identifies the Revenue Equipment by manufacturer, model
year, model, and vehicle identification number (or other similar serial number),
and (ii) the Administrative Agent acknowledges receipt of such prior notice. 

6.21 Additional Collateral Covenants.    

(a) Accounts.

(i) Each Borrower shall keep accurate and complete records of its Accounts at
its principal office disclosed on Schedule 5.19(b),  including all payments and
collections thereon, and shall submit to the Administrative Agent sales,
collection, reconciliation and other reports in form satisfactory to the
Administrative Agent, on such periodic basis as the Administrative Agent may
reasonably request.  If Accounts in an aggregate face amount of $5,000,000 or
more cease to be Eligible Accounts, the Borrower Agent shall notify
Administrative Agent of such occurrence promptly after any Loan Party has
knowledge thereof.

(ii) If an Account of any Borrower includes a charge for any Taxes, the
Administrative Agent is authorized, in its discretion, to pay the amount thereof
to the proper taxing authority for the account of such Borrower and to charge
the Borrowers therefor; provided, that neither the Administrative Agent nor
Lenders shall be liable for any Taxes that may be due from any Borrower or
relate to any Collateral. 



 

116



 

(iii) Whether or not a Default or Event of Default exists, the Administrative
Agent shall have the right at any time, in the name of the Administrative Agent,
any designee of the Administrative Agent or any Borrower, to verify the
validity, amount or any other matter relating to any Accounts of any Borrower by
mail, telephone or otherwise;  provided,  however, if no Default or Event of
Default shall exist, the Administrative Agent shall first notify the Borrower
Agent of its intent (if any) to contact any Borrower’s customers and shall
afford the Borrower Agent the opportunity to participate with Administrative
Agent in any communications with Borrowers’ customers.    Each Borrower shall
cooperate fully with the Administrative Agent in an effort to facilitate and
promptly conclude any such verification process.

(b) Equipment.

(i) Each Loan Party shall keep accurate and complete records of its Equipment
(including Revenue Equipment), including kind, quality, quantity, cost, book
value, acquisitions and dispositions thereof, and shall submit to the
Administrative Agent, on such periodic basis as the Administrative Agent may
request, a current schedule thereof, in form satisfactory to the
Administrative Agent. 

(ii) Each Loan Party shall ensure that the Equipment constituting Collateral is
in good operating condition and repair, that all necessary replacements and
repairs have been made so that its value and operating efficiency are preserved
at all times, reasonable damage, wear and tear excepted, and that the Equipment
constituting Collateral is mechanically and structurally sound, and capable of
performing the functions for which it was designed, in accordance with
manufacturer specifications, except for Equipment subject to maintenance in the
ordinary course of business.  No Loan Party permit any Equipment to become
affixed to real property (other than Eligible Mortgaged Property) unless any
landlord or mortgagee delivers a Lien Waiver.

(iii) All Revenue Equipment Collateral shall be located within (a) the United
States or Canada (including over the road use or retained for unloading,
loading, repairs, fueling, maintenance, driver scheduling, compliance with hours
of service, or other customary trucking uses) or (b) in transit in Mexico (i) in
the ordinary course of business, (ii) for fewer than thirty (30) consecutive
days and (iii) as to which customary bonding arrangements in favor of the Loan
Parties have been established. Other than Revenue Equipment Collateral at third
party locations for repair and maintenance in the ordinary course of business
(but in any event for periods of less than thirty (30) days), no Revenue
Equipment Collateral with an aggregate value of more than $5,000,000 shall at
any time be located with a bailee, warehouseman or similar party (other than any
shipper or other customer, truck, fueling, or rest stop, or drop lot, in each
case in the ordinary course of business) unless (a) such bailee, warehouseman or
similar party has provided the Administrative Agent a Lien Waiver in form and
substance satisfactory to the Administrative Agent or (b) the applicable Loan
Party has provided the Administrative Agent with prior written notice of the
storage location, and, if the Administrative Agent elects, the Administrative
Agent has established a related Rent and Charge Reserve against the Borrowing
Base in accordance with this Agreement.

(c) Licenses.  Each Loan Party shall keep each License affecting any Collateral
or any other material property of the Loan Parties in aggregate value of at
least two million five-hundred thousand dollars ($2,500,000) in full force and
effect; promptly notify the Administrative Agent of any proposed modification to
any such License, or entry into any new License; pay all royalties

 

117



 

and other amounts when due under any License; and notify the Administrative
Agent of any default or breach asserted by any Person to have occurred under any
License.

(d) Defense of Title.  Each Loan Party shall defend its title to Collateral and
the Administrative Agent’s Liens therein against all Persons, claims and
demands, except Permitted Liens.

(e) Power of Attorney. Each Loan Party hereby irrevocably constitutes and
appoints the Administrative Agent (and all Persons designated by the
Administrative Agent) as such Loan Party’s true and lawful attorney (and
agent-in-fact) to (in the Administrative Agent’s or such designee’s discretion),
without notice and in either its or a Loan Party’s name, but at the cost and
expense of Borrowers, endorse a Loan Party’s name on any check, draft or other
payment item or other proceeds of Collateral (including proceeds of insurance)
that come into Administrative Agent’s possession or control.

6.22 Post-Closing Obligations. 

The Loan Parties shall comply with the following covenants:

(a) No later than thirty (30) days after the Closing Date, deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent, a Qualifying Control Agreement for each deposit account set forth on
Schedule 5.20(c) (other than Excluded Accounts) into which the proceeds of
Collateral are deposited, duly executed by the applicable Loan Party and the
depository institution at which such account is maintained; 

(b) No later than thirty (30) days after the Closing Date, deliver to the
Administrative Agent the original stock certificates issued to Xpress Holdings,
Inc. evidencing 279 shares of each of (i) Transportation Assets Leasing Inc.,
(ii) Transportation Investments Inc., and (iii) Total Logistics Inc., together
with undated stock powers executed in blank; and

(c) No later than thirty (30) days after the Closing Date, use commercially
reasonable efforts to deliver to the Administrative Agent amendments to the
People’s Master Lease Agreement and all UCC financing statements filed by
People’s Capital, as secured party, with respect to Xpress Leasing, as debtor,
to amend the scope of the collateral subject to the Lien thereunder to goods
financed with financing extended by People’s Capital, or such other evidence of
the scope of People’s Capital’s Liens as is reasonably acceptable to the
Administrative Agent.

 

Article VII

NEGATIVE COVENANTS

7.01 Liens.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for Permitted Liens.  Without limiting the foregoing, no Loan Party shall enter
into any lease, security agreement or other agreement that grants a security
interest (or causes a security interest to be granted) to People’s Capital in
any Collateral other than a security interest in equipment financed by People’s
Capital and the proceeds thereof.



 

118



 

7.02 Indebtedness.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, create, incur, assume or suffer to exist any Indebtedness, except
for Permitted Indebtedness.

7.03 Investments.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, make or hold any Investments, except for Permitted Investments.

7.04 Fundamental Changes.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, merge, dissolve, liquidate, consolidate with or into another
Person, Divide, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person;  provided,  that: (a) any
Borrower may merge or consolidate with any of its Subsidiaries, so long as such
Borrower is the continuing or surviving Person of such merger or consolidation;
(b) any Loan Party (other than any Borrower) may merge or consolidate with any
other Loan Party (other than any Borrower); (c) any Restricted Subsidiary that
is not a Loan Party may be merged or consolidated with or into any Loan Party,
so long as such Loan Party is the continuing or surviving Person of such merger
or consolidation; (d) any Restricted Subsidiary that is not a Loan Party may be
merged or consolidated with or into any other Restricted Subsidiary that is not
a Loan Party; (e) any Borrower and any Restricted Subsidiary may engage in a
Permitted Disposition,  engage in a Permitted Investment or make any Restricted
Payment permitted pursuant to Section 7.06  (in each case other than by
reference to this Section 7.04 (or any clause hereof)); and (f) any Restricted
Subsidiary may be dissolved or liquidated so long as (i) such dissolution or
liquidation, as applicable, could not reasonably be expected to have a Material
Adverse Effect, and (ii) the residual assets of such Restricted Subsidiary shall
be transferred to its parent company (provided,  that, if the transferor thereof
is a Loan Party, the transferee thereof shall be a Loan Party).

7.05 Dispositions.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, make any Disposition or enter into any agreement to make any
Disposition, except for Permitted Dispositions.

7.06 Restricted Payments.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, declare or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except that:

(a) each Restricted Subsidiary may declare and make dividend payments or other
distributions to any Borrower or any Restricted Subsidiary that owns Equity
Interests of such Restricted Subsidiary (and, in the case of a dividend or other
distribution by a non-Wholly Owned Subsidiary, to any Borrower or other
Restricted Subsidiary and to each other owner of Equity Interests of such
non-Wholly Owned Subsidiary ratably based on their relative ownership
interests);

(b) each Borrower and each Restricted Subsidiary may declare or pay any
Restricted Payment payable solely in the Qualified Equity Interests of such
Person;



 

119



 

(c) the Borrowers may make Restricted Payments so long as on the date any such
Restricted Payment is made, and after giving effect thereto, the Payment
Conditions are satisfied;

(d) the Borrowers may declare or pay Restricted Payments with respect to the
repurchase of Equity Interests deemed to occur upon the exercise of stock
options to the extent such Equity Interests represent a portion of the exercise
price of those stock options and the repurchase of Equity Interests deemed to
occur in connection with the exercise of stock options and to the extent
necessary to pay applicable withholding taxes; and

(e) any Loan Party may make Restricted Payments on account of redemptions of
Equity Interests held by current and former employees, officers or directors of
such Loan Party (including any spouses, ex-spouses or estates of any of the
foregoing, but excluding Permitted Holders) and put rights associated with
restricted stock held by current and former employees, officers or directors
(including any spouses, ex-spouses or estates of any of the foregoing) of such
Loan Party (including such Restricted Payments made to satisfy any applicable
tax withholding obligation of such Person with respect to the grant, vesting
and/or exercise of such Equity Interests); provided,  that, (i) such Restricted
Payments are permitted by law; (ii) on the date any such Restricted Payment is
made, and after giving effect thereto, no Default or Event of Default shall
exist or shall have occurred and be continuing or would result therefrom; and
(iii) the aggregate amount of all such Restricted Payments shall not exceed
$5,000,000 in any fiscal year of the Borrowers (it being understood and agreed
that any portion of such $5,000,000 not used in any fiscal year of the Borrowers
may be carried forward to the next succeeding (but no other) fiscal year of the
Borrowers).

7.07 Change in Nature of Business.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, engage in any material line of business substantially different
from those lines of business conducted by the Borrowers and their Restricted
Subsidiaries on the Closing Date (or any business substantially related or
incidental thereto or that are reasonable extensions thereof).

7.08 Transactions with Affiliates.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, enter into or permit to exist any transaction or series of
transactions with any officer, director, holder of ten percent (10%) or more of
the Equity Interests in, or Affiliate of such Person, other than: (a) so long as
all implicated parties are party to the Intercompany Subordination Agreement,
advances of working capital (i) by any Loan Party to any other Loan Party, or
(ii) by any Restricted Subsidiary that is not a Loan Party to any Loan Party or
any other Restricted Subsidiary; (b) so long as all implicated parties are party
to the Intercompany Subordination Agreement, transfers of cash and assets (i) by
any Loan Party to any other Loan Party, or (ii) by any Restricted Subsidiary to
any Loan Party or any other Restricted Subsidiary; (c) transactions (i)
expressly permitted by Section 7.02,  Section 7.03,  Section 7.04,  Section 7.05
or Section 7.06 (in each case, other than by reference to this Section 7.08 (or
any clause hereof)) or (ii) between or among Loan Parties not involving any
Affiliate which is not a Loan Party;  (d) so long as it has been approved by
such Person’s Board of Directors in accordance with applicable law, the payment
of reasonable compensation, severance, or employee benefit arrangements to
employees, officers, and outside directors of any Borrower or any Restricted
Subsidiary; (e) so long as it has been approved by such Person’s Board of
Directors in accordance with applicable law, any indemnity provided for the
benefit of directors (or comparable managers), officers and other persons
serving for the benefit of any Borrower or any Restricted Subsidiary;  (f)
except as otherwise specifically prohibited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as

 

120



 

favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate; (g) transactions in effect on the Closing Date and described on
Schedule 7.08; and (h) intercompany transactions between and among Borrower and
its Restricted Subsidiaries to the extent not prohibited by this Agreement.

7.09 Burdensome Agreements.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, enter into, or permit to exist, any Contractual Obligation that
(a) encumbers or restricts the ability of any such Person to (i) make Restricted
Payments to any Loan Party, (ii) pay any Indebtedness or other obligations owed
to any Loan Party, (iii) make loans or advances to any Loan Party, (iv) transfer
any of its property to any Loan Party (including the repayment of Intercompany
Debt), (v) pledge its property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, or (vi) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)(i) through (a)(v) above) for (A) this Agreement and
the other Loan Documents, (B) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Loan Party or a
Restricted Subsidiary, (C) customary provisions restricting assignment,
subletting or other transfers contained in of any agreement entered into by a
Loan Party or a Restricted Subsidiary in the ordinary course of business, (D)
customary restrictions and conditions contained in any agreement relating to a
Permitted Disposition pending the consummation of such sale, (E) any agreement
in effect at the time a Restricted Subsidiary becomes a Restricted Subsidiary,
so long as such agreement was not entered into in connection with or in
contemplation of such person becoming a Restricted Subsidiary, (F) customary
provisions in Organization Documents of any Person that restrict the transfer of
ownership interests in such Person, (G) customary provisions in joint venture
agreements, financing agreements relating to joint ventures, and other similar
agreements relating solely to the securities, assets and revenues of joint
ventures, (H) customary restrictions and conditions contained in agreements
governing any Lien permitted pursuant to clause (f) of the definition of
“Permitted Liens,” which secured Indebtedness permitted under clause (e) of the
definition of “Permitted Indebtedness,” so long as such restrictions and
conditions apply only to the property or assets securing such Permitted
Indebtedness, and (I) restrictions that arise in connection with cash or other
deposits permitted pursuant to Sections 7.01 and 7.03 and that apply only to
such cash or deposits; or (b) requires the grant of any security for any
obligation if such property is given as security for the Secured Obligations
(except to the extent such grant constitutes a Permitted Lien).

7.10 Use of Proceeds.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the FRB) or to extend
credit to others for the purpose of purchasing or carrying margin stock or to
refund indebtedness originally incurred for such purpose.

7.11 Financial Covenant.

(a) Consolidated Fixed Charge Coverage Ratio.  The Loan Parties shall not permit
the Consolidated Fixed Charge Coverage Ratio to be less than 1.0 to 1.0 for (i)
upon commencement of a Financial Covenant Trigger Period, the Measurement Period
ending as of the day of the most recent fiscal quarter end for which the Loan
Parties delivered financial statements pursuant to Section 6.01(a) or Section
6.01(b), as applicable, and (ii) thereafter, each subsequent Measurement Period
until such Financial Covenant Trigger Period terminates.



 

121



 

(b) [Reserved]. 

7.12 Amendments of Organization Documents; Changes to Fiscal Year; Changes to
Legal Name, State of Organization, Form of Organization or Principal Place of
Business;  Accounting Changes.    No Loan Party shall, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

 

(a) Amend any of its Organization Documents except (a) in connection with a
transaction permitted under Section 7.04, or (b) in a manner not adverse to the
interests of the Lenders in any material respect.

(b) Change its fiscal year.

(c) Without providing thirty (30) days prior written notice to the
Administrative Agent (or such shorter period of time as agreed to by the
Administrative Agent in its sole discretion), change its name, state of
organization, form of organization or principal place of business; provided,
that Xpress Shell shall provide not less than ten (10) days prior written notice
to the Administrative Agent prior to changing its name.

(d) Make any change in accounting policies or reporting practices, except as
required or permitted by GAAP and in accordance with Section 1.03(b).

7.13 Prepayments of Junior Debt.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, make any voluntary payment, prepayment or other distribution
(whether in cash, securities or other property), of or in respect of principal
or interest, or make any such payment by way of the purchase, redemption,
retirement, acquisition, cancellation or termination, in each case prior to the
final scheduled maturity thereof, of (a) any Indebtedness that is contractually
subordinated in right of payment to any of the Secured Obligations, (b) upon the
occurrence and during the continuation of a Default or Event of Default, any
unsecured Indebtedness, or (c) any Indebtedness that is secured by Liens on the
Collateral junior to those created under the Collateral Documents (the
Indebtedness described in clauses (a),  (b) and (c) being referred to herein as
“Junior Debt”), except for: (i) the payment of regularly scheduled interest and
principal payments (and fees, indemnities and expenses payable) as, and when due
in respect of any Junior Debt to the extent permitted by any subordination or
intercreditor provisions in respect thereof; (ii) Permitted Refinancings of any
Junior Debt to the extent permitted pursuant to Section 7.02;  and (iii)
payments, redemptions, repurchases, retirements, terminations or cancellations
of Junior Debt; provided,  that,  (A) on the date of any such payment,
redemption, repurchase, retirement, termination or cancellation, and after
giving effect thereto, no Default or Event of Default shall exist or shall have
occurred and be continuing or would result therefrom; and (B) at the time of and
upon giving effect to any such payment, redemption, repurchase, retirement,
termination or cancellation, the Payment Conditions are satisfied;  provided,
 that,  clause (B) shall not apply to payments on Junior Debt owing between Loan
Parties to the extent such payment is permitted by the Intercompany
Subordination Agreement.

7.14 Amendment of Junior Debt.

No Loan Party shall, nor shall it permit any Restricted Subsidiary to, directly
or indirectly, amend, modify or otherwise change any document governing any
Junior Debt, other than any amendment or modification that is not adverse to the
interests of the Lenders in any material respect.

7.15 Sanctions.



 

122



 

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly, use any Credit Extension or the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.

7.16 Anti-Corruption Laws.

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly, use any Credit Extension or the proceeds of any Credit Extension for
any purpose which would breach any Anti-Corruption Laws.

7.17 Loans.    

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly make any loans or other advances of money to any Person, unless such
loan or other advance of money constitutes a Permitted Investment.

 

7.18 Subsidiaries.    

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly form or acquire any Subsidiary after the Closing Date, except in
accordance with Sections 6.12,  7.03 and 7.04.

7.19 Tax Consolidation.    

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly file or consent to the filing of any consolidated income tax returns
with any Person other than Loan Parties and their Subsidiaries.

7.20 Plans.    

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly become a party to any Multiemployer Plan, other than in existence on
the Closing Date.

 

7.21 Swaps.    

No Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly enter into any Swap Contracts, except to hedge risks in the ordinary
course of business and not for speculative purposes.

 

Article VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an “Event of Default”:

(a) Non-Payment.  Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
deposit any funds as Cash

 

123



 

Collateral in respect of L/C Obligations, or (ii)  within three (3) days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) within five (5) days after the same becomes due, any
other amount payable hereunder or under any other Loan Document;  or

(b) Specific Covenants.  Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01,  6.02,  6.03,  6.05
(with respect to each Borrower’s existence), 6.07,  6.10, 6.11,  6.12,
 6.13, 6.15,  6.19,  6.20,  6.21,  6.22 or Article VII; or

(c) Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or Section 8.01(b))
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days’; or

(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading when made or deemed made;
or

(e) Cross-Default.  (i) Any Loan Party or Restricted Subsidiary (A)  fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but giving effect to any applicable grace or
notice period with respect thereto) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B)  fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded (provided,
 that, this Section 8.01(e)(i)(B) shall not apply to secured Indebtedness that
becomes due as a result of any Involuntary Disposition or Permitted Disposition
of the property or assets securing such Indebtedness); or (ii) there occurs
under any Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Loan Party or Restricted Subsidiary is the Defaulting Party (as
defined in such Swap Contract), or (B) any Termination Event (as defined in such
Swap Contract) under such Swap Contract as to which any Loan Party or Restricted
Subsidiary is an Affected Party (as defined in such Swap Contract) and, in
either event, the Swap Termination Value owed by such Loan Party or Restricted
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc.    Any Loan Party or Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) consecutive days; or any proceeding

 

124



 

under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty (60) consecutive calendar days,
or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment.  (i) Any Loan Party or Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or

(h) Judgments.  There is entered against any Loan Party or Restricted Subsidiary
 (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by insurance as to which the insurer has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of thirty  (30) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all
Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or it is or becomes unlawful for a Loan Party to
perform any of its obligations under the Loan Documents; or

(k) Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason cease to create
a valid and perfected first priority Lien (subject to Permitted Liens) on the
Collateral purported to be covered thereby, or any Loan Party shall assert the
invalidity of such Liens; or

(l) Change of Control.  There occurs any Change of Control.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion) as
determined in accordance with Section 11.01); and once an Event of Default
occurs under the Loan Documents, then such Event of Default will continue to
exist until it is expressly waived by the requisite Appropriate Lenders or

 

125



 

by the Administrative Agent with the approval of the requisite Appropriate
Lenders, as required hereunder in Section 11.01.

8.02 Remedies upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all Obligations, including
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrowers
and the other Loan Parties to the fullest extent permitted by applicable Law;

(c) terminate, reduce or condition any Commitment or adjust the Borrowing Base; 

(d) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto), and if the
Borrowers fail to provide such Cash Collateral, the Administrative Agent may
(and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 4.02 are satisfied); and

(e) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents or applicable Law or equity;

provided,  that,  upon the occurrence of an actual or deemed entry of an order
for relief with respect to any Loan Party under the Bankruptcy Code or any other
Event of Default described in Sections 8.01(f) or (g), the obligation of each
Lender to make Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Obligations, including all Loans and all interest and other amounts
as aforesaid shall automatically become due and payable, and the obligation of
the Borrowers to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, and all Additional Secured Obligations shall
automatically become due and payable to the extent provided in any applicable
agreement,  in each case without further act of the Administrative Agent or any
Lender.

8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Secured Obligations
then due hereunder, any amounts received on account of the Secured Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the

 

126



 

Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Secured Obligations arising under the Loan Documents,
ratably among the Lenders and the L/C Issuer in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Secured Obligations then owing
under Noticed Hedge Agreements up to the amount of any Availability Reserve
therefor, and to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrowers pursuant to Sections 2.03 and 2.14,  in each
case ratably among the Administrative Agent, the Lenders, the L/C Issuer, and
the Hedge Banks in proportion to the respective amounts described in this clause
Fourth held by them;

Fifth,  to payment of that portion of the Secured Obligations owing
under Noticed Hedge Agreements (in excess of any Availability Reserve therefor)
and Noticed Cash Management Agreements, ratably among the Hedge Banks and Cash
Management Banks in proportion to the respective amounts described in this
clause Fifth held by them;

Sixth, to payment of that portion of the Secured Obligations owing under Secured
Hedge Agreements (in excess of any Availability Reserve therefor) and Secured
Cash Management Agreements, ratably among the Hedge Banks and Cash Management
Banks in proportion to the respective amounts described in this clause Sixth
held by them; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Secured Obligations, if any, in the order set forth above.
   Excluded Swap Obligations with respect to any Guarantor  shall not be paid
with amounts received from such Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Secured Obligations otherwise set forth above in this
Section.

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received a
Secured Party Designation Notice, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not
a party to this

 

127



 

Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

8.04 Grant of License. 

 

The Administrative Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of the Loan
Parties, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Loan Party’s rights and interests under
Intellectual Property shall inure to the Administrative Agent’s benefit.

Article IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Appointment.  Each of the Lenders and the L/C Issuer hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
the L/C Issuer hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Collateral Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article XI (including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Rights as a Lender.



 

128



 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust, financial, advisory, underwriting or other business with any
Loan Party or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or to provide notice to or consent of the Lenders with respect
thereto.

9.03 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided,  that,  the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower Agent, a Lender or the L/C Issuer.



 

129



 

(c) Neither the Administrative Agent nor any of its Related Parties have any
duty or obligation to any Lender or participant or any other Person to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

9.05 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.



 

130



 

(a) Notice.  The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower Agent.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above;  provided,  that,  in no event shall any successor Administrative Agent
be a Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b) Defaulting Lender.  If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) Effect of Resignation or Removal.  With effect from the Resignation
Effective Date or the Removal Effective Date, as applicable,  (i) the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed), and
(ii) except for any indemnity payments or other amounts then owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the L/C Issuer directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 11.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (A)  while the retiring or removed Administrative Agent was acting as
Administrative Agent, and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including (1) acting as collateral agent or otherwise holding any

 

131



 

collateral security on behalf of any of the Secured Parties, and (2) in respect
of any actions taken in connection with transferring the agency to any successor
Administrative Agent.  

(d) L/C Issuer and Swingline Lender.  Any removal of, or resignation by, Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation as L/C Issuer and Swingline Lender.  If Bank of America resigns
as an L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make
Revolving Loans that are Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Revolving Loans that are Base Rate Loans or fund
risk participations in outstanding Swingline Loans pursuant to Section
2.04(c).  Upon the appointment by the Borrowers of a successor L/C Issuer or
Swingline Lender hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swingline Lender, as applicable, (ii) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or the L/C Issuer
hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise: (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Secured Obligations that are owing and unpaid and to
file such other documents as may be

 

132



 

necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03, 2.09, and 11.04) allowed in such judicial proceeding;
and (b)  to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09,  2.10(b), and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or the L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar Laws in any other jurisdictions to which a Loan Party is
subject, (b) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable Law.  In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Equity Interests or debt instruments of the acquisition
vehicle or vehicles that are used to consummate such purchase).  In connection
with any such bid, (i) the Administrative Agent shall be authorized to (A) form
one or more acquisition vehicles to make a bid, (B) adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided,  that,  any
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 11.01),
 and (C) assign the relevant Secured Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Secured Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (ii) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Secured
Obligations that had been assigned to the acquisition

 

133



 

vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential Cash Management
Bank and a potential Hedge Bank) and the L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 11.01;  provided,
 that, the Administrative Agent agrees to release any Lien on any Mortgaged Real
Property promptly upon any sale or other disposition permitted hereunder or
under any other Loan Document;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clause (f) of the definition of “Permitted Liens;”
and

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.  

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements.

Except as otherwise expressly set forth herein, no Cash Management Bank or Hedge
Bank that obtains the benefit of the provisions of Section 8.03, the Guaranty or
any Collateral by virtue of the provisions hereof or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) (or to
notice of or to consent to any amendment, waiver or modification of the
provisions hereof or of the Guaranty or any Collateral Document) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative

 

134



 

Agent shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Obligations arising under
Secured Cash Management Agreements and Secured Hedge Agreements except to the
extent expressly provided herein and unless the Administrative Agent has
received a Secured Party Designation Notice of such Secured Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be;  provided,  that, notwithstanding the foregoing, in the case of the Facility
Termination Date, the Administrative Agent may request a Cash Management Bank or
Hedge Bank to provide a reasonably detailed calculation of the amounts of any
Secured Obligations owing to such Cash Management Bank or Hedge Bank under any
Secured Cash Management Agreements or Secured Hedge Agreements.  If such Cash
Management Bank or Hedge Bank fails to deliver the calculation within five (5)
days following such request, the Administrative Agent may assume the amount is
zero.   

9.12 ERISA Matters.

(a) Each Lender (i) represents and warrants, as of the date such Person became a
Lender party hereto, and (ii) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Administrative Agent, each Arranger, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Loan Party, that at least one of the following is and will be true: (A) such
Lender is not using “plan assets” (within the meaning of 29 CFR § 2510.3-101, as
modified by Section 3(42) of ERISA) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments; (B) the transaction
exemption set forth in one or more PTEs, such as PTE 84-14 (a class exemption
for certain transactions determined by independent qualified professional asset
managers), PTE 95-60 (a class exemption for certain transactions involving
insurance company general accounts), PTE 90-1 (a class exemption for certain
transactions involving insurance company pooled separate accounts), PTE 91-38 (a
class exemption for certain transactions involving bank collective investment
funds) or PTE 96-23 (a class exemption for certain transactions determined by
in-house asset managers), is applicable with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, (C)(1) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (2) such Qualified Professional Asset Manager
made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (3) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14, and (4) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or (D)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b) In addition, unless subclause (A) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (D) in the
immediately preceding clause (a), such Lender further (i) represents and
warrants, as of the date such Person became a Lender party hereto, and (ii)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Loan Party, that: (A)
none of the Administrative Agent, any Arranger, or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or

 

135



 

exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto); (B) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is independent (within
the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E); (C) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement is capable of evaluating investment
risks independently, both in general and with regard to particular transactions
and investment strategies (including in respect of the Secured Obligations); (D)
the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder; and (E) no fee or
other compensation is being paid directly to the Administrative Agent, any
Arranger, or any their respective Affiliates for investment advice (as opposed
to other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

(c) Each of the Administrative Agent and each Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender, or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

Article X

CONTINUING GUARANTY

10.01 Guaranty.

Each Guarantor hereby absolutely and unconditionally, jointly and severally
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all Secured Obligations (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided,  that,  (a) the Guaranteed Obligations of a Guarantor
shall exclude any Excluded Swap Obligations with respect to such Guarantor, and
(b) the liability of each Guarantor individually with respect to this Guaranty
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law.
Without limiting the

 

136



 

generality of the foregoing, the Guaranteed Obligations shall include any such
indebtedness, obligations, and liabilities, or portion thereof, which may be or
hereafter become unenforceable or compromised or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against any Loan
Party under any Debtor Relief Laws. The Administrative Agent’s books and records
showing the amount of the Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor, and conclusive
for the purpose of establishing the amount of the Secured Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Secured Obligations or any instrument or agreement
evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

10.02 Rights of Lenders.

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
 apply such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Secured Obligations.  Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

10.03 Certain Waivers.

Each Guarantor waives:  (a) any defense arising by reason of any disability or
other defense of any Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of any Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of any Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against any Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties.  Each Guarantor expressly
waives all setoffs and counterclaims and all presentments, demands for payment
or performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.   Each Guarantor waives any rights and
defenses that are or may become available to it by reason of §§ 2787 to 2855,
inclusive, and §§ 2899 and 3433 of the California Civil Code (it being
understood and agreed that the foregoing waivers and the provisions hereinafter
set forth in this Guaranty which pertain to California law are included solely
out of an abundance of caution, and shall not be construed to mean that any of
the above-referenced provisions of California law are in any way applicable to
this Guaranty or the Secured Obligations).

10.04 Obligations Independent.



 

137



 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not any Borrower or any other
person or entity is joined as a party.

10.05 Subrogation.

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Facility
Termination Date has occurred.  If any amounts are paid to a Guarantor in
violation of the foregoing limitation, then such amounts shall be held in trust
for the benefit of the Secured Parties and shall forthwith be paid to the
Secured Parties to reduce the amount of the Secured Obligations, whether matured
or unmatured.

10.06 Termination; Reinstatement.

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date.  Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, in respect of the
Secured Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of each Guarantor under this
paragraph shall survive termination of this Guaranty.

10.07 Stay of Acceleration.

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or any
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

10.08 Condition of Borrowers.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

10.09 Appointment of Borrower Agent.

Each of the Loan Parties hereby appoints the Company (“Borrower Agent”) to act
as its representative and agent for all purposes of this Agreement, the other
Loan Documents and all other

 

138



 

documents and electronic platforms entered into in connection herewith and
agrees that  (a) the Borrower Agent may execute such documents and provide such
authorizations on behalf of such Loan Parties as the Borrower Agent deems
appropriate in its sole discretion and each Loan Party shall be obligated by all
of the terms of any such document and/or authorization executed on its behalf,
(b) any notice or communication delivered by the Administrative Agent, the L/C
Issuer or a  Lender to the Borrower Agent shall be deemed delivered to each Loan
Party, and (c) the Administrative Agent,  the L/C Issuer or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower Agent on behalf of each of the Loan Parties.
 Each of the Administrative Agent, the L/C Issuer and Lenders shall have the
right, in its discretion, to deal exclusively with Borrower Agent for all
purposes under the Loan Documents.  Each Loan Party agrees that any notice,
election, communication, delivery, representation, agreement, action, omission
or undertaking by Borrower Agent shall be binding upon and enforceable against
such Loan Party.

10.10 Right of Contribution.

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

10.11 Keepwell. 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Secured Obligations have been indefeasibly paid and performed in full.  Each
Loan Party intends this Section 10.11 to constitute, and this Section shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of, each Specified Loan Party for
all purposes of the Commodity Exchange Act.

10.12 Additional Guarantor Waivers and Agreements.

(a) Each Guarantor understands and acknowledges that if the Secured Parties
foreclose judicially or non-judicially against any real property security for
the Secured Obligations, that foreclosure could impair or destroy any ability
that such Guarantor may have to seek reimbursement, contribution, or
indemnification from the Borrowers or others based on any right such Guarantor
may have of subrogation, reimbursement, contribution, or indemnification for any
amounts paid by such Guarantor under this Guaranty.  Each Guarantor further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Guarantor’s rights, if any, may
entitle such Guarantor to assert a defense to this Guaranty based on
Section 580d of the California Code of Civil Procedure as interpreted in Union
Bank v. Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this Guaranty, each
Guarantor freely, irrevocably, and unconditionally: (i) waives and relinquishes
that defense and agrees that it will be fully liable under this Guaranty even
though the Secured Parties may foreclose, either by judicial foreclosure or by
exercise of power of sale, any deed of trust securing the Secured Obligations;
(ii) agrees that it will not assert that defense in any action or proceeding
which the Secured Parties may

 

139



 

commence to enforce this Guaranty; (iii) acknowledges and agrees that the rights
and defenses waived by such Guarantor in this Guaranty include any right or
defense that it may have or be entitled to assert based upon or arising out of
any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of Civil
Procedure or § 2848 of the California Civil Code; and (iv) acknowledges and
agrees that the Secured Parties are relying on this waiver in creating the
Secured Obligations, and that this waiver is a material part of the
consideration which the Secured Parties are receiving for creating the Secured
Obligations.

(b) Each Guarantor waives all rights and defenses that it may have because any
of the Secured Obligations is secured by real property.  This means, among other
things: (i)  the Secured Parties may collect from any Guarantor without first
foreclosing on any real or personal property collateral pledged by the other
Loan Parties; and (ii) if the Secured Parties foreclose on any real property
collateral pledged by the other Loan Parties,  (A)  the amount of the Secured
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from any Guarantor even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Guarantor may have to collect from the Borrowers.  This is an
unconditional and irrevocable waiver of any rights and defenses each Guarantor
may have because any of the Secured Obligations is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon § 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.

(c) Each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

Article XI

MISCELLANEOUS

11.01 Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided,  that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;



 

140



 

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided,  that,  (i) that only the consent of the Required Lenders
shall be necessary to (A) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate, or (B) amend any financial covenant hereunder (or any defined term
used therein), and (ii) this Agreement may be amended to replace LIBOR with a
LIBOR Successor Rate and to make any necessary LIBOR Successor Rate Conforming
Changes in connection therewith, in each case as contemplated by Section 3.07;

(d) change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender, or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

(e) change (i) any provision of the first proviso of this Section 11.01 or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder (other than the definitions specified in clause
(ii) below), without the written consent of each Lender, or (ii) the definitions
of “Required Lenders” without the written consent of each Revolving Lender;

(f) (i) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender, or
(ii) except as permitted by Section 9.01(b) or with respect to Liens that are
otherwise entitled to priority hereunder, (A) subordinate the Liens on the
Collateral in favor of the Administrative Agent for the benefit of the Secured
Parties or (B) subordinate the payment of the Secured Obligations;  

(g) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Restricted Subsidiary from the Guaranty is permitted pursuant to Section 9.10
(in which case such release may be made by the Administrative Agent acting
alone);

(h) release any Borrower or permit any  Borrower to assign or transfer any of
its rights or obligations under this Agreement or the other Loan Documents
without the consent of each Lender;  

(i) at any time that any Real Property constitutes Collateral, no modification
of a Loan Document shall add, increase, renew or extend any loan, commitment or
credit line hereunder until the completion of flood due diligence, documentation
and coverage as required by the Flood Laws or as otherwise satisfactory to all
Lenders; or

(j) (i) amend the definition of Borrowing Base, Eligible Accounts Formula
Amount, Eligible Revenue Equipment Formula Amount, or Eligible Mortgaged
Property Formula Amount (or any defined term used in such definitions) if the
effect of such amendment is to increase borrowing availability, or (ii) increase
the concentration limit for any Account Debtor under clause (c) of the
definition of Eligible Accounts, in each case without the written consent of the
Supermajority Lenders;

provided,  further,  that, notwithstanding anything herein to the contrary:
 (i) no amendment, waiver or consent shall, unless in writing and signed by the
L/C Issuer in addition to the Lenders required above,

 

141



 

affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii)  no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)  the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (v)  no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under the Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (A) any Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender, and (B) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under the Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (vi)  each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein; (vii) the Supermajority Lenders shall determine whether or not to allow
a Loan Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders; (viii)
in order to implement any increase in Commitments pursuant to Section 2.02(g),
this Agreement and any other Loan Document may be amended (including any
amendments contemplated by Sections 2.02(g)(vii) or 2.02(g)(viii) for such
purpose (but solely to the extent necessary to implement such increase in
Commitments and otherwise in accordance with Section 2.02(g))) by the Loan
Parties, the Administrative Agent and Lender providing a portion of such
increase in Commitments; (ix) Schedule 1.01(b) may be amended from time to time
to reflect the L/C Commitment of any L/C Issuer with only the consent of the
Borrowers, the Administrative Agent and such L/C Issuer; (x) if following the
Closing Date, the Administrative Agent and the Borrowers shall have jointly
identified an inconsistency, obvious error or omission, in each case, of a
technical or immaterial nature, in any provision of the Loan Documents, then the
Administrative Agent and the Loan Parties shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Documents if the same is not objected
to in writing by the Required Lenders within five (5) Business Days following
receipt of notice thereof; and (xi) as to any amendment, amendment and
restatement or other modifications otherwise approved in accordance with this
Section 11.01, it shall not be necessary to obtain the consent or approval of
any Lender that, upon giving effect to such amendment, amendment and restatement
or other modification, would have no Commitments or outstanding Loans so long as
such Lender receives payment in full of the principal of and interest accrued on
each Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, amendment and restatement or other modification becomes
effective.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.02(b)), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax transmission or e-mail transmission
as follows, as follows:



 

142



 

(i) if to any Borrower or any other Loan Party, the Administrative Agent, the
L/C Issuer or the Swingline Lender, to the address, fax number, or e-mail
address specified for such Person on Schedule 1.01(a); and

(ii) if to any other Lender, to the address, fax number, or e-mail address
specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient).  Notices and
other communications delivered through electronic communications to the extent
provided in Section 11.02(b) shall be effective as provided in Section 11.02(b).

(b) Electronic Communications.  Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuer
hereunder may be delivered or furnished by electronic communication (including
e-mail, FPML messaging and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided,  that,  the foregoing shall not
apply to notices to any Lender, the Swingline Lender or the L/C Issuer pursuant
to Article II if such Lender, Swingline Lender or the L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrowers may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return e-mail
address or other written acknowledgement) indicating that such notice or
communication is available and identifying the website address therefor;
provided,  that, for both clauses (i) and (ii),  if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS,

 

143



 

IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to any Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.

(d) Change of Address, Etc.  Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swingline Lender may change its address, fax number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, fax  number or
e-mail address for notices and other communications hereunder by notice to the
Borrower Agent, the Administrative Agent, the L/C Issuer and the Swingline
Lender.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, fax number and e-mail address to which notices
and other communications may be sent, and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one (1)
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to any Borrower or its securities for purposes of
United States federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent,  the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including electronic notices, Loan Notices, Letter of
Credit Applications, Notice of Loan Prepayment and Swingline Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation
thereof.  The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party.  All telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan

 

144



 

Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with Section
8.02 for the benefit of all the Lenders and the L/C Issuer; provided,  that,
 the foregoing shall not prohibit (a) the Administrative Agent from exercising
on its own behalf the rights and remedies that inure to its benefit (solely in
its capacity as Administrative Agent) hereunder and under the other Loan
Documents, (b) the L/C Issuer or the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d)  any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; provided,  further, that,  if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02, and (ii)  in addition to the
matters set forth in clauses (b),  (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses.  The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii)  all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 11.04, or
(B)  in connection with Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Loan Parties.  The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
any Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the Closing Date Transactions or any other
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii)  any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if

 

145



 

the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii)  any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv)  any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any of
such Borrower’s or such other Loan Party’s directors, shareholders or creditors,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;  provided,
 that,  such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee,  (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for a material breach of such
Indemnitee’s obligations hereunder or under any other Loan Document, if
such Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction,
or (z) result from a dispute solely among the Indemnitees, other than (1) any
claims against any Indemnitee in its capacity or in fulfilling its role as the
Administrative Agent, an Arranger or any similar role under this Agreement, or
(2) any claims arising out of any act or omission on the part of any Loan Party
or any Affiliate thereof.  Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders.  To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Section 11.04(a) or
Section 11.04(b) to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer, the Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided,  that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this Section 11.04(c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in Section 11.04(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through

 

146



 

telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments.  All amounts due under this Section 11.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(f) Survival.  The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent,
the L/C Issuer and the Swingline Lender, the replacement of any Lender, the
Facility Termination Date and the termination of this Agreement.  

11.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders and the L/C Issuer under clause (b) of
the preceding sentence shall survive the Facility Termination Date and the
termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of Section
11.06(d), or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of Section 11.06(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.06(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this Section 11.06(b), participations
in L/C Obligations and in Swingline Loans) at the time

 

147



 

owing to it); provided,  that,  (in each case with respect to the Facility) any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) In the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under the Facility and/or the Loans at the time owing to it
(in each case with respect to the Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in Section 11.06(b)(i)(B) in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned.

(B) In any case not described in Section 11.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, in the case of any assignment in respect of the Revolving Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrowers, otherwise consent (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this Section 11.06(b)(ii)
shall not (A) apply to the Swingline Lender’s rights and obligations in respect
of Swingline Loans, or (B)  prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by Section 11.06(b)(i)(B) and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided,  that,  the
Borrowers shall be deemed to have consented to any such assignment unless the
Borrower Agent shall object thereto by written notice to the Administrative
Agent within ten  (10) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Revolving Commitment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender; and



 

148



 

(C) the consent of the L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,  that,
 the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Borrower or any of such Borrower’s Affiliates or Subsidiaries, (B)  to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon), and (B) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.06(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01,  3.04,  3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment);
provided, that,  except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this

 

149



 

Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.06(d).

(c) Register.  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrowers and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than (x) a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, (y) a Defaulting Lender, or (z) any Borrower or any of such Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it);
provided,  that,  (i)  such Lender’s obligations under this Agreement shall
remain unchanged, (ii)  such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participations.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided,  that,  such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01  that affects such Participant.  Each Borrower agrees
that each Participant shall be entitled to the benefits of Sections 3.01,  3.04
and 3.05 (subject to the requirements and limitations therein, including the
requirements under Section 3.01(e) (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.06(b);  provided,  that,  such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under Section 11.06(b), and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrowers’
request and expense, to use reasonable efforts to cooperate with the Borrowers
to effectuate the provisions of Section 3.06 with respect to any Participant.
 To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided,  that,  such
Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely

 

150



 

for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided,  that,  no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided,  that,  no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America or any other Lender assigns all of its Revolving
Commitment and Revolving Loans pursuant to Section 11.06(b),  (i) Bank of
America may, (A) upon thirty (30) days’ notice to the Borrowers and the Lenders,
resign as L/C Issuer, and/or (B) upon thirty (30) days’ notice to the Borrowers,
resign as Swingline Lender and (ii) if such other Lender is an L/C Issuer, upon
thirty (30) days’ notice to the Borrowers and the Lenders, resign as L/C
Issuer.  In the event of any such resignation as L/C Issuer or Swingline Lender,
the Borrowers shall be entitled to appoint from among the Revolving Lenders a
successor L/C Issuer or Swingline Lender hereunder with the consent of such
Revolving Lender;  provided,  that, no failure by the Borrowers to appoint any
such successor or by such Revolving Lender to consent to such appointment shall
affect the resignation of Bank of America or such other resigning Lender as L/C
Issuer or Swingline Lender, as the case may be.  If Bank of America or such
other Lender resigns as L/C Issuer, such Person shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Revolving Loans that are Base Rate Loans or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If
Bank of America resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Revolving Loans that are Base Rate
Loans or fund risk participations in outstanding Swingline Loans pursuant to
Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or
Swingline Lender, (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or such resigning Lender to effectively assume
the obligations of Bank of America or such resigning Lender, as applicable, with
respect to such Letters of Credit.



 

151



 

11.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information.  Each of the Administrative Agent, the
Lenders and the L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section 11.07(a), to (A)  any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights and obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.02(g),  or (B) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to any Borrower and
its obligations, this Agreement or payments hereunder, (vii) on a confidential
basis to (A) any rating agency in connection with rating any Borrower or its
Subsidiaries or the credit facilities provided hereunder, or (B) the provider of
any Platform or other electronic delivery service used by the Administrative
Agent, the L/C Issuer and/or the Swingline Lender to deliver Borrower Materials
or notices to the Lenders, or (C) the CUSIP Service Bureau or any similar agency
in connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (viii)
 with the consent of the Borrowers, or  (ix)    to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 11.07(a), or (B) becomes available to the Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.  For purposes of
this Section, “Information” means all information received from any Borrower or
any Subsidiary relating to any Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Borrower or any Subsidiary; provided,  that,  in the
case of information received from any Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section 11.07(a) shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

(b) Non-Public Information.  Each of the Administrative Agent, the Lenders and
the L/C Issuer acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii)  it has developed compliance procedures regarding the use of material
non-public information, and (iii)  it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.



 

152



 

(c) Customary Advertising Material.  The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

11.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Borrower
or any other Loan Party against any and all of the obligations of such Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, the L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured, secured or unsecured, or are owed to a branch, office or Affiliate
of such Lender or the L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided,  that,  in the
event that any Defaulting Lender shall exercise any such right of setoff,
(a) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and (b)  the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such right of setoff.  The rights of each Lender, the L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower Agent and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
 amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the
Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness.

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuer,

 

153



 

constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement or any other Loan Document, or any certificate delivered
thereunder, by fax transmission or e-mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement or such other Loan Document or certificate.  Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of any Loan Document, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.

11.11 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12 Severability.    

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby, and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders.

If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided,  that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.06(b);



 

154



 

(b) such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE

 

155



 

JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 11.14(b).  EACH BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16 [Reserved].

11.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a)(i) the arranging and other services regarding this Agreement provided by the
Administrative Agent and any Affiliate thereof, the Arrangers and the Lenders
are arm’s-length commercial transactions between each Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and, as applicable, its Affiliates, the other Arrangers, and the Lenders
and their Affiliates (collectively, solely for purposes of this Section, the
“Lenders”), on the other hand, (ii) each of the

 

156



 

Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
 each Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent and its Affiliates and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for any Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person, and (ii) neither the Administrative Agent, any of its
Affiliates nor any Lender has any obligation to any Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and its Affiliates
and the Lenders may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, any of its
Affiliates nor any Lender has any obligation to disclose any of such interests
to any Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each of the Borrowers and each other Loan
Party hereby waives and releases any claims that it may have against the
Administrative Agent, any of its Affiliates or any Lender with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transactions contemplated hereby.

11.18 Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act;  provided,  that,  notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided,  further,  that,  without limiting the foregoing, upon the
request of the Administrative Agent, any electronic signature shall be promptly
followed by such manually executed counterpart.

11.19 USA PATRIOT Act Notice.

Each Lender that is subject to the PATRIOT Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers and the
other Loan Parties that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the PATRIOT
Act.  The Borrowers and the other Loan Parties agree to, promptly following a
request by the Administrative Agent or any Lender, provide all such other
documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act, and the Beneficial Ownership Regulation.

11.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.



 

157



 

Solely to the extent any Lender or the L/C Issuer that is an EEA Financial
Institution is a party to this Agreement, and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or the L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by: (a) the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or the L/C Issuer that is an EEA Financial
Institution; and (b)  the effects of any Bail-In Action on any such liability,
including, if applicable, (i) a reduction in full or in part or cancellation of
any such liability, (ii) a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
Write-Down and Conversion Powers of any EEA Resolution Authority.

11.21 ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES CONCERNING THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES CONCERNING THE SUBJECT MATTER HEREOF OR THEREOF.

11.22 Acknowledgement Regarding Any Supported QFC.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): 

 

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents

 

158



 

were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. 

(b) As used in this Section 11.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 



 

159



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:U.S. XPRESS ENTERPRISES, INC.,

a Nevada corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Treasurer and Chief Financial Officer

 

U.S. XPRESS, INC.,

a Nevada corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Treasurer

XPRESS SHELL, INC.,

a  Nevada corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Chief Financial Officer and Treasurer

 

U.S. XPRESS LEASING, INC.,

a  Tennessee corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Treasurer

TOTAL LOGISTICS INC.,

a  Mississippi corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

ASSOCIATED DEVELOPMENTS, LLC,

a  Tennessee limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Vice Manager and Secretary

 

TOTAL TRANSPORTATION OF MISSISSIPPI LLC,



[Signature Page to Credit Agreement]



 

a  Mississippi limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

 





[Signature Page to Credit Agreement]



 

GUARANTORS:XPRESS HOLDINGS, INC.,

a Nevada corporation

By: /s/ Mindy Walser

Name: Mindy Walser

Title: President

XPRESS AIR, INC.,

a Tennessee corporation

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary

TRANSPORTATION INVESTMENTS INC.,

a  Mississippi corporation

By: : /s/ Eric Peterson

Name: Eric Peterson

Title: Treasurer

TRANSPORTATION ASSETS LEASING INC.,

a  Mississippi corporation

By: : /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TAL POWER EQUIPMENT #1 LLC,

a Mississippi limited liability company

By: : /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TAL POWER EQUIPMENT #2 LLC,

a Mississippi limited liability company

By: : /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

TAL REAL ESTATE LLC,

a Mississippi limited liability company

By: : /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer



[Signature Page to Credit Agreement]



 

TAL VAN #1 LLC,

a Mississippi limited liability company

By: /s/ Eric Peterson

Name: Eric Peterson

Title: Secretary and Treasurer

 





[Signature Page to Credit Agreement]



 

ADMINISTRATIVE AGENT:BANK OF AMERICA, N.A.,

as Administrative Agent

By: /s/ Bailey Falls

Name: Bailey Falls

Title: Senior Vice President





[Signature Page to Credit Agreement]



 

LENDERS:BANK OF AMERICA, N.A.,

as a Lender, the Swingline Lender and an L/C Issuer

By: /s/ Bailey Falls

Name: Bailey Falls

Title: Senior Vice President









[Signature Page to Credit Agreement]



 

JPMORGAN CHASE BANK, N.A.,

as a Lender

By: /s/ Patrick Fravel

Name: Patrick Fravel

Title: Authorized Officer

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By: /s/ Gill Elmore

Name: Gill Elmore

Title: V.P.

 

REGIONS BANK

as a Lender

By: /s/ Stuart A. Hall

Name: Stuart A. Hall

Title: Senior Vice President

 

 

 



[Signature Page to Credit Agreement]



 

 

 

